Exhibit 10.1

Final Execution Copy

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of March 20, 2012 (this “Amendment”), is by and among MEDIA GENERAL, INC., a
Virginia corporation (the “Borrower”), certain Lenders (as defined below) and
BANK OF AMERICA, N.A., as administrative agent (the “Administrative Agent”) for
itself and the other Lenders party to that certain Second Amended and Restated
Credit Agreement, dated February 12, 2010 as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement dated as of
February 8, 2012 (as further amended, supplemented, and restated or otherwise
modified and in effect from time to time, the “Credit Agreement”), by and among
the Borrower, the lending institutions party thereto (the “Lenders”) and the
Administrative Agent. Capitalized terms used herein without definition shall
have the meanings assigned to such terms in the Credit Agreement.

WHEREAS, the Borrower has requested amendments to certain provisions of the
Credit Agreement; and

WHEREAS, the Borrower, the Lenders and the Administrative Agent have agreed to
(a) amendments to modify certain terms and conditions of the Credit Agreement as
specifically set forth in this Amendment, and (b) a limited waiver of certain
provisions of the Credit Agreement, in each case subject to the performance and
observance in full of each of the covenants, terms and conditions, and in
reliance upon all of the representations and warranties of the Borrower, set
forth herein.

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Lenders and the Administrative Agent hereby
agree as follows:

§1. Amendments to Credit Agreement. The Credit Agreement is hereby amended in
its entirety and replaced with the document attached hereto as Annex I.

§2. Amendment to Exhibit A to Credit Agreement. Exhibit A to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Exhibit A to Annex II.

§3. Amendment to Exhibit E to Credit Agreement. Exhibit E to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Exhibit E to Annex II.

§4. Intentionally Omitted.



--------------------------------------------------------------------------------

§5. Amendment to Schedule 10.02 to Credit Agreement. Schedule 10.02 to the
Credit Agreement is hereby amended in its entirety and replaced with the
document attached hereto as Schedule 10.02 to Annex II.

§6. Amendment to Add a New Schedule 6.23 to Credit Agreement. A new Schedule
6.23 to the Credit Agreement is hereby added in the form attached hereto as
Schedule 6.23 to Annex II.

§7. Amendment to Add a New Exhibit I to Credit Agreement. A new Exhibit I to the
Credit Agreement is hereby added in the form attached hereto as Exhibit I to
Annex II.

§8. Amendment to Add a New Exhibit J-1 to Credit Agreement. A new Exhibit J-1 to
the Credit Agreement is hereby added in the form attached hereto as Exhibit J-1
to Annex II.

§9. Amendment to Add a New Exhibit J-2 to Credit Agreement. A new Exhibit J-2 to
the Credit Agreement is hereby added in the form attached hereto as Exhibit J-2
to Annex II.

§10. Amendment to Add a New Exhibit J-3 to Credit Agreement. A new Exhibit J-3
to the Credit Agreement is hereby added in the form attached hereto as Exhibit
J-3 to Annex II.

§11. Amendment to Add a New Exhibit J-4 to Credit Agreement. A new Exhibit J-4
to the Credit Agreement is hereby added in the form attached hereto as Exhibit
J-4 to Annex II.

§12. Limited Waiver. Subject to the conditions of effectiveness set forth in §13
hereof, the Administrative Agent and the Lenders hereby agree, on a one-time
only basis, to waive (a) each Default or Event of Default arising from (i) the
non-disclosure of the COLI Policies on the schedules to the Security Agreement
prior to the First Amendment Effective Date, (ii) the non-disclosure of the
existence of the COLI Loans on Schedule 7.03 to the Credit Agreement (and no
provision therefor under the terms of Section 7.03) prior to the First Amendment
Effective Date and (iii) the non-disclosure of the existence of Liens against
the COLI Policies securing the COLI Loans on Schedule 5.08(b) and/or Schedule
7.01 (and no provision therefor under the terms of Section 7.01) prior to the
First Amendment Effective Date. This Waiver is limited to the events occurring
prior to the First Amendment Effective Date and shall not, by implication or
otherwise, constitute a waiver of any events not particularly described in this
paragraph or consent to not comply with any other provision of the Credit
Agreement or any other Loan Document.

§13. Conditions to Effectiveness. This Amendment shall become effective as of
the date set forth above upon the satisfaction of the following conditions:

(a) no Default has occurred and is continuing after giving effect to §12, and no
Default will result from the execution, delivery and performance by the Borrower
of this Amendment, the other Loan Documents or from the consummation of the
transactions contemplated herein;

(b) the Administrative Agent shall have received a counterpart signature page to
this Amendment, duly executed and delivered by the Borrower, each Guarantor,
each other Loan Party and each Lender;

(c) the Administrative Agent shall have received amended and restated Committed
Loan Notes executed by the Borrower in favor of each Revolver Lender requesting
any such Note;

 

2-



--------------------------------------------------------------------------------

(d) (i) the Administrative Agent shall have received, on behalf of the Lenders
in accordance with their ratable outstandings, a prepayment of Committed Loans
(with a corresponding termination and reduction of the Commitments with respect
to prepayments applied to the outstanding Committed Loans) so that the Aggregate
Commitments does not exceed $45,000,000 and (ii) to the extent requested by the
Administrative Agent, Lenders shall have entered into agreements among the
Lenders (including, without limitation, assignment and assumption agreements),
in each case, in a manner such that after the application of prepayments, the
Commitment of each Revolver Lender shall be reduced to an amount equal to such
Revolver Lender’s Revolver Applicable Percentage of $45,000,000.

(e) the Administrative Agent shall have received in form and substance
satisfactory to the Administrative Agent, and the Lenders an executed Compliance
Certificate in the form attached to Annex II as Exhibit E, computed as of the
Second Amendment Effective Date (as defined in Annex I) (using actual 2011
fiscal year-end EBITDA in the amount of $89,384.474.01) and demonstrating
compliance with the terms of the Credit Agreement as amended hereby;

(f) the Borrower shall have paid (i) all invoiced fees and expenses of (x) the
Administrative Agent’s counsel, Winstead PC and (y) Capstone, (ii) all fees and
expenses of Merrill Lynch, Pierce, Fenner & Smith Incorporated and (iii) all
other costs and expenses of the Administrative Agent;

(g) the Administrative Agent shall have received, in form and substance
reasonably acceptable to it, a certificate of each Loan Party dated as of the
Second Amendment Effective Date signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the authorizing resolutions adopted by such
Loan Parties, and (y) in the case of the Borrower, certifying that, before and
after giving effect to this Amendment, (A) the representations and warranties
contained in Article V of the Credit Agreement and the other Loan Documents are
true and correct on and as of the Second Amendment Effective Date (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date), and
except that the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement and the representations and warranties
contained in Sections 5.08(b), (c), (d), (e) and (f) and Section 5.13 shall be
deemed to refer to the schedules referenced therein as updated according to the
terms of the Credit Agreement, (B) after giving effect to this Amendment, the
Borrower is in compliance with each of the financial covenants contained in
Section 7.11 of the Credit Agreement and (C) no Default or Event of Default
shall have occurred and be continuing;

(h) the Administrative Agent and the Lenders shall have received a legal opinion
of counsel to the Loan Parties, which shall be in form, scope and substance
reasonably satisfactory to the Administrative Agent and the Lenders;

(i) the representations and warranties set forth in this Amendment shall be true
and correct as of the date of this Amendment (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date);

(j) the Administrative Agent shall have received such financial and other
information requested by the Administrative Agent, Capstone, any Lender or
counsel to the Administrative Agent or any Lender;

 

3-



--------------------------------------------------------------------------------

(k) the Administrative Agent shall have received, for the pro rata account of
the Lenders (including Bank of America and its Affiliates, in each case in its
role as a Lender as applicable) timely executing and delivering a signature page
to this Amendment, an amendment fee equal to one hundred basis points (1.00%) of
the Commitment (after taking into account the reduction of the Aggregate
Commitments on the Second Amendment Effective Date) of, and outstanding
principal amount of the Term Loans held by, each such Lender; and

(l) the Administrative Agent shall have received such additional information
regarding the Loan Parties and/or their assets and properties as reasonably
requested by the Administrative Agent or any Lender, and confirmations,
affirmations or amendments to any of the Loan Documents by the applicable Loan
Parties, in each case reasonably acceptable to the Administrative Agent and the
Required Total Lenders.

§14. Affirmation of Borrower. The Borrower hereby affirms its Obligations under
the Credit Agreement, each of the other Loan Documents to which each is a party,
and hereby affirms its absolute and unconditional promise to pay to the Lenders
the Loans and all other amounts due under the Credit Agreement (as amended
hereby) and the other Loan Documents.

§15. Representations and Warranties. By its execution and delivery hereof, the
Borrower represents and warrants that, as of the date of this Amendment:

(a) (i) the Borrower has full power and authority to execute and deliver this
Amendment, (ii) this Amendment has been duly executed and delivered by the
Borrower, and (iii) this Amendment and the Credit Agreement, as amended hereby,
and each of the Loan Documents (and amendments, restatements and substitutions
therefore in connection with this Amendment) constitute the legal, valid and
binding obligations of the Borrower and each of the other Loan Parties,
enforceable in accordance with the terms hereof (subject as to enforcement of
remedies to any applicable bankruptcy, reorganization, moratorium, or other laws
or principles of equity affecting the enforcement of creditors’ rights
generally);

(b) the execution and delivery by the Borrower of this Amendment, and the
performance by the Borrower of this Amendment and the Credit Agreement, as
amended hereby, and each of the Loan Documents (and amendments, restatements and
substitutions therefore in connection with this Amendment) are within the
corporate authority of the Borrower and have been duly authorized by all
necessary corporate proceedings;

(c) (i) no Default or Event of Default has occurred and is continuing after
giving effect to §12, and no Default or Event of Default will result from the
execution, delivery and performance by the Borrower or any other Loan Party of
this Amendment, the other Loan Documents or from the consummation of the
transactions contemplated herein and (ii) the execution, delivery and
performance by the Borrower or any other Loan Party of this Amendment shall not
result in a Default (as defined in the Intercreditor Agreement) under the
Indenture;

(d) each of the representations and warranties set forth in the Credit Agreement
as amended hereby and other Loan Documents are true and correct on the date
hereof both before and after giving effect to this Amendment, except that any
representations and warranties made

 

4-



--------------------------------------------------------------------------------

as of a specific date are true and correct as of such date, and except that the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement;

(e) the Credit Agreement, as amended hereby, and the other Loan Documents remain
in full force and effect;

(f) neither the execution, delivery and performance of this Amendment or the
Credit Agreement, as amended hereby, nor the consummation of any transactions
contemplated herein or therein, will conflict with (i) any Law,
(ii) Organization Documents of the Borrower or any other Loan Party, (iii) the
Loan Documents, (iv) the Indenture Documentation, (v) the
Intercreditor Agreement, or (vi) any indenture, agreement or other instrument to
which the Borrower or any of its property is subject;

(g) (i) none of the amendments to the Credit Agreement set forth herein or the
amendments, restatements and substitutions of the other Loan Documents in
connection with this Amendment, requires the consent, approval or authorization
of, or filing with or notice to, any Noteholder Secured Party or the Applicable
Authorized Representative (as those terms are defined in the Intercreditor
Agreement) and (ii) no authorization, approval, consent, or other action by,
notice to, or filing with, any governmental authority or other Person not
previously obtained on or before the date hereof is required for the execution,
delivery or performance by the Borrower of this Amendment or the other Loan
Documents;

(h) no report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Amendment or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made when read in
conjunction with the latest audited financial statements delivered to the
Lenders under Section 6.01(a), not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time;

(i) neither the Borrower nor any other Loan Party has any claim, offset,
counterclaim, or defense with respect to (i) the payment of the Obligations;
(ii) the payment of any other sums due under the Loan Documents; (iii) the
performance of the Borrower’s or such Loan Party’s obligations under the Loan
Documents; or (iv) any liability of the Borrower or any other Loan Party under
any of the Loan Documents;

(j) neither the Administrative Agent nor any Lender (including all of their
respective predecessors) has breached any duty to the Borrower or any other Loan
Party in connection with the Loan Documents;

 

5-



--------------------------------------------------------------------------------

(k) the Administrative Agent and each Lender (including all of their respective
predecessors) has fully performed all obligations it may have had or now has to
the Borrower and/or any other Loan Party; and

(l) all interest or other fees or charges which have been imposed, accrued or
collected by the Administrative Agent and the Lenders (including all of their
respective predecessors) under the Loan Documents or in connection with the
Obligations through the date of this Amendment, and the method of computing the
same, were and are proper and agreed to by the Borrower, and were properly
computed and collected.

§16. No Other Amendments, etc. Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Loan
Documents (as amended and restated in connection herewith, if applicable) remain
unchanged, and (b) all of the terms, provisions, conditions and covenants of the
Credit Agreement, as amended hereby, and of the other Loan Documents (as amended
and restated in connection herewith, if applicable) are hereby ratified and
confirmed and remain in full force and effect. Nothing herein shall be construed
to be an amendment, consent or a waiver of any requirements of any Loan Party or
of any other Person under the Credit Agreement or any of the other Loan
Documents except as expressly set forth herein or pursuant to a written
agreement executed in connection herewith. Nothing in this Amendment shall be
construed to imply any willingness on the part of the Administrative Agent or
any Lender to grant any similar or future amendment, consent or waiver of any of
the terms and conditions of the Credit Agreement or the other Loan Documents.

§17. Further Assurances. The Borrower and each other Loan Party shall execute
and deliver such further agreements, documents, instruments, and certificates in
form and substance satisfactory to the Administrative Agent, as the
Administrative Agent or any Lender may deem necessary or appropriate in
connection with this Amendment.

§18. Costs and Expenses. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder (including the fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto) in
accordance with Section 10.04 of the Credit Agreement.

§19. Release Provision. As a material part of the consideration for the
Administrative Agent and the Lenders to enter into this Amendment, the Borrower
and each other Loan Party signing this Amendment (collectively, “Releasor”)
agree as follows (the “Release Provision”):

(a) Releasor hereby releases and forever discharges the Administrative Agent,
the L/C Issuer, each Lender, the Collateral Agent and each of the Administrative
Agent’s, L/C Issuer’s, Collateral Agent’s and Lender’s predecessors, successors,
assigns, officers, managers, directors, shareholders, employees, agents,
attorneys, advisors, representatives, parent corporations, subsidiaries, and
affiliates (hereinafter all of the above collectively referred to as “Released
Lender Parties”) jointly and severally from any and all claims, counterclaims,
demands, damages, debts, agreements, covenants, suits, contracts, obligations,
liabilities, accounts, offsets, rights, actions, and causes of action of any
nature whatsoever occurring prior to the date hereof, including, without
limitation, all claims, demands, and causes of action for contribution and
indemnity, whether arising at law or in

 

6-



--------------------------------------------------------------------------------

equity, presently possessed, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, presently accrued, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted (“Claims”), which Releasor may have or claim to have against any of the
Released Lender Parties.

(b) Releasor agrees not to sue any of the Released Lender Parties or in any way
assist any other Person or entity in suing any of the Released Lender Parties
with respect to any claim released herein. The Release Provision may be pleaded
as a full and complete defense to, and may be used as the basis for an
injunction against, any action, suit, or other proceeding which may be
instituted, prosecuted, or attempted in breach of the release contained herein.

(c) Releasor acknowledges, warrants, and represents to the Released Lender
Parties that:

(i) Releasor has read and understands the effect of the Release Provision.
Releasor has had the assistance of independent counsel of its own choice, or has
had the opportunity to retain such independent counsel, in reviewing,
discussing, and considering all the terms of the Release Provision; and if
counsel was retained, counsel for Releasor has read and considered the Release
Provision and advised Releasor to execute the same. Before execution of this
Amendment, Releasor has had adequate opportunity to make whatever investigation
or inquiry it may deem necessary or desirable in connection with the subject
matter of the Release Provision.

(ii) Releasor is not acting in reliance on any representation, understanding, or
agreement not expressly set forth herein. Releasor acknowledges that none of the
Released Lender Parties has made any representation with respect to the Release
Provision except as expressly set forth herein.

(iii) Releasor has executed this Amendment and the Release Provision thereof as
its free and voluntary act, without any duress, coercion, or undue influence
exerted by or on behalf of any person.

(iv) Releasor is the sole owner of the claims released by the Release Provision,
and Releasor has not heretofore conveyed or assigned any interest in any such
claims to any other person or entity.

(d) Releasor understands that the Release Provision was a material consideration
in the agreement of the Administrative Agent, the L/C Issuer and the Lenders to
enter into this Amendment.

(e) It is the express intent of Releasor that the release and discharge set
forth in the Release Provision be construed as broadly as possible in favor of
the Released Lender Parties so as to foreclose forever the assertion by Releasor
of any claims released hereby against any Released Lender Parties.

(f) If any term, provision, covenant, or condition of the Release Provision is
held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable, the remainder of the provisions shall remain in full force and
effect.

§20. Acknowledgement of the Borrower. THE BORROWER ACKNOWLEDGES AND AGREES THAT
EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT EXECUTING THIS AMENDMENT HAVE
DONE SO IN THEIR SOLE DISCRETION, AND WITHOUT ANY

 

7-



--------------------------------------------------------------------------------

OBLIGATION, EXPRESS OR IMPLIED, TO EXTEND OR RENEW THE LOAN DOCUMENTS UPON
MATURITY, AND WITHOUT ANY OBLIGATION TO AGREE TO ANY FORBEARANCE OR WAIVER.

§21. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. For purposes of this Amendment, a counterpart hereof
(or signature page thereto) signed and transmitted by any Person party hereto to
the Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document. In proving this Amendment, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

§22. Captions. Section captions used in this Amendment are for convenience only
and shall not affect the construction of this Amendment.

§23. Severability. Any provisions of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provisions so held to be invalid or unenforceable.

§24. Governing Law; Jurisdiction, Etc.

(a) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AMENDMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

8-



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY AGREES THAT SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH ON THE SCHEDULE TO THE CREDIT
AGREEMENT OR ON ITS ADMINISTRATIVE QUESTIONNAIRE, AS APPLICABLE, OR AT SUCH
OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED
PURSUANT TO THE TERMS OF THE CREDIT AGREEMENT. NOTHING IN THIS AMENDMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

§25. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS THIRD AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

§26. Reference to Credit Agreement. On and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import, and each reference to
the Credit Agreement in any Note and in any other agreement, document or other
instrument executed and delivered pursuant to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as affected and amended hereby.

 

9-



--------------------------------------------------------------------------------

§27. Successors and Assigns. This Amendment shall be binding upon the parties
hereto and their respective successors and assigns, and shall inure to the sole
benefit of the parties hereto and the successors and assigns of the
Administrative Agent and the Lenders. Notwithstanding the foregoing, the
Borrower shall not assign its rights or duties hereunder without the consent of
the Administrative Agent and the Lenders.

§28. Interpretation. This Amendment, the Credit Agreement and the other Loan
Documents are the result of negotiation among, and have been reviewed by counsel
to, among others, the Administrative Agent and the Borrower and are the product
of discussions and negotiations among all parties. Accordingly, this Amendment,
Credit Agreement and the other Loan Documents are not intended to be construed
against the Administrative Agent or any of the Lenders merely on account of the
Administrative Agent’s or any Lender’s involvement in the preparation of such
documents.

§29. Loan Document. This Amendment is a Loan Document under the terms of the
Credit Agreement and is subject to all provisions of the Credit Agreement
applicable to Loan Documents, all of which are incorporated in this Amendment by
reference the same as if set forth in this Amendment verbatim. Any breach of any
provision of this Amendment shall be an Event of Default under the Credit
Agreement (as applicable).

§30. Miscellaneous. The parties hereto acknowledge and agree that this Amendment
is subject to the terms of the Intercreditor Agreement.

§31. NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature block on the following page.]

 

10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument as of the date first set forth above.

 

The Borrower: MEDIA GENERAL, INC. By:  

/s/ James F. Woodward

Name:   James F. Woodward Title:  

Vice President/Finance

Chief Financial Officer

 

[Signature Page to First Amendment to

Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

The Administrative Agent:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Aamir Saleem

Name:   Aamir Saleem   Vice President

 

[Signature Page to First Amendment to

Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

The Lenders: Bank of America, N.A., as a Lender By:  

/s/ Kevin M. Behan

Name:   Kevin M. Behan Title:   Managing Director

 

[Signature Page to First Amendment to

Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

The Lenders:

ADVANCED SERIES TRUST - AST

HIGH YIELD PORTFOLIO, as a Lender

By:  

/s/ James P Shanahan

Name:   James P Shanahan Title:   Managing Director

 

The Lenders: THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Mark Vigil

Name:   Mark Vigil Title:   Managing Director

 

 

 

[Signature Page to First Amendment to

Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

The Lenders: BERRYSBURG INC., as a Lender By:   /s/ James P Shanahan Name:  
James P Shanahan Title:   Managing Director

 

The Lenders: CFIM HYBRID TRI-ASSET FUND, as a Lender By:   /s/ James P Shanahan
Name:   James P Shanahan Title:   Managing Director

 

The Lenders: COMMINGLED PENSION TRUST FUND (DISTRESSES DEBT OPPORTUNITIES) OF
JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ James P Shanahan Name:   James
P Shanahan Title:   Managing Director

 

The Lenders: CONSUMER PROGRAM ADMINISTRATORS INC, as a Lender By:   /s/ James P
Shanahan Name:   James P Shanahan Title:   Managing Director

 

The Lenders: Corre Opportunities Fund, LP, as a Lender By:   /s/ John Barrett
Name:   John Barrett Title:   Partner

 

[Signature Page to First Amendment to

Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 

The Lenders:

Franklin Templeton Series II Fund-Franklin Floating Rate II Fund, as a Lender

By:   /s/ Richard Hsu       Name: Richard Hsu       Title: Vice President

 

The Lenders:

Franklin Floating Rate Master Series, as a Lender

By:   /s/ Richard Hsu       Name: Richard Hsu       Title: Vice President

 

The Lenders:

Franklin Investors Securities Trust – Franklin Floating Rate Daily Access Fund,
as a Lender

By:   /s/ Richard Hsu       Name: Richard Hsu       Title: Vice President

 

The Lenders:

Harbour View CLO 2006-1, as a Lender

 

By: Brown Brothers Harriman & Co. acting as agent for OppenheimerFunds, Inc.

By:   /s/ Paul Snogren       Name: Paul Snogren       Title: AVP

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------

The Lenders:

 

HEWITT ENNISKNUPP, INC., as a Lender

By:  

/s/ James P Shanahan

      Name: James P Shanahan       Title: Managing Director

 

The Lenders:

 

JPMORGAN CHASE BANK NA AS

TRUSTEE OF THE JPMORGAN

CHASE RETIREMENT PLAN, as a Lender

By:  

/s/ James P Shanahan

      Name: James P Shanahan       Title: Managing Director

 

The Lenders:

 

JPMORGAN CORE PLUS BOND FUND,

as a Lender

By:  

/s/ James P Shanahan

      Name: James P Shanahan       Title: Managing Director

 

The Lenders:

 

JPMORGAN DISTRESSED DEBT OPPORTUNITIES MASTER FUND,

LTD., as a Lender

By:  

/s/ James P Shanahan

      Name: James P Shanahan       Title: Managing Director

 

The Lenders:

 

JPMORGAN FLOATING RATE

INCOME FUND, as a Lender

By:  

/s/ James P Shanahan

      Name: James P Shanahan       Title: Managing Director

 

[Signature Page to First Amendment to

Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

The Lenders:

 

JPMORGAN HIGH YIELD FUND, as a Lender

By:  

/s/ James P Shanahan

      Name: James P Shanahan       Title: Managing Director

 

The Lenders:

 

JPMORGAN INCOME BUILDER FUND,

as a Lender

By:  

/s/ James P Shanahan

      Name: James P Shanahan       Title: Managing Director

 

The Lenders:

 

JPMORGAN LEVERAGED LOANS

MASTER FUND LP, as a Lender

By:  

/s/ James P Shanahan

      Name: James P Shanahan       Title: Managing Director

 

The Lenders:

 

JPMORGAN STRATEGIC INCOME

OPPORTUNITIES FUND –

DISTRESSED, as a Lender

By:  

/s/ James P Shanahan

      Name: James P Shanahan       Title: Managing Director

 

[Signature Page to First Amendment to

Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

The Lenders: JPMORGAN TAX AWARE HIGH INCOME FUND, as a Lender By:  

/s/ James P Shanahan

Name:

  James P Shanahan

Title:

  Managing Director

 

The Lenders: Merrill Lynch Credit Products, LLC, as a Lender By:  

/s/ Erik S. Grossman

Name:

  Erik S. Grossman

Title:

  Vice President

 

The Lenders: NATIONAL RAILROAD RETIREMENT INVESTMENT TRUST, as a Lender By:  

/s/ James P Shanahan

Name:

  James P Shanahan

Title:

  Managing Director

 

The Lenders: Oppenheimer Master Loan Fund, LLC, as a Lender By: Brown Brothers
Harriman & Co. acting as agent for Oppenheimer Funds, Inc. By:  

/s/ Paul Snogren

Name:

  Paul Snogren

Title:

  AVP

 

The Lenders: Oppenheimer Senior Floating Rate Fund, as a Lender By: Brown
Brothers Harriman & Co. acting as agent for Oppenheimer Funds, Inc. By:  

/s/ Paul Snogren

Name:

  Paul Snogren

Title:

  AVP

 

 

[Signature Page to First Amendment to

Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

The Lenders:

PACHOLDER HIGH YIELD FUND, INC,

as a Lender

By:  

/s/ James P Shanahan

      Name: James P Shanahan       Title: Managing Director

 

The Lenders:

PRESIDENTIAL LIFE INSURANCE COMPANY,

as a Lender

By:  

/s/ James P Shanahan

      Name: James P Shanahan       Title: Managing Director

 

The Lenders:

Prospect Harbor Credit Partners, L.P.,

as a Lender

By:  

/s/ Andrew S. Viens

      Name: Andrew S. Viens       Title: Sr. Vice President of Operations

 

The Lenders:

REGIONS BANK,

as a Lender

By:  

/s/ Douglas E. Smith

      Name: Douglas E. Smith       Title: Vice President

 

The Lenders:

Ridgeworth Funds – Seix Floating Rate High

Income Fund

By:  

Seix Investment Advisors LLC, as Subadvisor

Rochdale Fixed Income Opportunities Portfolio

By:   Seix Investment Advisors LLC, as Subadvisor As Lenders By:  

/s/ George Goudelias

      Name: George Goudelias       Title: Managing Director

 

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders:

The Royal Bank of Scotland plc,

as a Lender

By:  

/s/ Gauri Ketcher

      Name: Gauri Ketcher       Title: Managing Director

 

The Lenders:

Sankaty Credit Opportunities III, L.P.,

as a Lender

By:  

/s/ Andrew S. Viens

      Name: Andrew S. Viens       Title: Sr. Vice President of Operations

 

The Lenders:

Sankaty Credit Opportunities IV, L.P.,

as a Lender

By:  

/s/ Andrew S. Viens

      Name: Andrew S. Viens       Title: Sr. Vice President of Operations

 

The Lenders:

Sankaty Credit Opportunities (Offshore Master) IV, L.P.,

as a Lender

By:  

/s/ Andrew S. Viens

      Name: Andrew S. Viens       Title: Sr. Vice President of Operations

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders:

Scotiabanc Inc., as a Lender

By:

  /s/ J.F. Todd  

 

Name:

  J.F. Todd

Title:

  Managing Director The Lenders:

SunTrust Bank, as a Lender

By:

  /s/ Janet R. Naifeh  

 

Name:

  Janet R. Naifeh

Title:

  Senior Vice President The Lenders:

Thirdpoint Loan LLC, as a Lender

By:

  /s/ Josh Torgoff  

 

Name:

  Josh Torgoff

Title:

  COO, GC The Lenders:

UNIPENSION INVEST F.M.B.A., HIGH

YIELD OBLIGATIONER II, as a Lender

By:

  /s/ James P Shanahan  

 

Name:

  James P Shanahan

Title:

  Managing Director The Lenders:

WELLS FARGO BANK, N.A., as a Lender

By:

  /s/ Russell J. Lyons  

 

Name:

  Russell J. Lyons

Title:

  Senior Vice President

 

[Signature Page to First Amendment to

Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

RATIFICATION OF LOAN PARTIES AND GUARANTORS

Each of the undersigned Guarantors and other Loan Parties hereby
(a) acknowledges and consents to the foregoing Amendment and the Borrower’s
execution thereof; (b) joins the foregoing Amendment for the purpose of
consenting to and being bound by the provisions thereof, (c) ratifies and
confirms all of their respective obligations and liabilities under the Loan
Documents to which any of them is a party and ratifies and confirms that such
obligations and liabilities extend to and continue in effect with respect to,
and continue to guarantee and secure, as applicable, the Obligations of the
Borrower under the Credit Agreement; (d) acknowledges and confirms that the
liens and security interests granted by such Loan Party pursuant to the Loan
Documents are and continue to be valid and perfected first priority liens and
security interests (subject only to Liens permitted under Section 7.01 of the
Credit Agreement) that secure all of the Obligations on and after the date
hereof; (e) acknowledges and agrees that such Loan Party does not have any claim
or cause of action against the Administrative Agent, the Lenders, the L/C
Issuer, any of their respective Affiliates or subsidiaries or any of their
respective officers, servants, employees, agents, attorneys, principals,
directors or shareholders, or their respective heirs, legal representatives,
successors and assigns; (f) acknowledges, affirms and agrees that such Loan
Party does not have any defense, claim, cause of action, counterclaim, offset or
right of recoupment of any kind or nature against any of their respective
obligations, indebtedness or liabilities to the Administrative Agent or any
Lender and (g) acknowledges, affirms and agrees with each term of the Amendment,
including, without limitation, the Section entitled “Release Provision”.

 

The Guarantors and Loan Parties: BIRMINGHAM BROADCASTING CO., INC. BIRMINGHAM
BROADCASTING (WVTM-TV), LLC BLOCKDOT, INC. DEALTAKER, INC. MEDIA GENERAL
COMMUNICATIONS HOLDINGS, INC. MEDIA GENERAL COMMUNICATIONS, INC. MEDIA GENERAL
OPERATIONS, INC. NES II, INC. PROFESSIONAL COMMUNICATIONS SYSTEMS, INC. VIRGINIA
PAPER MANUFACTURING CORP. By:  

/s/ James F. Woodward

Name: James F. Woodward Title: Treasurer



--------------------------------------------------------------------------------

ANNEX I

[SEE ATTACHED].



--------------------------------------------------------------------------------

ANNEX II

[SEE ATTACHED].



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES

MEDIA GENERAL, INC.:

333 East Franklin Street

Richmond, Virginia 23219

Attention: Chief Financial Officer

Telephone: 804-649-6328

Facsimile: 804-649-6524

Electronic Mail:                     @mediageneral.com

Website Address: www.mediageneral.com

Attention: Andrew C. Carington

Telephone: (804) 649-6957

Facsimile (804) 819-5565

acarington@mediageneral.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

Street Address: 901 Main Street

Mail Code: Tx1 492-14-12

City, State ZIP Code: Dallas, TX 75202

Attention: Nita Hickson

Telephone: (214) 209-9126

Telecopier: (214) 290-9478

Electronic Mail: nita.hickson@baml.com

Account No.: 192000883

Ref: Media General, Inc.

ABA# 026009593

Other Notices as Administrative Agent:

Bank of America, N.A.

Street Address: 335 Madison Ave

Mail Code: NY1-503-05-06

City, State ZIP Code: New York, NY 10017

Attention: Kevin Behan

Telephone: (646) 556-0787

Telecopier: (704) 602-3609

Electronic Mail: Kevin.m.behan@bankofamerica.com



--------------------------------------------------------------------------------

Bank of America, N.A.

Agency Management

Street Address: 1455 Market Street, 5th Floor

Mail Code: CA50701-05-19

City, State ZIP Code: San Francisco, CA 95103

Attention: Aamir Saleem

Telephone: (415) 436-2769

Telecopier: (415) 503-5089

Electronic Mail: aamir.saleem@baml.com

L/C ISSUER:

Bank of America, N.A.

Trade Operations: Scranton

Street Address: 1 Fleet Way, Scranton, PA 18507

Mail Code: PA6-580-02-30

City, State ZIP Code: Scranton, PA 18507

Attention: Mary Cooper, Assistant Vice President

Telephone: (570) 496-9564

Telecopier: (800) 755-8743

Electronic Mail: mary.j.cooper@baml.com



--------------------------------------------------------------------------------

SCHEDULE 6.23

PROPERTIES CURRENTLY MORTGAGED

 

Site #

  

Location and County or Other Relevant Jurisdiction

  

Owner

1   

1732 Valley View Drive,

Birmingham, AL

Jefferson County

  

Media General Operations, Inc.

2   

555 Broadcast Drive,

Mobile, AL

Mobile County

  

Media General Operations, Inc.

3   

11400 Austin Lane,

Spanish Fort, AL

Baldwin County

  

Media General Operations, Inc.

5   

202 S. Parker Street,

Tampa, FL

Hillsborough County

  

Media General Operations, Inc.

10   

202 Pine Log Road,

Beech Island, SC

Aiken County

  

Media General Operations, Inc.

11   

1350 13th Avenue,

Columbus, GA

Muscogee County

  

Media General Operations, Inc.

13   

1430 East Victory Drive,

Savannah, GA

Chatham County

  

Media General Operations, Inc.

14   

00 Little Neck Road,

Savannah, GA

Chatham County

  

Media General Operations, Inc.

15   

1820 TV Road,

Jackson, MS

Hinds County

  

Media General Operations, Inc.

16   

42 Paul Roberts Road,

Petal, MS

Forrest County

  

Media General Operations, Inc.

17   

1445 County Farm Road,

Raymond, MS

Hinds County

  

Media General Operations, Inc.

18   

3221 South Evans Street,

Greenville, NC

Pitt County

  

Media General Operations, Inc.

19   

3165 Olentangy Road,

Columbus, OH

Franklin County

  

Media General Operations, Inc.

20   

23 Kenney Drive,

Cranston, RI

Providence County

  

Media General Operations, Inc.

21   

89 Pine Street,

Rehoboth, MA

Bristol County

  

Media General Operations, Inc.

22   

3430 North TV Road,

Florence, SC

Florence County

  

Media General Operations, Inc.



--------------------------------------------------------------------------------

23   

9738 Pee Dee Church Road,

Dillon, SC

Dillon County

  

Media General Operations, Inc.

24   

210 West Coleman Blvd.,

Mt. Pleasant, SC

Charleston County

  

Media General Operations, Inc.

25   

5404 Seewee Road,

Awendaw, SC

Charleston County

  

Media General Operations, Inc.

26   

101 McDonald Court,

Myrtle Beach, SC

Horry County

  

Media General Operations, Inc.

27   

250 International Drive,

Spartanburg, SC

Spartanburg County

  

Media General Operations, Inc.

28   

598 Vaughns Gap Road

Greenville County, South Carolina

  

Media General Operations, Inc.

29   

338 East Main Street,

Johnson City, TN

Washington County

  

Media General Operations, Inc.

30   

111 N. 4th Street,

Richmond, VA

City of Richmond

  

Media General, Inc.

31   

401 3rd Street SW,

Roanoke, VA

City of Roanoke

  

Media General Operations, Inc.

32   

8143-8190 Media Way,

Bent Mountain, VA

County of Roanoke

  

Media General Operations, Inc.

33   

246 North Oates Street,

Dothan, AL

Houston County

  

Media General Operations, Inc.

34   

227 North Oates Street,
Dothan, AL

Houston County

  

Media General Operations, Inc.

35   

106 N. Edwards Street,

Enterprise, AL

Coffee County

  

Media General Operations, Inc.

36   

514 East Barbour Street,

Eufaula, AL

Barbour County

  

Media General Operations, Inc.

38   

2901 Society Hill Road,

Opelika, AL

Lee County

  

Media General Operations, Inc.

40   

15009 Cortez Blvd.,

Brooksville, FL

Hernando County

  

Media General Operations, Inc.

41   

4403 Constitution Lane,

Marianna, FL

Jackson County

  

Media General Operations, Inc.

42   

6214 U.S. 19,

New Port Richey, FL

Pasco County

  

Media General Operations, Inc.

44   

205 West Brorein Street,

Tampa, FL

Hillsborough County

  

Media General Operations, Inc.



--------------------------------------------------------------------------------

45   

205 Grand Central Avenue,

Tampa, FL

Hillsborough County

  

Media General Operations, Inc.

46   

200 S. Parker Street,

Tampa, FL

Hillsborough County

  

Media General Operations, Inc.

47   

804 Washington Street,

Eden, NC

Rockingham County

  

Media General Operations, Inc.

48   

1100 Park Place,

Hickory, NC

Catawba County

  

Media General Operations, Inc.

49   

208 West Murphy Street,

Madison, NC

Rockingham County

  

Media General Operations, Inc.

50   

26 N. Logan Street,

Marion, NC

McDowell County

  

Media General Operations, Inc.

51   

137 East Center Street,

Mooresville, NC

Iredell County

  

Media General Operations, Inc.

52   

301 Collett Street,

Morganton, NC

Burke County

  

Media General Operations, Inc.

53   

1921 Vance Street,

Reidsville, NC

Rockingham County

  

Media General Operations, Inc.

54   

222 East Broad Street,

Statesville, NC

Iredell County

  

Media General Operations, Inc.

55   

205 South Tradd Street,

Statesville, NC

Iredell County

  

Media General Operations, Inc.

56   

2051 Fifth Street,

Winston-Salem, NC

Forsyth County

  

Media General Operations, Inc.

57   

418 N. Marshall Street,

Winston-Salem, NC

Forsyth County

  

Media General Operations, Inc.

58   

310 S. Dargan Street,

Florence, SC

Florence County

  

Media General Operations, Inc.

59   

1803 Range Way,

Florence, SC

Florence County

  

Media General Operations, Inc.

60   

108 North Main Street,

Hemingway, SC

Williamsburg County

  

Media General Operations, Inc.

61   

107 North Acline Street,

Lake City, SC

Florence County

  

Media General Operations, Inc.

62   

211 Railroad Avenue,

Marion, SC

Marion County

  

Media General Operations, Inc.



--------------------------------------------------------------------------------

63   

2120 Tech Lane,

Bristol TN

Sullivan County

  

The Industrial Development Board of the City of Bristol, Tennessee *

66   

134 2nd Street,

Amherst, VA

Amherst County

  

Media General Operations, Inc.

67   

320 Bob Morrison Blvd.,

Bristol, VA

City of Bristol

  

Media General Operations, Inc.

68   

685 W. Rio Road,

Charlottesville, VA

County of Albemarle

  

Media General Operations, Inc.

69   

122 W. Spencer Street,

Culpeper, VA

Culpeper County

  

Media General Operations, Inc.

70   

717 Monument Street,

Danville, VA

City of Danville

  

Media General Operations, Inc.

71   

700 Monument Street,

Danville, VA

City of Danville

  

Media General Operations, Inc.

72   

710 East Main Street,

Floyd, VA

Floyd County

  

Media General Operations, Inc.

73   

101 Wyndale Drive,

Lynchburg, VA

City of Lynchburg

  

Media General Operations, Inc.

74   

139 Cherry Street,

Marion, VA

Smyth County

  

Media General Operations, Inc.

75   

9009 Church Street,

Manassas, VA

County of Prince William

  

Media General Operations, Inc.

76   

8460 Times Dispatch Blvd.,

Mechanicsville, VA

Hanover County

  

Media General Operations, Inc.

77   

Atlee Station,

Mechanicsville, VA

Hanover County

  

Media General, Inc.

78   

300 East Franklin Street,

Richmond, VA

City of Richmond

  

Media General Operations, Inc.

79   

333 East Franklin Street,

Richmond, VA

City of Richmond

  

Media General, Inc.

81   

460 W. Main Street,

Wytheville, VA

Wythe County

  

Media General Operations, Inc.

82   

210 N. Main Street,

Madison, VA

Madison County

  

Media General Operations, Inc.

**   

1205 Front Street,

Raleigh, NC

Wake County

  

Media General Operations, Inc.



--------------------------------------------------------------------------------

**   

933 Chad Lane,

Tampa, FL

Hillsborough County

  

Media General Operations, Inc.

 

* Site 63 is subject to a real property tax abatement arrangement between Media
General Operations, Inc. (“MGO”) and The Industrial Development Board of the
City of Bristol, Tennessee (the “Board”). MGO conveyed the real property to the
Board by quitclaim deed and the Board leased the property back to MGO which has
the option to purchase the property at any time for a nominal amount. For the
five year lease term, MGO pays real estate taxes calculated on the value of the
unimproved real estate. MGO effectively owns all economic interest in the
property.

** Leased property.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,     

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of February 12, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Media General,
Inc., a Virginia corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent and L/C
Issuer.

The undersigned hereby requests (select one or both):

¨ A Borrowing of Committed Loans            ¨ A conversion or continuation of
Committed Loans

1. On                              (a Business Day).

2. In the amount of $            .

3. Comprised of                             .

[Type of Committed Loan requested]

4. For Eurodollar Rate Loans: with an Interest Period of              months or
             days.

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement. The Borrower hereby
certifies that (i) it is in compliance with all provisions of Section 4.02 of
the Agreement, and (ii) each provision of Section 4.02 of the Agreement is true
and correct, including without limitation Section 4.02(e) thereof, as set forth
in detail on Schedule 1 attached hereto.

 

MEDIA GENERAL, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1 TO COMMITTED LOAN NOTICE

Certificate of Media General, Inc.

Delivered in Connection with

Committed Loan Notice

Compliance with Section 4.02(e)

Date:                     

Section 7.11 (a) – Maximum Leverage Ratio.

 

A.    Indebtedness on Borrowing Date:   $                 B.    Net obligations
under Swap Contracts not currently due and payable:   $                 C.   
Borrowings to be borrowed under Committed Loan Notice delivered concurrently
herewith:   $                 D.    All other borrowings to be made on the date
hereof:   $                 E.    Total Indebtedness (Line A minus Line B, plus
Line C, plus Line D):   $                 F.    Consolidated EBITDA on the most
recently submitted Compliance Certificate:   $                 G.    Leverage
Ratio (Line E divided by Line F):                    



--------------------------------------------------------------------------------

  Maximum permitted:  

 

Period    Maximum
Leverage
Ratio

December 26, 2011 through March 23, 2012

   7.60 to 1.00

March 24, 2012 through June 24, 2012

   7.40 to 1.00

June 25, 2012 through September 23, 2012

   7.50 to 1.00

September 24, 2012 through December 30, 2012

   7.50 to 1.00

December 31, 2012 through March 31, 2013

   7.10 to 1.00

April 1, 2013 through June 30, 2013

   7.70 to 1.00

July 1, 2013 through September 29, 2013

   8.20 to 1.00

September 30, 2013 through December 29, 2013

   9.00 to 1.00

December 30, 2013 through March 30, 2014

   9.50 to 1.00

March 31, 2014 through June 29, 2014

   9.00 to 1.00

June 30, 2014 through September 28, 2014

   8.10 to 1.00

September 29, 2014 through December 28, 2014

   7.70 to 1.00

December 29, 2014 and thereafter

   7.10 to 1.00

Notwithstanding any provision herein to the contrary, for purposes of
calculating the Leverage Ratio at any time during the period of December 26,
2011 through March 23, 2012 only, (i) EBITDA used in such calculation shall be
$89,384,474.01 and (ii) on each such date of determination, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be the sum of (A) Indebtedness
of the Borrower and its Subsidiaries on a consolidated basis as of such date as
determined in accordance with clause (a) of the definition of “Leverage Ratio”
in this Agreement plus (B) the aggregate amount of Disposition Repayments.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,     

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of February 12, 2010, as amended by that certain First Amendment to
Second Amended and Restated Credit Agreement, dated as of February 8, 2012 (such
agreements, together with all other amendments and restatements, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Media General, Inc., a Virginia corporation (the “Borrower”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of the                              Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

 

E – 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the knowledge of the undersigned during such fiscal period, (a) the Borrower
performed and observed in all material respects each covenant and condition of
the Loan Documents applicable to it, and (b) the undersigned has no knowledge
that any Default has occurred and is continuing.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

5. During the fiscal quarter period of the Parent ended as of the above date,
the Borrower was in compliance with Section 2.04(b)(vi) of the Agreement. The
following prepayments were made in accordance with Section 2.04(b)(vi) during
the most recently completed fiscal quarter of the Borrower:

Date(s) and Amount(s) of prepayment(s):                            

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,     .

 

MEDIA GENERAL, INC. By:  

 

Name:  

 

Title:  

 

 

E – 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.    Section 7.11(a) – Maximum Leverage Ratio.       A.    Indebtedness on a
consolidated basis at Statement Date: (detailed by Borrower and its Subsidiaries
for each component of Indebtedness as set forth on the attached “Indebtedness
Schedule”)    $                B.    Net obligations under Swap Contracts not
currently due and payable:    $                C.    EBITDA for four consecutive
fiscal quarters ending on above date (“Subject Period”):          1.    Net
Income for the Subject Period:    $                   2.    EBITDA add-backs for
the Subject Period set forth on Schedule 1 attached hereto:    $               
   3.    To the extent included in calculating such Net Income, benefits for
Federal, state, local and foreign income taxes accrued with respect to the
Borrower and its Subsidiaries during the Subject Period:    $                  
4.    To the extent included in calculating such Net Income, non-cash items
increasing Net Income during the Subject Period:    $                   5.    To
the extent included in calculating such Net Income, cash payments made with
respect to non-cash charges added back during the Subject Period (if otherwise
excluded):    $                   6.    EBITDA (Lines I.C.1 + 2 - 3 - 4 - 5):   
$                D.    Leverage Ratio [(Line I.A - Line I.B) ÷ Line C.6]:   
             to 1.00



--------------------------------------------------------------------------------

Period    Maximum
Leverage
Ratio

December 26, 2011 through March 23, 2012

   7.60 to 1.00

March 24, 2012 through June 24, 2012

   7.40 to 1.00

June 25, 2012 through September 23, 2012

   7.50 to 1.00

September 24, 2012 through December 30, 2012

   7.50 to 1.00

December 31, 2012 through March 31, 2013

   7.10 to 1.00

April 1, 2013 through June 30, 2013

   7.70 to 1.00

July 1, 2013 through September 29, 2013

   8.20 to 1.00

September 30, 2013 through December 29, 2013

   9.00 to 1.00

December 30, 2013 through March 30, 2014

   9.50 to 1.00

March 31, 2014 through June 29, 2014

   9.00 to 1.00

June 30, 2014 through September 28, 2014

   8.10 to 1.00

September 29, 2014 through December 28, 2014

   7.70 to 1.00

December 29, 2014 and thereafter

   7.10 to 1.00

Notwithstanding any provision herein to the contrary, for purposes of
calculating the Leverage Ratio at any time during the period of December 26,
2011 through March 23, 2012 only, (i) EBITDA used in such calculation shall be
$89,384,474.01 and (ii) on each such date of determination, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be the sum of (A) Indebtedness
of the Borrower and its Subsidiaries on a consolidated basis as of such date as
determined in accordance with clause (a) of the definition of “Leverage Ratio”
in this Agreement plus (B) the aggregate amount of Disposition Repayments.



--------------------------------------------------------------------------------

II.   Section 7.11(b) – Consolidated Interest Coverage Ratio.     A.   EBITDA
during the Subject Period (Line I.C.6 above):   $               B.   Cash
Consolidated Interest Charges during the Subject Period:       1.   all
interest, premium payments, debt discount, fees, charges and related expenses
during the Subject Period in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP  
$                 2.   all interest paid or payable during the Subject Period
with respect to discontinued operations   $                 3.   the portion of
Capital Lease Obligations that is treated as interest in accordance with GAAP,
in each case, of or by the Borrower and its Subsidiaries on a consolidated basis
during the Subject Period   $                 4.   to the extent included in
Consolidated Interest Charges during the Subject Period, one-time transaction
fees, underwriting fees, amendment fees and all professional legal and advisory
fees, each paid in cash in connection with the Second Amendment and the issuance
of the New Notes (if any) (including original issue discounts)   $              
  5.   Consolidated Interest Charges during the Subject Period (Line II.B.1 +
II.B.2 + II.B.3 – II.B.4)   $               C.   Consolidated Interest Coverage
Ratio (Line II.A ÷ Line II.B):                to 1.00

 

Period    Minimum
Consolidated
Interest
Coverage
Ratio

December 26, 2011 through March 23, 2012

   1.50 to 1.00

March 24, 2012 through June 23, 2012

   1.50 to 1.00

June 24, 2012 through September 22, 2012

   1.50 to 1.00

September 23, 2012 through December 29, 2012

   1.50 to 1.00



--------------------------------------------------------------------------------

December 30, 2012 through March 30, 2013

   1.50 to 1.00

March 31, 2013 through June 29, 2013

   1.30 to 1.00

June 30, 2013 through September 28, 2013

   1.20 to 1.00

September 29, 2013 through December 28, 2013

   1.10 to 1.00

December 29, 2013 through March 29, 2014

   1.00 to 1.00

March 30, 2014 through June 28, 2014

   1.00 to 1.00

June 29, 2014 through September 27, 2014

   1.10 to 1.00

September 28, 2014 through December 27, 2014

   1.20 to 1.00

December 28, 2014 and thereafter

   1.30 to 1.00

 

III.   Section 7.11(c) – Capital Expenditures.     A.   Aggregate Capital
Expenditures made during fiscal year through Statement Date:     $            
     B.   Maximum permitted:  

 

Fiscal Year

   Amount  

2009

   $ 25,000,000   

2010

   $ 35,000,000   

2011

   $ 35,000,000   

2012

   $ 20,000,000   

2013

   $ 25,000,000   

2014

   $ 25,000,000   

 

  C.   Carryover from prior fiscal year (if applicable):     $                 
D.   Maximum Capital Expenditures permitted (applicable amount from Line III.B +
Line III.C):     $                IV.   Section 7.11(d) – Contribution to any
Pension Plan.     A.   Pension plan contributions made during fiscal year
through Statement Date:     $               



--------------------------------------------------------------------------------

  B.   Maximum permitted:  

 

Fiscal Year

   Amount

2010

   $20,000,000

2011

   Minimum
contribution in
accordance with
§ 7.11(d)(ii) of the
Agreement

2012 and thereafter

   Minimum
contribution in
accordance with
§ 7.11(d)(iii) of
the Agreement



--------------------------------------------------------------------------------

V.     Section 2.04(b)(i) - Excess Cash Flow.      

A.     EBITDA during fiscal year through Statement Date (Line I.C.6 above plus
EBITDA from previous Subject Periods, as applicable)

  $                    

B.     Tax refunds received by the Loan Parties in cash during fiscal year
through Statement Date

  $                    

C.     Excess Cash Flow subtract-outs for the Subject Period set forth on
Schedule 2 attached hereto

  $                    

D.     Excess Cash Flow (Line V.A + B – C), to the extent the result is a
positive number:

  $                    

         With respect to amount of prepayment due in accordance with
Section 2.04(b)(i):

 

Prepayment amount required:

If Line I.D is equal to or less than 5.00 to 1.00, 50% of Line V.D.

 

If Line I.D is greater than 5.00 to 1.00, 100% of Line V.D.

  $                 VI.     Section 2.04(b)(vi) – Cash and Cash Equivalents.    
 

A.     Sum of cash (other than cash in the form of uncollected funds) and Cash
Equivalents as of the Statement Date subject to the prepayment obligation:

  $                     Maximum Permitted (before prepayment is required):
$15,000,000. Any excess shall be paid in accordance with Section 2.04(b)(vi).  
   

D.     Amount of prepayment required in accordance with Section 2.04(b)(vi):

  $                



--------------------------------------------------------------------------------

Schedule of Detailed Indebtedness of Media General and its Subsidiaries

As of                     , 20    

 

  Indebtedness         A.   All obligations of such Person for borrowed money
and all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;      

Term Loans

  $                        

Revolver Outstandings

  $                        

Senior Notes

  $                        

Capital Leases

  $                        

Letters of Credit

  $                        

Guarantees

  $                        

Other: (describe)

  $                        

TOTAL:

      $                   B.   All direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;   $
                  C.   Net obligations of such Person under any Swap Contract;  
$                   D.   All obligations of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business);   $                   E.   Indebtedness (excluding
prepaid interest thereon) secured by a Lien on property owned or being purchased
by such Person (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse (provided that, if such
Indebtedness is nonrecourse, the amount of such Indebtedness for purposes hereof
shall be limited to the lesser of the principal amount of such Indebtedness and
the fair market value of the property subject to such Lien);   $                
  F.   Capital Lease Obligations and Synthetic Lease Obligations;   $
               



--------------------------------------------------------------------------------

  G.   All obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and   $                  

H.

 

All Guarantees of such Person in respect of any of the foregoing determined in
accordance with GAAP.

  $                



--------------------------------------------------------------------------------

Schedule1

EBITDA add-backs of Media General and its Subsidiaries

As of                     , 20    

 

A.

  To the extent deducted in calculating Net Income, Interest Expense during the
Subject Period   $                

B.

  To the extent deducted in calculating Net Income, provision for federal,
state, local and foreign income taxes payable by the Borrower and its
Subsidiaries during the Subject Period   $                

C.

  To the extent deducted in calculating Net Income, depreciation expenses during
the Subject Period   $                

D.

  To the extent deducted in calculating Net Income, amortization expenses during
the Subject Period   $                

E.

  To the extent deducted in calculating Net Income, all film amortization
charges during the Subject Period, less any film cash payments during the
Subject Period   $                

F.

  To the extent deducted in calculating Net Income, other non-recurring expenses
of the Borrower and its Subsidiaries during the Subject Period which do not
represent a cash item in such period or any future period   $                

G.

 

To the extent deducted in calculating Net Income, actual one-time employment
severance costs expensed during the Subject Period, provided that

 

(A) severance costs were customary and incurred in accordance with the
Borrower’s past practices,

 

(B) the aggregate amount of all such cash employment severance costs expensed
during the period from the Second Amendment Effective Date through the end of
the Subject Period does not exceed $15,000,000 (excluding from such limitation
all such cash employment severance costs incurred in connection with the sale of
any of the Borrower’s publishing assets), and

 

(C) the aggregate amount of all such cash employment severance costs arising
from the sale of any of the Borrower’s publishing assets expensed during the
period from the Second Amendment Effective Date through the end of the Subject
Period does not exceed $15,000,000

  $                

H.

  To the extent deducted in calculating Net Income, cash receipts during the
Subject Period in respect of non-cash increases deducted from EBITDA previously
  $                



--------------------------------------------------------------------------------

I.

 

To the extent deducted in calculating Net Income, actual shut-down expenses
expensed during the Subject Period, provided that

 

(A) such shut-down expenses were customary and incurred in accordance with the
Borrower’s past practices,

 

(B) the aggregate amount of all such actual shut-down expenses expensed during
the period from the Second Amendment Effective Date through the end of the
Subject Period does not exceed $40,000,000 (excluding from such limitation all
such shut-down expenses incurred in connection with the sale of any of the
Borrower’s publishing assets), and

 

(C) the aggregate amount of all such actual shut-down expenses expensed in
connection with the sale of any of the Borrower’s publishing assets during the
period from the Second Amendment Effective Date through the end of the Subject
Period does not exceed $15,000,000

  $                

J.

  To the extent deducted in calculating Net Income, actual costs expensed for
any appraisals required pursuant to the Agreement during the Subject Period   $
               

K.

  To the extent deducted in calculating Net Income, actual expense reimbursement
payments expensed by the Borrower during the Subject Period with respect to any
advisor engaged on behalf of the Administrative Agent   $                



--------------------------------------------------------------------------------

L.

 

To the extent deducted in calculating Net Income, actual payments and fees to
the extent incurred and expensed after November 10, 2011 by the Borrower in each
case solely in connection with the actual cash payment of:

 

(A) for Subject Periods during the Borrower’s fiscal year 2012, all financial
and legal advisors engaged on behalf of the Borrower in connection with the
First Amendment, the Second Amendment, any divestiture of all or any portion of
the Borrower’s and its Subsidiaries’ publishing assets and the issuance of the
New Notes; and

 

(B) for Subject Periods during any fiscal year after the end of the Borrower’s
fiscal year 2012, one financial advisor and one legal advisor at any one time
engaged on behalf of the Borrower;

 

provided that, notwithstanding the foregoing, the aggregate amount of all
addbacks to EBITDA pursuant to subsection (a)(xi) in the Agreement’s definition
of EBITDA and otherwise with respect to all financial and legal advisors engaged
on behalf of the Borrower

 

(I) during the period from the First Amendment Effective Date through the end of
the Borrower’s fiscal year ending 2012, does not exceed $16,000,000,

 

(II) during the period from the First Amendment Effective Date through the end
of the Borrower’s fiscal year ending 2013, does not exceed $17,500,000, and

 

(III) during the period from the First Amendment Effective Date through the end
of the Borrower’s fiscal year ending 2014 and each year thereafter, does not
exceed $18,250,000

  $                

M.

  To the extent deducted in calculating Net Income, transaction fees and losses
expensed in the Subject Period arising from (A) the Disposition of assets or (B)
the termination of any lease of real or personal property   $                

N.

  To the extent deducted in calculating Net Income, fees (including
reimbursements) to the Administrative Agent (and its Affiliates) and the Lenders
payable or paid in connection with the First Amendment, the Second Amendment and
the issuance of the New Notes, and in each case expensed by the Borrower during
the Subject Period   $                



--------------------------------------------------------------------------------

O.

  To the extent deducted in calculating Net Income, non-cash expenses for the
Subject Period in respect of fees paid in connection with financing transactions
in prior periods   $                

P.

  To the extent deducted in calculating Net Income, fees (including
reimbursements) constituting legal fees for counsel to the underwriter, mortgage
filing fees, other filing fees and printing costs in each case in connection
with the issuance of the New Notes and expensed by the Borrower during the
Subject Period   $                 EBITDA add-backs for the Subject Period = A +
B + C + D + E + F + G + H + I + J + K + L + M + N + O + P =   $                



--------------------------------------------------------------------------------

Schedule2

Excess Cash Flow subtract-outs of Media General and its Subsidiaries

As of                     , 20    

 

A.

  To the extent not already deducted from EBITDA, Consolidated Interest Charges
actually paid in cash by the Borrower and its Subsidiaries during fiscal year
through Statement Date   $                

B.

  To the extent not already deducted from EBITDA, scheduled principal
repayments, to the extent actually made, of Term Loans and voluntary prepayments
of Loans actually made (except those voluntary prepayments that do not reduce
the Aggregate Commitments) during fiscal year through Statement Date   $
               

C.

  To the extent not already deducted from EBITDA, all income taxes actually paid
in cash by the Borrower and its Subsidiaries during fiscal year through
Statement Date   $                

D.

  To the extent not already deducted from EBITDA, Adjusted Working Capital of
such Person as determined on the last day of such year minus Adjusted Working
Capital as determined on the first day of such year (in each case excluding
working capital accounts of any of the Borrower’s or its Subsidiaries’
publishing assets Disposed of during such year), plus all Restricted Payments
made during such year (except Restricted Payments made to any Loan Party)   $
               

E.

  To the extent not already deducted from EBITDA, Capital Expenditures actually
paid by the Borrower and its Subsidiaries during fiscal year through Statement
Date   $                

F.

  To the extent not already deducted from EBITDA, Investments made during fiscal
year through Statement Date that were permitted by Section 7.02(d) of the
Agreement   $                

G.

  To the extent added back to EBITDA in accordance with the terms of subsection
(a)(vi) of the definition of EBITDA in the Agreement, actual one-time cash
employment severance costs expensed during fiscal year through Statement Date  
$                

H.

  To the extent added back to EBITDA in accordance with the terms of subsection
(a)(viiii) of the definition of EBITDA in the Agreement, actual shut-down
expenses expensed during fiscal year through Statement Date   $                

I.

  To the extent added back to EBITDA in accordance with the terms of subsection
(a)(ix) of the definition of EBITDA in the Agreement, actual costs expensed for
(or reimbursements with respect to) any appraisals required pursuant to the
Agreement during fiscal year through Statement Date   $                



--------------------------------------------------------------------------------

J.

  To the extent added back to EBITDA in accordance with the terms of subsection
(a)(x) of the definition of EBITDA in the Agreement, actual reimbursement
payments expensed by the Borrower with respect to any advisor engaged on behalf
of the Administrative Agent   $                

K.

  To the extent included in the calculation of EBITDA and the calculation of
Excess Cash Flow only, cash tax refunds actually received in cash by the
Borrower in an aggregate amount up to $28,500,000 during the 2010 fiscal year
(applicable to Excess Cash Flow requirement for fiscal year 2010 only)   $
               

L.

  To the extent not accounted for in the calculation of EBITDA and not already
adjusted for in the determination of Adjusted Working Capital set forth in line
D above, cash contributions made during fiscal year through Statement Date to
any Pension Plan of the Borrower in accordance with the terms of Section 7.11(d)
of the Agreement   $                

M.

  to the extent added back to EBITDA in accordance with the terms of subsection
(a)(xi) of the definition of EBITDA in the Agreement, actual reimbursement
payments and fees expensed by the Borrower with respect to any advisor engaged
on behalf of the Borrower during fiscal year through Statement Date   $
               

N.

  to the extent added back to EBITDA in accordance with the terms of subsection
(a)(xii) of the definition of EBITDA in the Agreement, cash transaction fees and
cash losses arising from the Disposition of assets or the termination of any
lease of real or personal property during fiscal year through Statement Date   $
               

O.

  to the extent added back to EBITDA in accordance with the terms of subsection
(a)(xiii) of the definition of EBITDA in the Agreement, fees payable or paid
during fiscal year through Statement Date in connection with the First
Amendment, the Second Amendment and the issuance of the New Notes   $
               

P.

  to the extent added back to EBITDA in accordance with the terms of subsection
(a)(xv) of the definition of EBITDA in the Agreement, fees (including
reimbursements) during fiscal year through Statement Date constituting legal
fees for counsel to the underwriter, mortgage filing fees, other filing fees and
printing costs in each case in connection with the issuance of new Notes   $
                Excess Cash Flow subtract-outs for the Subject Period = A + B +
C + D + E + F + G + H + I + J + K + L + M + N + O + P =   $                



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF REQUEST FOR LIQUIDITY ACCOUNT DRAW

Date:                     ,     

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of February 12, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Media General,
Inc., a Virginia corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent and L/C
Issuer.

The undersigned hereby requests a drawing from the Liquidity Account:

 

  1. On                              (a Business Day).

 

  2. In the amount of $            .

The Borrower hereby certifies that (i) it is in compliance with all provisions
of Section 2.17 of the Agreement, and (ii) each provision of Section 2.17 of the
Agreement is true and correct, including without limitation Section 2.17(f)
thereof, as set forth in detail on Schedule 1 attached hereto.

 

MEDIA GENERAL, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1 TO REQUEST FOR LIQUIDITY ACCOUNT DRAW

Certificate of Media General, Inc.

Delivered in Connection with

Request For Liquidity Account Draw

Compliance with Section 2.17(f)

Date:                     

 

Section 7.11 (a) – Maximum Leverage Ratio.   A.   Indebtedness on Borrowing
Date:   $                  B.   Net obligations under Swap Contracts not
currently due and payable:   $                 C.   Borrowings to be borrowed
under Committed Loan Notice delivered concurrently herewith:   $                
D.   All other borrowings to be made on the date hereof:   $                 E.
  Total Indebtedness (Line A minus Line B, plus Line C, plus Line D):   $
                F.   Consolidated EBITDA on the most recently submitted
Compliance Certificate:   $                 G.   Leverage Ratio (Line E divided
by Line F):                    



--------------------------------------------------------------------------------

  Maximum permitted:  

 

Period    Maximum
Leverage
Ratio

December 26, 2011 through March 23, 2012

   7.60 to 1.00

March 24, 2012 through June 24, 2012

   7.40 to 1.00

June 25, 2012 through September 23, 2012

   7.50 to 1.00

September 24, 2012 through December 30, 2012

   7.50 to 1.00

December 31, 2012 through March 31, 2013

   7.10 to 1.00

April 1, 2013 through June 30, 2013

   7.70 to 1.00

July 1, 2013 through September 29, 2013

   8.20 to 1.00

September 30, 2013 through December 29, 2013

   9.00 to 1.00

December 30, 2013 through March 30, 2014

   9.50 to 1.00

March 31, 2014 through June 29, 2014

   9.00 to 1.00

June 30, 2014 through September 28, 2014

   8.10 to 1.00

September 29, 2014 through December 28, 2014

   7.70 to 1.00

December 29, 2014 and thereafter

   7.10 to 1.00

Notwithstanding any provision herein to the contrary, for purposes of
calculating the Leverage Ratio at any time during the period of December 26,
2011 through March 23, 2012 only, (i) EBITDA used in such calculation shall be
$89,384,474.01 and (ii) on each such date of determination, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be the sum of (A) Indebtedness
of the Borrower and its Subsidiaries on a consolidated basis as of such date as
determined in accordance with clause (a) of the definition of “Leverage Ratio”
in this Agreement plus (B) the aggregate amount of Disposition Repayments.



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 12, 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Media General, Inc., a
Virginia corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:  

 

  Title:  

 

Date:                    , 20[    ]

 

J - 1

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 12, 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Media General, Inc., a
Virginia corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:  

 

  Title:  

 

Date:                    , 20[    ]

 

J - 2

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 12, 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Media General, Inc., a
Virginia corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:  

 

  Title:  

 

Date:                    , 20[    ]

 

J - 3

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 12, 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Media General, Inc., a
Virginia corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:  

 

  Title:  

 

Date:                    , 20[    ]

 

J - 4

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

[FINAL EXECUTION COPY]

Annex I to Second Amendment

Published CUSIP Number:                     

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 12, 2010

among

MEDIA GENERAL, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent

and

L/C Issuer,

SUNTRUST BANK

and

THE BANK OF TOKYO-MITSUBISHI UFJ LTD., NEW YORK BRANCH,

as Co-Syndication Agents,

THE BANK OF NOVA SCOTIA and THE ROYAL BANK OF SCOTLAND PLC,

as Co-Documentation Agents

and

The Other Lenders Party Hereto

with

THE BANK OF TOKYO-MITSUBISHI UFJ LTD., NEW YORK BRANCH,

SUNTRUST ROBINSON HUMPHREY, INC.

and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers

and

BANC OF AMERICA SECURITIES LLC,

as Sole Book Manager

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     2   

1.01

 

Defined Terms

     2   

1.02

 

Other Interpretive Provisions

     39   

1.03

 

Accounting Terms

     40   

1.04

 

Rounding

     41   

1.05

 

Times of Day

     41   

1.06

 

Letter of Credit Amounts

     41   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     41   

2.01

 

Loans

     41   

2.02

 

Borrowings, Conversions and Continuations of Loans

     42   

2.03

 

Letters of Credit

     44   

2.04

 

Prepayments

     53   

2.05

 

Termination or Reduction of Commitments

     63   

2.06

 

Repayment of Loans

     64   

2.07

 

Interest

     64   

2.08

 

Fees

     65   

2.09

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     66   

2.10

 

Evidence of Debt

     67   

2.11

 

Payments Generally; Administrative Agent’s Clawback

     67   

2.12

 

Sharing of Payments by Lenders

     69   

2.13

 

Insufficient Funds

     70   

2.14

 

Cash Collateral and Other Credit Support

     70   

2.15

 

Defaulting Lenders

     71   

2.16

 

Liquidity Account

     74   

2.17

 

Conditions to Liquidity Account Drawing

     74   

2.18

 

Conditions to Occurrence of Extension Event

     76   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     77   

3.01

 

Taxes

     77   

3.02

 

Illegality

     82   

3.03

 

Inability to Determine Rates

     83   

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

     83   

3.05

 

Compensation for Losses

     85   

3.06

 

Mitigation Obligations; Replacement of Lenders

     85   

3.07

 

Survival

     86   

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     86   

4.01

 

Conditions of Effectiveness and of Initial Credit Extension

     86   

4.02

 

Conditions to all Credit Extensions

     89   

4.03

 

Conditions to Execution

     90   

 

i



--------------------------------------------------------------------------------

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     91   

5.01

 

Existence, Qualification and Power

     91   

5.02

 

Authorization; No Contravention

     91   

5.03

 

Governmental Authorization; Other Consents

     91   

5.04

 

Binding Effect

     91   

5.05

 

Financial Statements; No Material Adverse Effect; No Internal Control Event

     92   

5.06

 

Litigation

     92   

5.07

 

No Default

     93   

5.08

 

Ownership of Property; Liens

     93   

5.09

 

Environmental Compliance

     93   

5.10

 

Insurance

     94   

5.11

 

Taxes

     95   

5.12

 

ERISA Compliance

     95   

5.13

 

Subsidiaries; Equity Interests

     95   

5.14

 

Margin Regulations; Investment Company Act

     96   

5.15

 

Disclosure

     96   

5.16

 

Compliance with Laws

     96   

5.17

 

Intellectual Property; Licenses, Etc.

     97   

5.18

 

Solvency

     97   

5.19

 

Labor Matters

     97   

5.20

 

Collateral Documents

     97   

5.21

 

COLI Policies and COLI Loans

     98   

5.22

 

Proposed Dispositions

     98   

5.23

 

Certain Representations

     98   

ARTICLE VI. AFFIRMATIVE COVENANTS

     98   

6.01

 

Financial Statements

     98   

6.02

 

Certificates; Other Information

     99   

6.03

 

Notices

     102   

6.04

 

Payment of Obligations

     103   

6.05

 

Preservation of Existence, Etc.

     104   

6.06

 

Maintenance of Properties

     104   

6.07

 

Maintenance of Insurance

     104   

6.08

 

Compliance with Laws

     104   

6.09

 

Books and Records

     104   

6.10

 

Inspection Rights

     105   

6.11

 

Use of Proceeds

     105   

6.12

 

Post-Closing Date Collateral Requirements

     105   

6.13

 

Covenant to Guarantee Obligations and Give Security

     109   

6.14

 

Lien Searches

     112   

6.15

 

Deposit, Securities and Investment Accounts, Cash Management and Swap Contracts

     112   

6.16

 

Further Assurances

     113   

6.17

 

Compliance with Environmental Laws

     113   

6.18

 

Environmental Indemnity Agreements; Preparation of Environmental Reports and
Appraisals

     113   

 

ii



--------------------------------------------------------------------------------

6.19

 

Taxpayer Identification Number

     114   

6.20

 

Designation as Senior Debt

     114   

6.21

 

COLI Policies and COLI Assignments

     114   

6.22

 

Cash Flow Reporting

     115   

6.23

 

Post-Second Amendment Effective Date Collateral Requirements

     116   

6.24

 

Retention of Financial Advisor

     117   

ARTICLE VII. NEGATIVE COVENANTS

     117   

7.01

 

Liens

     117   

7.02

 

Investments

     119   

7.03

 

Indebtedness

     120   

7.04

 

Fundamental Changes

     123   

7.05

 

Dispositions

     123   

7.06

 

Restricted Payments; Equity Interests

     125   

7.07

 

Change in Nature of Business

     126   

7.08

 

Transactions with Affiliates

     126   

7.09

 

Burdensome Agreements

     126   

7.10

 

Use of Proceeds

     127   

7.11

 

Financial Covenants

     127   

7.12

 

Sale and Leaseback

     129   

7.13

 

Subsidiaries

     129   

7.14

 

Debt Repurchases

     129   

7.15

 

Senior Secured Notes and New Notes

     129   

7.16

 

COLI Policies and COLI Loans

     130   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     131   

8.01

 

Events of Default

     131   

8.02

 

Remedies Upon Event of Default

     133   

8.03

 

Application of Funds

     134   

ARTICLE IX. ADMINISTRATIVE AGENT

     135   

9.01

 

Appointment and Authority

     135   

9.02

 

Rights as a Lender

     136   

9.03

 

Exculpatory Provisions

     136   

9.04

 

Reliance by Administrative Agent

     137   

9.05

 

Delegation of Duties

     138   

9.06

 

Resignation of Administrative Agent

     138   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     139   

9.08

 

No Other Duties, Etc.

     140   

9.09

 

Administrative Agent May File Proofs of Claim

     140   

9.10

 

Collateral and Guaranty Matters

     140   

9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

     141   

9.12

 

Intercreditor Agreement

     142   

ARTICLE X. MISCELLANEOUS

     143   

10.01

 

Amendments, Etc.

     143   

 

iii



--------------------------------------------------------------------------------

10.02

  Notices; Effectiveness; Electronic Communication      145   

10.03

  No Waiver; Cumulative Remedies      148   

10.04

  Expenses; Indemnity; Damage Waiver      148   

10.05

  Payments Set Aside      150   

10.06

  Successors and Assigns      151   

10.07

  Treatment of Certain Information; Confidentiality      156   

10.08

  Right of Setoff      157   

10.09

  Interest Rate Limitation      158   

10.10

  Counterparts; Integration; Effectiveness      158   

10.11

  Survival of Representations and Warranties      159   

10.12

  Severability      159   

10.13

  Replacement of Lenders      159   

10.14

  Governing Law; Jurisdiction; Etc.      160   

10.15

  Waiver of Jury Trial      161   

10.16

  No Advisory or Fiduciary Responsibility      161   

10.17

  USA PATRIOT Act      162   

10.18

  Amendment, Restatement, Extension, Renewal and Consolidation of Existing
Agreements      162   

10.19

  Release of Collateral      162   

10.20

  Release      163   

10.21

  Time of the Essence      163   

10.22

  ENTIRE AGREEMENT      163   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

 

Existing Letters of Credit

1.01(a)

 

Summary Description of Senior Secured Notes

2.01(a)

 

Commitments, Term Loan Amounts and Applicable Percentages

5.08(b)

 

Existing Liens

5.08(c)

 

Description of all Real Property

5.08(d)

 

List of all Real Property Leases where Loan Party is Lessee

5.08(e)

 

List of all Real Property Leases where Loan Party is Lessor

5.08(f)

 

Existing Investments

5.09(b)

 

Environmental Compliance

5.11

 

Tax Sharing Agreements

5.13

 

Subsidiaries; Other Equity Investments

6.12

 

Property and Collateral Schedule

6.23

 

List of Owned and Leased Real Property as of Second Amendment Effective Date

7.01

 

Existing Liens

7.03

 

Existing Indebtedness

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

Form of

A

 

Committed Loan Notice

B

 

Term Loan Notice

C

 

Term Loan Note

D

 

Committed Loan Note

E

 

Compliance Certificate

F

 

Assignment and Assumption

G

 

Guaranty

H

 

Intercreditor Agreement

I

 

Request for Liquidity Account Draw

J

 

Tax Certificates

 

v



--------------------------------------------------------------------------------

MEDIA GENERAL, INC.

$470,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
February 12, 2010, among MEDIA GENERAL, INC., a Virginia corporation, each
lender from time to time party hereto, SUNTRUST BANK and THE BANK OF
TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH, as Co-Syndication Agents, THE BANK OF
NOVA SCOTIA and THE ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agents and
BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer.

The Borrower is a party to that certain Credit Agreement dated as of June 29,
2001, among each lender party thereto, SunTrust Bank, as the documentation
agent, Fleet Securities, Inc., Wachovia Bank, N.A., The Bank of Nova Scotia, and
Mizuho Financial Group, as the co-syndication agents, and Bank of America, N.A.,
as the administrative agent, as amended and restated by that certain Amended and
Restated Credit Agreement, dated as of March 14, 2005, among each lender party
thereto (those lenders that are parties thereto on the date hereof being
referred to herein as the “Existing Revolving Loan Lenders”), SunTrust Bank and
The Bank of Tokyo-Mitsubishi, Ltd., New York Branch, as Co-Syndication Agents,
The Bank of Nova Scotia and The Royal Bank of Scotland plc, as Co-Documentation
Agents and Bank of America, N.A., as Administrative Agent and L/C Issuer, as
amended through the date hereof (the “Existing Credit Agreement”).

The Borrower is also a party to that certain Credit Agreement, dated as of
August 8, 2006, among each lender party thereto (those lenders that are parties
thereto on the date hereof being referred to herein as the “Existing Term Loan
Lenders”), The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch and SunTrust
Capital Markets, Inc., as co-lead arrangers, The Bank of Nova Scotia and The
Royal Bank of Scotland plc, as co-documentation agents and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as administrative agent, as amended
through the date hereof (the “Existing Term Loan Agreement”).

The Existing Credit Agreement and the Existing Term Loan Agreement are herein
collectively referred to as the “Existing Agreements.”

The Borrower has requested that the Existing Revolving Loan Lenders and the
Existing Term Loan Lenders consolidate, amend and restate the Existing
Agreements into this Second Amended and Restated Credit Agreement, and the
Existing Revolving Loan Lenders and the Existing Term Loan Lenders are willing
to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that when the conditions set forth in
Section 4.01 hereof are satisfied, the Existing Agreements shall be
consolidated, amended and restated to read in full as hereinbefore set forth and
follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the acquisition by any Person of (a) a majority of the
Equity Interests of another Person, (b) all or substantially all of the assets
of another Person or (c) all or substantially all of a line of business of
another Person, in each case (i) whether or not involving a merger or
consolidation with such other Person and (ii) whether in one transaction or a
series of related transactions.

“Adjusted Working Capital” means for any Person, (a) the current assets of such
Person (excluding cash and Cash Equivalents) minus (ii) the current liabilities
of such Person (excluding the current portion of any long-term Indebtedness
(including Capital Lease Obligations), and excluding deferred income tax
liabilities of, such Person), each as determined on a consolidated basis.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agents” means the Administrative Agent, the Co-Syndication Agents and the
Co-Documentation Agents.

“Aggregate Commitment Minimum” means $10,000,000.

“Aggregate Commitments” means the aggregate Commitments of all the Revolver
Lenders. Notwithstanding anything herein or in any other Loan Document to the
contrary, on the Second Amendment Effective Date, the Aggregate Commitments
shall be in an aggregate amount for all Revolver Lenders not to exceed
$45,000,000.

“Agreement” means this Second Amended and Restated Credit Agreement.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio, as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b):

A. At all times, unless the pricing grid in Section B below is in effect:

 

Applicable Rate

 

Pricing
Level

  

Leverage Ratio

   Commitment Fee     Eurodollar Rate +
Letters of Credit     Base Rate  

5

   ³6.50:1      2.500 %      7.000 %      7.000 % 

4

   <6.50:1 but ³5.50:1      2.500 %      6.750 %      6.750 % 

3

   <5.50:1 but ³5.00:1      2.500 %      6.500 %      6.500 % 

2

   <5.00:1 but ³4.00:1      2.250 %      6.250 %      6.250 % 

1

   <4.00:1      2.250 %      6.000 %      6.000 % 

B. After the occurrence of the Extension Event if the New Notes are Junior to
the Obligations or the Liens securing the New Notes are Junior to the Liens
securing the Obligations:

 

Applicable Rate

 

Pricing
Level

  

Leverage Ratio

   Commitment Fee     Eurodollar Rate +
Letters of Credit     Base Rate  

5

   ³6.50:1      2.500 %      6.000 %      6.000 % 

4

   <6.50:1 but ³5.50:1      2.500 %      5.750 %      5.750 % 

3

   <5.50:1 but ³5.00:1      2.500 %      5.500 %      5.500 % 

2

   <5.00:1 but ³4.00:1      2.250 %      5.250 %      5.250 % 

1

   <4.00:1      2.250 %      5.000 %      5.000 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered, until the first Business Day
after the date on which such Compliance Certificate is delivered. Any decrease
in the Applicable Rate as a result of the occurrence of the Extension Event
shall become effective as of the first Business Day immediately following the
date all conditions for such Extension Event are satisfied pursuant to
Section 2.18. Notwithstanding the foregoing, the Applicable Rates in effect on
the Closing Date and thereafter shall, subject to the provisions of
Section 2.09(b), be the rates set forth above based upon the most recently
delivered Compliance Certificate.

“Appropriate Lender” means, at any time, (a) with respect to the Committed Loans
and the Term Loan, a Revolver Lender that has a Commitment with respect to the
Committed Loans or a Term Loan Lender that holds any portion of the Term Loan,
respectively, at such time, and (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolver Lenders.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a
Non-Defaulting Lender, (b) an Affiliate of a Non-Defaulting Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Non-Defaulting
Lender.

“Arrangers” means Banc of America Securities LLC, The Bank of Tokyo-Mitsubishi
UFJ Ltd., New York Branch and SunTrust Robinson Humphrey, Inc., in their
capacity as joint lead arrangers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 28, 2008,
and the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes and schedules thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Revolver Lender to make Committed Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the sum of 1/2 of 1.00% plus the Federal Funds Rate for such day, (b) the
Prime Rate for such day and (c) except during a Eurodollar Unavailability
Period, the sum of (i) 1.00% plus (ii) the Eurodollar Rate (for an Interest
Period of one month, determined in accordance with subclause (b) of the
definition of Eurodollar Rate).

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

4



--------------------------------------------------------------------------------

“Borrower” means Media General, Inc., a Virginia corporation.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Term Loan Borrowing, as the context
may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Cafeteria Plan Flex Account” means the bank deposit account (or if more than
one, the aggregate of all such accounts) established and maintained by the
Borrower from time to time to serve as collateral for stored value card
transactions under the health and/or dependent care flexible spending account
components of the Borrower’s cafeteria plan for employees, as such plan exists
now or may be amended in the future, but in each case only to the extent such
accounts are established and maintained in accordance with applicable Laws and
qualify under Section 125 of the Code.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are charged
to current operations in accordance with GAAP). For purposes of this definition,
the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment or with insurance proceeds shall be included in
Capital Expenditures only to the extent of the gross amount by which such
purchase price exceeds the credit granted by the seller of such equipment for
the equipment being traded in at such time or the amount of such insurance
proceeds, as the case may be.

“Capital Lease Obligations” means as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.

“Cash Collateralize” means (a) with respect to Sections 2.03, 2.14 and 8.02(c),
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuer and the Revolver Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Lenders) and (b) with respect to
Section 2.04, pledge and deposit with or deliver to the Administrative Agent,
for the benefit of the L/C Issuer and the Revolver Lenders, as collateral for
Revolver Credit Facility, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders) .
Derivatives of such term have corresponding meanings

 

5



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least Prime-1 (or the then
equivalent grade) by Moody’s or at least A-1 (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means Bank of America and its Affiliates and any other
Person that, at the time it enters into a Cash Management Agreement, is a Lender
or an Affiliate of a Lender, in its capacity as a party to such Cash Management
Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

6



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) of the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding (i) any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
and (ii) the descendents of D. Tennant Bryan and their respective estates,
lineal descendants, adoptive children, heirs, executors, personal
representatives, administrators and trusts for any of their benefit or the
benefit of their respective spouses, estates, lineal descendants, adoptive
children or heirs) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, 50% or more of the outstanding shares of the
Class B voting stock of the Borrower; or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) a “change of control” or any comparable term under, and as defined in, any
Indenture Documentation or New Notes Indenture Documentation (if any) shall have
occurred.

“Closing Date” means the first date all the conditions precedent in Sections
4.01, 4.02 and 4.03 are satisfied or waived by each Lender.

 

7



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986.

“Co-Documentation Agents” means The Bank of Nova Scotia and The Royal Bank of
Scotland plc.

“COLI Loan” means any “policy loan” or “premium loan” (as they may be defined in
the COLI Policies) incurred or created by the Borrower or its Subsidiaries with
respect to any of the COLI Policies (or any other similar or like arrangement
whereby the Borrower or any of its Subsidiaries is able to access the cash value
of any of the COLI Policies), and “COLI Loans” means all such loans and
arrangements.

“COLI Policies” means all company-owned life insurance policies (or similar
insurance policies), including those listed on Schedule 1.01(b).

“Collateral” means all of the collateral and mortgaged property described in the
Collateral Documents and all of the other property that is or is intended under
the terms of the Collateral Documents or Loan Documents to be subject to Liens
in favor of the Collateral Agent for the benefit of the Secured Parties and the
Noteholders, including, without limitation, all cash, assets, real estate and
other properties of the Borrower and its Subsidiaries, but excluding certain
assets (i) not required to be subject to Liens securing the Obligations by the
terms of this Agreement or any Loan Document or (ii) immaterial to the Borrower
and its Subsidiaries.

“Collateral Agent” means Bank of America, N.A., or any such successor collateral
agent in accordance with the terms of the Intercreditor Agreement.

“Collateral Documents” means, collectively, the Security Agreements, the
Security Agreement Joinders, the Pledge Agreements, the Pledge Agreement
Joinders, the Mortgages, the Intercreditor Agreement, and each of the other
agreements, instruments or documents that creates, evidences or provides notice
of, or purports to create a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties and the Noteholders, in a form acceptable to the
Administrative Agent.

“Commitment” means, as to each Revolver Lender, its obligation to (a) make
Committed Loans to the Borrower pursuant to Section 2.01(a) and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Revolver
Lender’s name on Schedule 2.01(a) as its Commitment under the Revolver Credit
Facility, or in the Assignment and Assumption pursuant to which such Revolver
Lender becomes a party hereto, as applicable, as such amount may be reduced from
time to time in accordance with this Agreement. Notwithstanding anything herein
or in any other Loan Document to the contrary, commencing on the Second
Amendment Effective Date, the Commitment of each Revolver Lender shall be
reduced to an amount equal to such Revolver Lender’s Revolver Applicable
Percentage of $45,000,000.

“Committed Borrowing” means a borrowing, continuation or conversion consisting
of simultaneous Committed Loans of the same Type and, in the case of Eurodollar
Rate Committed Loans, having the same Interest Period made by each of the
Revolver Lenders pursuant to Section 2.01(a).

 

8



--------------------------------------------------------------------------------

“Committed Loan” has the meaning specified in Section 2.01(a).

“Committed Loan Note” means a promissory note made by the Borrower in favor of a
Revolver Lender evidencing Committed Loans made by such Revolver Lender,
substantially in the form of Exhibit D.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A or in such other form
acceptable to the Administrative Agent.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E, or in such other form acceptable to the Administrative Agent.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination
for the Borrower and its Subsidiaries in each case for the period of four fiscal
quarters most recently ended for which financial statements have been delivered
in accordance with the terms of Section 6.01(a) or Section 6.01(b), as
applicable, the ratio of (a) EBITDA minus the aggregate amount of all Capital
Expenditures paid, to (b) the sum of (i) cash Interest Expense, (ii) the
aggregate principal amount of all regularly scheduled principal payments or
redemptions or similar acquisitions for value of outstanding debt for borrowed
money, (iii) Restricted Payments paid in cash and (iv) the aggregate amount of
Federal, state, local and foreign income taxes paid in cash (without giving
credit to any tax refunds).

“Consolidated Interest Charges” means, for any period of determination, the sum
of (a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of Capital
Lease Obligations that is treated as interest in accordance with GAAP, in each
case, of or by the Borrower and its Subsidiaries on a consolidated basis for
such period of determination minus, to the extent included in Consolidated
Interest Charges, (d) one-time transaction fees, underwriting fees, amendment
fees and all professional legal and advisory fees, each paid in cash in
connection with the Second Amendment and the issuance of the New Notes (if any)
(including original issue discounts).

“Consolidated Interest Coverage Ratio” means, at any date of determination for
the Borrower and its Subsidiaries in each case for the period of four fiscal
quarters most recently ended for which financial statements have been delivered
in accordance with the terms of Section 6.01(a) or Section 6.01(b), as
applicable, the ratio of (a) EBITDA to (b) Cash Consolidated Interest Charges.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

9



--------------------------------------------------------------------------------

“Co-Syndication Agents” means SunTrust Bank and The Bank of Tokyo-Mitsubishi UFJ
Ltd., New York Branch.

“Credit Extension” means each of the following: (a) a Loan (including any
Committed Loans and/or Term Loans) and (b) an L/C Credit Extension.

“Cross Ownership Rules” means the rules of the FCC regarding multiple ownership
of media assets within a market area set forth in Amendment of Sections 73.34,
73.240 and 73.636 of the Commissions Rules Relating to Multiple Ownership of
Standard, FM, and Televisions Broadcast Stations, 50 F.C.C. 2d 1046 (1975) or
any successor FCC rules.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
the L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder

 

10



--------------------------------------------------------------------------------

(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer and each
other Lender promptly following such determination.

“Deferred Prepayments” has the meaning specified in Section 5.23(b).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including, without limitation, dispositions of or pursuant to Local
Marketing Agreements, Joint Sales Agreement or Shared Services Agreements or
pursuant to any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disposition Repayments” means, for the period commencing February 1, 2012 and
ending on any date of determination, the aggregate amount of all proceeds of
Dispositions consummated by the Borrower or any Subsidiary consummated during
such period, which such proceeds were used to reduce Total Outstandings.

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means, for any period (the “Determination Period”), for the Borrower
and its Subsidiaries on a consolidated basis, an amount equal to Net Income for
the Determination Period

plus the sum of:

(a) the following (but in each case only to the extent deducted in calculating
Net Income for the Determination Period), and in each case without duplication:

(i) Interest Expense for the Determination Period,

 

11



--------------------------------------------------------------------------------

(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for the Determination Period,

(iii) depreciation and amortization expense for the Determination Period,

(iv) all film amortization charges, less any film cash payments for the
Determination Period,

(v) other non-recurring expenses of the Borrower and its Subsidiaries for the
Determination Period reducing such Net Income which do not represent a cash item
in the Determination Period or any future period,

(vi) actual one-time employment severance costs expensed during the
Determination Period, provided that, (A) such severance costs were customary and
incurred in accordance with the Borrower’s past practices, (B) the aggregate
amount of all such cash employment severance costs expensed during the period
from the Second Amendment Effective Date through the end of the Determination
Period does not exceed $15,000,000 (excluding from such limitation all such cash
employment severance costs incurred in connection with the sale of any of the
Borrower’s publishing assets, and (C) the aggregate amount of all such cash
employment severance costs arising from the sale of any of the Borrower’s
publishing assets expensed during the period from the Second Amendment Effective
Date through the end of the Determination Period does not exceed $15,000,000,

(vii) cash receipts during the Determination Period in respect of non-cash
increases deducted from EBITDA previously,

(viii) actual shut-down expenses expensed during the Determination Period,
provided that, (A) such shut-down expenses were customary and incurred in
accordance with the Borrower’s past practices, (B) the aggregate amount of all
such actual shut-down expenses expensed during the period from the Second
Amendment Effective Date through the end of the Determination Period does not
exceed $40,000,000 (excluding from such limitation all such shut-down expenses
incurred in connection with the sale of any of the Borrower’s publishing
assets), and (C) the aggregate amount of all such actual shut-down expenses
expensed in connection with the sale of any of the Borrower’s publishing assets
during the period from the Second Amendment Effective Date through the end of
the Determination Period does not exceed $15,000,000,

(ix) actual costs expensed for any appraisals required pursuant to this
Agreement during the Determination Period,

(x) actual expense reimbursement payments expensed by the Borrower during the
Determination Period with respect to any advisor engaged on behalf of the
Administrative Agent,

 

12



--------------------------------------------------------------------------------

(xi) actual payments and fees to the extent incurred and expensed after
November 10, 2011 by the Borrower in each case solely in connection with the
actual cash payment of:

(A) for Determination Periods during the Borrower’s fiscal year 2012, all
financial and legal advisors engaged on behalf of the Borrower in connection
with the First Amendment, the Second Amendment, any divestiture of all or any
portion of the Borrower’s and its Subsidiaries’ publishing assets and the
issuance of the New Notes; and

(B) For Determination Periods during any fiscal year after the end of the
Borrower’s fiscal year 2012, one financial advisor and one legal advisor at any
one time engaged on behalf of the Borrower;

provided that, notwithstanding the foregoing, the aggregate amount of all
addbacks to EBITDA pursuant to this subsection (xi) and otherwise pursuant to
this definition of EBITDA with respect to all financial and legal advisors
engaged on behalf of the Borrower

(I) during the period from the First Amendment Effective Date through the end of
the Borrower’s fiscal year ending 2012, does not exceed $16,000,000,

(II) during the period from the First Amendment Effective Date through the end
of the Borrower’s fiscal year ending 2013, does not exceed $17,500,000, and

(III) during the period from the First Amendment Effective Date through the end
of the Borrower’s fiscal year ending 2014 and each year thereafter, does not
exceed $18,250,000,

(xii) transaction fees and losses expensed in the Determination Period arising
from (A) the Disposition of assets or (B) the termination of any lease of real
or personal property,

(xiii) fees (including reimbursements) to the Administrative Agent (and its
Affiliates) and the Lenders payable or paid in connection with the First
Amendment, the Second Amendment and the issuance of the New Notes, and in each
case expensed by the Borrower during the Determination Period,

(xiv) non-cash expenses for the Determination Period in respect of fees paid in
connection with financing transactions in prior periods; and

(xv) fees (including reimbursements) constituting legal fees for counsel to the
underwriter, mortgage filing fees, other filing fees and printing costs in each
case in connection with the issuance of the New Notes and expensed by the
Borrower during the Determination Period;

 

13



--------------------------------------------------------------------------------

minus the sum of

(b) the following (but only to the extent deducted in calculating such Net
Income for such period), and in each case without duplication:

(i) any benefit for Federal, state, local and foreign income taxes accrued with
respect to the Borrower and its Subsidiaries for the Determination Period, plus

(ii) all non-cash items increasing Net Income for the Determination Period, plus

(iii) cash payments made during the Determination Period with respect to
non-cash charges added back during previous periods if otherwise excluded;

provided that for the purposes of determination of the Leverage Ratio, the
Consolidated Fixed Charge Coverage Ratio or the Consolidated Interest Coverage
Ratio, EBITDA shall be determined as if any Subsidiary that has become or ceased
to be a Subsidiary during the fiscal quarter then ending or the immediately
preceding three fiscal quarters, was (or, in the case of a Subsidiary that has
ceased to be a Subsidiary, was not) a Subsidiary at all times during such
period.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to the consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares

 

14



--------------------------------------------------------------------------------

of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) For any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (A) the British Bankers Association LIBOR Rate, as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) (“BBA
LIBOR”), at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period or (B) if such published rate is not available at such time for any
reason, then the Eurodollar Rate for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

(b) For any interest rate calculation with respect to a Base Rate Loan, the rate
per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time two
Business Days prior to the date of determination (provided that if such day is
not a London Business Day, the

 

15



--------------------------------------------------------------------------------

next preceding London Business Day) for Dollar deposits being delivered in the
London interbank market for a term of one month commencing that day or (ii) if
such published rate is not available at such time for any reason, the rate
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made, continued or converted by
Bank of America and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

Notwithstanding the foregoing, in respect of any Loans that are (i) Eurodollar
Rate Loans or (ii) Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the Eurodollar Rate
shall be at all times not less than 1.50%.

“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest at a
rate based on the Eurodollar Rate.

“Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan or a Eurodollar
Rate Term Loan.

“Eurodollar Rate Term Loan” means a Term Loan that bears interest at a rate
based on the Eurodollar Rate.

“Eurodollar Unavailability Period” means any period of time during which a
notice delivered to the Borrower in accordance with Section 3.03(a) shall remain
in force and effect.

“Event of Default” has the meaning specified in Section 8.01.

“Exception Accounts” means those certain deposit accounts of Loan Parties with
institutions that are not Lenders or Affiliates of Lenders, but only if (a) such
accounts are maintained at an institution other than a Lender or an Affiliate of
a Lender in accordance with the terms of this Agreement, including without
limitation, Section 6.15, and (b) the aggregate amount in any such account at
any one time does not exceed $25,000.

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any and to the extent it is a positive number) of:

(a) the sum of (i) EBITDA for such fiscal year plus (ii) tax refunds received by
the Loan Parties in cash during such fiscal year;

less (to the extent not already deducted, and without duplication):

(b) the sum (in each case, for such fiscal year) of

(i) Consolidated Interest Charges actually paid in cash by the Borrower and its
Subsidiaries,

 

16



--------------------------------------------------------------------------------

(ii) scheduled principal repayments, to the extent actually made, of Term Loans
and voluntary prepayments of Loans actually made (except those voluntary
prepayments that do not reduce the Aggregate Commitments),

(iii) all income taxes actually paid in cash by the Borrower and its
Subsidiaries,

(iv) Adjusted Working Capital of such Person as determined on the last day of
such year minus Adjusted Working Capital as determined on the first day of such
year (in each case excluding working capital accounts of any of the Borrower’s
or its Subsidiaries’ publishing assets Disposed of during such year), plus all
Restricted Payments made during such year (except Restricted Payments made to
any Loan Party),

(v) Capital Expenditures actually paid by the Borrower and its Subsidiaries in
such fiscal year,

(vi) without duplication, Investments made during such year that were permitted
by Section 7.02(d),

(vii) to the extent added back to EBITDA during such period in accordance with
the terms of subsection (a)(vi) of the definition of EBITDA, actual one-time
cash employment severance costs expensed during such period,

(viii) to the extent added back to EBITDA during such period in accordance with
the terms of subsection (a)(viii) of the definition of EBITDA, actual shut-down
expenses expensed during such period,

(ix) to the extent added back to EBITDA during such period in accordance with
the terms of subsection (a)(ix) of the definition of EBITDA, actual costs
expensed for (or reimbursements with respect to), any appraisals required
pursuant to this Agreement from time to time,

(x) to the extent added back to EBITDA during such period in accordance with the
terms of subsection (a)(x) of the definition of EBITDA, actual reimbursement
payments expensed by the Borrower with respect to any advisor engaged on behalf
of the Administrative Agent,

(xi) to the extent included in the calculation of EBITDA only, with respect to
the Excess Cash Flow required prepayment for the 2010 fiscal year only, cash tax
refunds actually received in cash by the Borrower during the Borrower’s fiscal
year of 2010 in an aggregate amount up to $28,500,000, but only to the extent
such cash tax refund was included in the calculation of Excess Cash Flow,

(xii) to the extent not accounted for in the calculation of EBITDA and not
already adjusted for in the determination of Adjusted Working Capital set forth
in subclause (iv) above, cash contributions made during such year to any Pension
Plan of the Borrower in accordance with the terms of Section 7.11(d),

 

17



--------------------------------------------------------------------------------

(xiii) to the extent added back to EBITDA during such period in accordance with
the terms of subsection (a)(xi) of the definition of EBITDA, actual
reimbursement payments and fees expensed by the Borrower with respect to any
advisor engaged on behalf of the Borrower,

(xiv) to the extent added back to EBITDA during such period in accordance with
the terms of subsection (a)(xii) of the definition of EBITDA, cash transaction
fees and cash losses arising from the Disposition of assets or the termination
of any lease of real or personal property,

(xv) to the extent added back to EBITDA during such period in accordance with
the terms of subsection (a)(xiii) of the definition of EBITDA, fees payable or
paid in connection with the First Amendment, the Second Amendment and the
issuance of the New Notes, and

(xvi) to the extent added back to EBITDA during such period in accordance with
the terms of subsection (a)(xv) of the definition of EBITDA, fees (including
reimbursements) constituting legal fees for counsel to the underwriter, mortgage
filing fees, other filing fees and printing costs in each case in connection
with the issuance of new Notes.

“Exchange Notes” means those certain senior secured notes issued by the Borrower
in exchange for the Original Senior Secured Notes pursuant to the terms and
conditions of that certain Registration Rights Agreement, to be entered into
between the Borrower, the Guarantors and the initial purchasers of the Original
Senior Secured Notes, in a principal amount not more than the original principal
amount of the Original Senior Secured Notes, and on the terms and conditions as
set forth on Schedule 1.01(a), and on such other terms and conditions, and
subject to documentation, acceptable to each of the Arrangers.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

18



--------------------------------------------------------------------------------

“Existing Agreements” has the meaning specified in the opening paragraphs of
this Agreement.

“Existing Credit Agreement” has the meaning specified in the opening paragraphs
of this Agreement.

“Existing Letters of Credit” means those letters of credit listed on Schedule
1.01.

“Existing Mortgages” means the Mortgages executed and delivered pursuant to the
Existing Agreements prior to the Closing Date.

“Existing Mortgage Policies” means the (a) Mortgage Policies issued prior to the
Closing Date with respect to the Existing Mortgages and (b) without duplication,
Mortgage Policies issued prior to the Second Amendment Effective Date with
respect to the Mortgages.

“Existing Term Loan Agreement” has the meaning specified in the opening
paragraphs of this Agreement.

“Extension Event” means the satisfaction of each of the conditions set forth in
Section 2.18.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (including the COLIs but not
including proceeds of business interruption insurance to the extent such
proceeds constitute compensation for lost earnings), condemnation awards (and
payments in lieu thereof), indemnity payments and any purchase price
adjustments.

“Facility” means the Term Loan Facility and/or the Revolver Credit Facility, as
the context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“FCC” means the Federal Communications Commission and any successor thereto.

“FCC Cross Ownership Issues” means (i) the Cross Ownership Rules are in effect
and (ii) the Borrower and its Subsidiaries’ ownership of media assets is
Permitted Cross Ownership.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1.00%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

19



--------------------------------------------------------------------------------

“Fee Letters” means (a) that certain Fee Letter, dated as of February 5, 2010,
between Bank of America, N.A. and the Borrower (the “BANA Fee Letter”), (b) any
other fee letter, engagement letter, commitment letter, agreement, or other
letter or arrangement entered into by the Borrower and/or any Loan Party and the
Administrative Agent in connection with this Agreement, or any amendment hereto
providing for the payment of any fees to any Lender and (c) any other fee
letter, engagement letter, commitment letter, agreement, or other letter or
arrangement entered into by the Borrower and any other Person in connection with
this Agreement, or any amendment hereto providing for the payment of any fees to
any Lender.

“First Amendment” means that certain First Amendment to Second Amended and
Restated Credit Agreement, dated as of February 8, 2012, among the Borrower, the
Lenders party thereto and the Administrative Agent.

“First Amendment Effective Date” means the date that all conditions of
effectiveness set forth in §6 of the First Amendment are satisfied.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, that Defaulting Lender’s Revolver Applicable
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which (a) the Defaulting Lender’s participation obligation has been reallocated
pursuant to Section 2.15(a)(iv), or (b) Cash Collateral or other credit support
acceptable to the L/C Issuer has been provided in accordance with Section 2.03
or 2.15.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

20



--------------------------------------------------------------------------------

“Granting Lender” has the meaning specified in Section 10.06(h).

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the primary obligor) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien) limited to the lesser
of such Indebtedness or the value of the assets securing such Lien; provided,
however, that the term Guarantee shall not include endorsements of instruments
for deposit or collection in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. For the purposes of Section 7.03, Guarantee
obligations by the Borrower or any of its Subsidiaries in respect of
Indebtedness shall be calculated without duplication of any other Indebtedness.
The term “Guarantee” as a verb has a corresponding meaning.

“Guarantors” means, collectively, each Subsidiary which executes and delivers to
the Administrative Agent the Guaranty or a Guaranty Joinder, for so long as such
Subsidiary is obligated under such Guaranty or Guaranty Joinder.

“Guaranty” means the Second Restated Guaranty made by the Guarantors in favor of
the Collateral Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit G and all Guaranty Joinders executed and delivered in
connection therewith.

“Guaranty Joinder” means each Guaranty Joinder in the form of Exhibit A attached
to the Guaranty, including, without limitation, those Guaranty Joinders to be
executed and delivered by each Subsidiary acquired or created after the Closing
Date.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

21



--------------------------------------------------------------------------------

“Hedge Bank” means (a) any Person that, at the time it entered into an interest
rate Swap Contract permitted under Article VI or VII, was a Lender or an
Affiliate of a Lender and (b) the Administrative Agent and each of its
Affiliates party to a Swap Contract, in its capacity as a party to such Swap
Contract.

“HY Trigger Event” means that date upon which the aggregate outstanding
principal amount of the Senior Secured Notes is less than $200,000,000 (or would
have been less than $200,000,000 but for the holders of the Senior Secured Notes
declining a Disposition mandatory prepayment).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse (provided that, if such Indebtedness is non-recourse, the amount of
such Indebtedness for purposes hereof shall be limited to the lesser of the
principal amount of such Indebtedness and the fair market value of the property
subject to such Lien);

(f) Capital Lease Obligations and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing determined
in accordance with GAAP.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person (provided that, if such Indebtedness is
partially recourse and partially non-recourse, only the amount of such recourse
Indebtedness

 

22



--------------------------------------------------------------------------------

shall be included). The amount of any net obligation under any Swap Contract on
any date shall be deemed to be the Swap Termination Value thereof as of such
date. The amount of any Capital Lease Obligation or Synthetic Lease Obligation
as of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date. For all purposes hereof, the Indebtedness of
any Person shall not, to the extent applicable, include any COLI Loans of such
Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indenture” means that certain Indenture among the Borrower, the Guarantors and
the Trustee executed in connection with the Senior Secured Notes, and any
supplement or amendment thereto, on the terms and conditions as set forth on
Schedule 1.01(a) and on such other terms and conditions, and subject to
documentation, acceptable to each of the Arrangers.

“Indenture Documentation” means the Senior Secured Notes, the Indenture, and all
agreements and instruments executed by the Borrower or any of the other Loan
Parties in connection with the Senior Secured Notes and the Indenture, including
without limitation, all agreements and instruments granting any Lien to secure
any of the Senior Secured Notes, in each case on the terms and conditions as set
forth on Schedule 1.01(a) and on such other terms and conditions, and subject to
documentation, acceptable to each of the Arrangers.

“Information” has the meaning specified in Section 10.07.

“Intercreditor Agreement” means that certain Intercreditor Agreement executed as
of the Closing Date between the Administrative Agent, the Trustee and the
Borrower, substantially in the form of Exhibit H with such changes thereto as
are acceptable to the Administrative Agent.

“Interest Expense” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Borrower and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or the period commencing on
the date any existing

 

23



--------------------------------------------------------------------------------

Loan is converted to or continued as a Eurodollar Rate Loan and ending on the
date one, two, three or six months thereafter, as selected by the Borrower in
its Committed Loan Notice, or Term Loan Notice, as the case may be, or, such
other period that is twelve months or less requested by the Borrower and
consented to by all the Appropriate Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

“Investment” means, as to any Person, any direct or indirect Acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of all or any portion of the capital stock or other securities of
another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

“Joint Sales Agreement” means an agreement for the sale of commercial or
advertising time or any similar arrangement pursuant to which a Person obtains
the right to (i) sell at least a majority of the time for commercial spot
announcements, and/or resell to advertisers such time

 

24



--------------------------------------------------------------------------------

on, (ii) provide the sales staff for the sale of the advertising time or the
collection of accounts receivable with respect to commercial advertisements
broadcast on, (iii) set the rates for advertising on and/or (iv) provide the
advertising material for broadcast on, a television broadcast station the FCC
License of which is held by a Person other than an Affiliate of such Person.

“Junior” means, with respect to (i) any issuance of Indebtedness of the Borrower
or any of its Subsidiaries, junior in priority to the Obligations pursuant to a
subordination agreement subordinating the Indebtedness, and (ii) Liens on the
assets, properties and Equity Interests of the Borrower or any of its
Subsidiaries, junior in priority to the Liens securing the Obligations pursuant
to a subordination agreement subordinating the Liens, in each case on terms and
conditions, and pursuant to documentation acceptable to the Administrative
Agent.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolver Lender, such Revolver
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Revolver Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Cash Collateral” means any cash that is held by Bank of America as Cash
Collateral for any L/C Obligations in accordance with Section 2.03 or
Section 2.14.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each lender from time to time party hereto.

 

25



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $10,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Leverage Ratio” means, on any date of determination, the ratio of
(a) Indebtedness of the Borrower and its Subsidiaries on a consolidated basis on
such date of determination minus any Indebtedness of the type described in
subsection (c) of the definition of “Indebtedness” that is not currently due and
payable, to (b) EBITDA for the period of the four fiscal quarters most recently
ended for which financial statements have been delivered in accordance with the
terms of Section 6.01(a) or Section 6.01(b), as applicable.

“License” means, as to any Person, any license, permit, certificate of need,
authorization, certification, accreditation, franchise, approval, or grant of
rights by any Governmental Authority or other Person necessary or appropriate
for such Person to own, maintain, or operate its business or property, including
FCC Licenses.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Liquidity Account” has the meaning specified in Section 2.16.

“Liquidity Account Drawing” means a drawing of funds from the Liquidity Account
pursuant to Section 2.17.

“Liquidity Account Maximum” means $50,000,000, provided that, notwithstanding
the foregoing, on and after the issuance date of the New Notes (if any), the
Liquidity Account Maximum will be the sum of (a) $50,000,000 plus (b) (if any)
the Outstanding Amount of the Committed Loans immediately prior to the issuance
of the New Notes that were repaid with the proceeds of the issuance of the New
Notes in accordance with the terms of Section 2.04(b)(iv)(2.).

 

26



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Term Loan.

“Loan Allocation Amount” means, on any date of determination, an amount equal to
the sum of (a) the greater of (i) the Aggregate Commitments and (ii) the
Outstanding Amount of the Committed Loans, as of such date, plus (b) the
Outstanding Amount of Term Loans as of such date.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Collateral Document, the Fee Letters, the Guaranty, each Guaranty Joinder, each
Compliance Certificate delivered to the Administrative Agent and signed by a
Responsible Officer of the Borrower, and each other document or agreement
executed by any Loan Party in connection with this Agreement from time to time,
except Swap Contracts.

“Loan Parties” means, collectively, the Borrower and each Subsidiary and “Loan
Party” means any of them, as applicable in the context in which it is used.

“Local Marketing Agreement” means a local marketing arrangement, time brokerage
agreement, management agreement or similar arrangement pursuant to which a
Person, subject to customary preemption rights and other limitations, obtains
the right to exhibit programming and sell advertising time during more than
fifteen percent (15%) of the air time of a television broadcast station licensed
to another Person.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) the ability of the Borrower
or the Borrower and the other Loan Parties, taken as a whole, to perform its or
their obligations under the Loan Documents; or (c) the rights or remedies of the
Administrative Agent or the Lenders (or any of their permitted agents or
designees) under this Agreement or any of the other Loan Documents.

“Maturity Date” means (x) prior to the occurrence of the Extension Event,
March 29, 2013 and (y) on and after the occurrence of the Extension Event,
March 30, 2015.

“Maximum Rate” has the meaning specified in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means (in each case as same may be amended or amended and restated) a
deed of trust, trust deed, deed to secure debt, mortgage, leasehold deed of
trust, leasehold trust deed, leasehold deed to secure debt, or leasehold
mortgage, together with the assignments of leases and rents referred to therein
or executed in connection therewith, in each case in favor of the Collateral
Agent for the benefit of the Secured Parties and the Noteholders and securing
the obligations described therein (including the Secured Obligations) and in
form and substance acceptable to the Administrative Agent. The term “Mortgages”
includes without limitation the Existing Mortgages together with the Mortgage
Amendments, Mortgages delivered pursuant to Section 6.12, and Mortgages
delivered pursuant to Section 6.13. Each Mortgage executed after the Closing
Date shall be in form and substance substantially the same as the Existing
Mortgages, as amended by the Mortgage Amendments contemplated by
Section 6.12(a), with

 

27



--------------------------------------------------------------------------------

such changes as may be reasonably acceptable to the Administrative Agent
(including, without limitation, such changes as may be reasonably satisfactory
to the Administrative Agent and its counsel to account for matters of Law,
whether local or otherwise).

“Mortgage Amendment” means (a) an amendment to an Existing Mortgage or an
amendment and restatement of an Existing Mortgage, or (b) an amendment to a
Mortgage or an amendment and restatement of a Mortgage, as applicable, in each
case in form and substance acceptable to the Administrative Agent.

“Mortgage Policy” means a fully paid American Land Title Association Lender’s
Extended Coverage title insurance policy with endorsements and in amounts
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgage in
question to be valid first and subsisting Lien on the property described
therein, free and clear of all defects (including, but not limited to, filed
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Liens
permitted under the Loan Documents, and providing for such other affirmative
insurance and such coinsurance and direct access reinsurance as the
Administrative Agent may deem necessary or desirable.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Borrower or any other Loan Party, or
any Extraordinary Receipt received or paid to the account of the Borrower or any
other Loan Party, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable, customary and documented out-of-pocket expenses
incurred by the Borrower or such other Loan Party in connection with such
transaction and (C) income taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition or Extraordinary
Receipt, the aggregate amount of such excess shall constitute Net Cash Proceeds;
and

(b) with respect to the sale or issuance of any Equity Interest by the Borrower
or any other Loan Party, or the incurrence or issuance of any Indebtedness by
the Borrower or any other Loan Party, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable, customary and
documented out-of-pocket expenses, incurred by the Borrower or such other Loan
Party in connection therewith.

 

28



--------------------------------------------------------------------------------

“Net Income” means as applied to the Borrower and its Subsidiaries on a
consolidated basis for any period, the aggregate amount of net income of such
Person, after taxes (but before extraordinary items), for such period, as
determined in accordance with GAAP.

“New Noteholders” means, on any date of determination, those holders of any of
the New Notes on such date.

“New Notes” means the Indebtedness issued by the Borrower in accordance with
Section 7.03(i) provided that the Net Cash Proceeds thereof are applied to
prepay the Loans in accordance with the terms of Section 2.04(b)(iv)(2.) and
reduce the Aggregate Commitments in accordance with the terms of
Section 2.05(b)(i).

“New Notes Indenture” means (a) any supplement or amendment to the Indenture
executed in connection with the Senior Secured Notes or (b) any indenture among
the Borrower or any of the other Loan Parties and any trustee executed in
connection with the New Notes.

“New Notes Indenture Documentation” means the New Notes, the New Notes
Indenture, and all agreement and instruments executed by the Borrower or any
other Loan Parties in connection with the New Notes and the New Notes Indenture,
including, without limitation, all agreements and instruments granting any Lien
to secure any of the New Notes, in each case pursuant to documentation
(including, without limitation, documentation with respect to any collateral to
secure the New Notes) no less favorable to the Borrower and its Subsidiaries and
the Lenders than the terms, conditions and documentation of the Senior Secured
Notes, except with respect to pricing terms.

“New Notes Intercreditor Agreement” has the meaning specified in
Section 7.03(i).

“New Notes Yield to Maturity” means the per annum rate of return (determined as
of the date of issuance of the New Notes) that a New Noteholder will earn if
such New Note is held to maturity.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Total Lenders.

“Non-Defaulting Lender” means a Lender other than a Defaulting Lender.

“Note” means any of the Committed Loan Notes or Term Loan Notes, and “Notes”
means all of the Committed Loan Notes and Term Loan Notes.

“Noteholders” means, on any date of determination, those holders of any of the
Senior Secured Notes on such date.

“NPL” means the National Priorities List under CERCLA.

 

29



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, or
otherwise with respect to any Loan or Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising, including without limitation, all
indemnification obligations, yield protection obligations and other obligations
arising under the Loan Documents, and including interest and fees with respect
to any of the foregoing that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Senior Secured Notes” means those certain senior secured notes to be
issued by the Borrower in connection with the effectiveness of this Agreement in
accordance with the terms hereof and pursuant to the terms of the Indenture, on
the terms and conditions as set forth on Schedule 1.01(a) and on such other
terms and conditions acceptable to each of the Arrangers.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans occurring on such
date; (ii) with respect to Term Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any prepayments or repayments of
Term Loans occurring on such date; and (iii) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after

 

30



--------------------------------------------------------------------------------

giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Cross Ownership” means the common ownership by the Borrower and its
Subsidiaries of a television station and a daily newspaper in the same market
where (i) the ownership of such media assets is permitted by or grandfathered
under the Cross Ownership Rules (the Borrower’s Tampa operations are
grandfathered under the Cross Ownership Rules), (ii) the Borrower and its
Subsidiaries have a waiver in respect of their ownership of such media assets
under the Cross Ownership Rules, or (iii) if the ownership of such media assets
does not satisfy either clause (i) or (ii), (A) the only consequence the FCC
imposes on the Borrower or its Subsidiaries is the divestiture of such assets
and (B) the Borrower (x) is in the process of complying with any FCC order or
ruling regarding the divestiture of such assets or (y) is contesting such FCC
order or ruling regarding divestiture in good faith by appropriate proceedings
diligently conducted; provided that, with respect to the activities described in
(x) and (y), such FCC order or ruling regarding divestiture does not constitute
a final non-appealable order or ruling to divest all or substantially all of the
assets of the Borrower.

“Permitted Line of Business” means any business related to those currently
conducted by the Borrower and its Subsidiaries or businesses related to the
communications or media businesses.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Interest” has the meaning specified in Section 2.07(d).

“PIK Rate” means 1.50% per annum; provided, however, if the New Notes Yield to
Maturity as of the date of the issuance of such New Notes exceeds 13%, the PIK
Rate will automatically and permanently increase, effective as of the date of
the issuance of such New Notes, by the amount of the excess of the New Notes
Yield to Maturity above 13%.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

31



--------------------------------------------------------------------------------

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means those certain First Restated Pledge Agreements made by
the Borrower and its Subsidiaries in favor of the Collateral Agent for the
benefit of the Secured Parties and the Noteholders, substantially in the form
delivered in connection with the Existing Agreements, with such changes thereto
as are acceptable to the Administrative Agent, and all Pledge Agreement Joinders
from time to time executed and delivered in connection therewith.

“Pledge Agreement Joinders” means any joinder executed in connection with any
Pledge Agreement.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Pro Forma Basis” means, for any period or date, for each Loan Party with
respect to any Disposition, Acquisition, Investment, merger, dissolution,
liquidation, consolidation, or Restricted Payment (including any related
assumption, incurrence or issuance of Indebtedness in connection with any such
transaction or event), that any calculation or projection required to be made
hereunder shall be calculated after giving effect on a pro forma basis to any
such transaction or event, and that such transaction or event shall be deemed to
have occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such transaction or event for which the Borrower has
delivered financial statements in accordance with the terms of Section 6.01(a)
or Section 6.01(b), as applicable. In connection with the foregoing, (i) with
respect to any Disposition (A) income statement and cash flow statement items
(whether positive or negative) attributable to the Person or assets disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction or event and (B) Indebtedness which is retired shall be
excluded and deemed to have been retired as of the first day of the applicable
period and (ii) with respect to any Acquisition (A) income statement items
(whether positive or negative) attributable to the Person or assets acquired
shall be included to the extent relating to any period applicable in such
calculations to the extent (I) such items are not otherwise included in such
income statement items for the Borrower and its Subsidiaries in accordance with
GAAP or in accordance with any of the defined terms included in any calculation
pursuant to this Agreement and (II) such items are supported by audited
financial statements or other information reasonably satisfactory to the
Administrative Agent and (B) any Indebtedness incurred, assumed or issued by the
Borrower or any other Loan Party (including the Person or assets acquired) in
connection with such transaction or event and any Indebtedness of the Person or
assets acquired which is not retired in connection with such transaction or
event (I) shall be deemed to have been incurred as of the first day of the
applicable period and (II) shall be deemed to bear interest at (x) the rate
applicable thereto, in the case of fixed rate Indebtedness or (y) the rates
which would be applicable thereto as of the date of determination, in the case
of floating rate Indebtedness (although interest expense with respect to any
Indebtedness for periods while the same was actually outstanding during the
relevant period shall be calculated using the actual rates applicable thereto
while the same was actually outstanding).

 

32



--------------------------------------------------------------------------------

“Proposed Dispositions” means those Dispositions which are pending or
contemplated to be consummated prior to March 23, 2012, in each case only to the
extent that such Dispositions are expected to generate, in any one transaction
or in any series of related transactions, gross cash proceeds in excess of
$75,000.

“Public Lender” has the meaning specified in Section 6.02.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Reduction Amount” has the meaning specified in Section 2.04(b)(ix).

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Released Lender Parties” has the meaning given in Section 10.20.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
the initial Credit Extension hereunder or a conversion or continuation of Term
Loans, a Term Loan Notice and (c) with respect to an L/C Credit Extension, a
Letter of Credit Application.

“Request for Liquidity Account Draw” means notice of a drawing of funds from the
Liquidity Account, pursuant to Section 2.17, which, if in writing, shall be
substantially in the form of Exhibit I or in such other form acceptable to the
Administrative Agent.

“Required Revolver Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of the Aggregate Commitments (or, if the
commitment of each Revolver Lender to make Committed Loans and the obligation of
the L/C Issuer to make L/C Credit Extensions has been terminated pursuant to
Section 8.02 or expired, Lenders holding in the aggregate more than 50% of the
Revolver Outstandings, with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations being deemed to be
held by such Lender for purposes of this definition), provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Revolver Lenders.

 

33



--------------------------------------------------------------------------------

“Required Term Lenders” means, as of any date of determination, Lenders holding
more than 50% of the sum of the Outstanding Amount of Term Loans; provided that
the Outstanding Amount of Term Loans held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
Lenders.

“Required Total Lenders” means, as of any date of determination, Lenders holding
more than 50% of the sum of (a) the Aggregate Commitments (or, if the commitment
of each Revolver Lender to make Committed Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions has been terminated pursuant to
Section 8.02, Lenders holding in the aggregate more than 50% of the Revolver
Outstandings, with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed to be held by such Lender
for purposes of this definition), plus (b) the Outstanding Amount of Term Loans;
provided that, in each case of subsections (a) and (b) preceding, the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Total Lenders.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or secretary of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

“Revolver Applicable Percentage” means with respect to any Revolver Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Commitments represented by such Revolver Lender’s Commitment at such
time. If the commitment of each Revolver Lender to make Committed Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Revolver Applicable Percentage of each Revolver Lender shall be determined based
on the Revolver Applicable Percentage of such Revolver Lender most recently in
effect, giving effect to any subsequent assignments. The initial Revolver
Applicable Percentage of each Revolver Lender is set forth opposite the name of
such Revolver Lender on Schedule 2.01(a) or in the Assignment and Assumption
pursuant to which such Revolver Lender becomes a party hereto, as applicable.

 

34



--------------------------------------------------------------------------------

“Revolver Credit Facility” means, at any time, the revolving loan facility
described in Section 2.01(a) and the other applicable provisions of this
Agreement and the Loan Documents.

“Revolver Lender” means, on any date of determination, each Lender that has
either or both of the following characteristics on such date: (a) a Revolver
Applicable Percentage that is more than zero or (b) such Lender is owed any
portion of the outstanding amount of the Committed Loans.

“Revolver Outstandings” means the aggregate Outstanding Amount of all Committed
Loans and all L/C Obligations.

“Revolving Sharing Percentage” means 16%.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment” means that certain Second Amendment to Second Amended and
Restated Credit Agreement, dated as of March 20, 2012, among the Borrower, the
Lenders and the Administrative Agent.

“Second Amendment Effective Date” means the date that all conditions of
effectiveness set forth in §12 of the Second Amendment are satisfied.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means (a) any interest rate Swap Contract permitted
under Article VI or VII that was entered into by and between any Loan Party and
any Hedge Bank prior to December 19, 2008, and (b) any Swap Contract entered
into by and between any Loan Party and Bank of America or any Affiliate of Bank
of America prior to December 19, 2008.

“Secured Obligations” means (a) the Obligations and (b) the “Notes” and
“Guarantees”, as each such term is defined in the Indenture.

“Secured Parties” means, collectively, Collateral Agent, the Administrative
Agent, the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks
and each co-agent or sub-agent appointed by the Administrative Agent from time
to time pursuant to Section 9.05.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or, to the extent approved by the SEC, the Public Company Accounting Oversight
Board (United States), as each of the foregoing may be amended and in effect on
any applicable date hereunder.

 

35



--------------------------------------------------------------------------------

“Security Agreement” means those certain First Restated Security Agreements made
by the Borrower and its Subsidiaries in favor of the Collateral Agent for the
benefit of the Secured Parties and the Noteholders, substantially in the form
delivered in connection with the Existing Agreements, with such changes thereto
as are acceptable to the Administrative Agent, and all Security Agreement
Joinders from time to time executed and delivered in connection therewith.

“Security Agreement Joinder” means any joinder executed in connection with any
Security Agreement.

“Senior Secured Debt Rating” means the Borrower’s senior secured debt rating as
announced by either S&P or Moody’s (or both).

“Senior Secured Notes” means, as applicable, the Original Senior Secured Notes
and, if issued and upon the issuance of the same, the Exchange Notes.

“Shared Services Agreement” means a shared services arrangement or other similar
arrangement pursuant to which two Persons owning separate television broadcast
stations agree to share the costs of certain services and procurements which
they individually require in connection with the ownership and operation of one
television broadcast station, whether through the form of joint or cooperative
buying arrangements or the performance of certain functions relating to the
operation of one television broadcast station by employees of the owner and
operator of the other television broadcast station, including, but not limited
to, the co-location of the studio, non-managerial administrative and/or master
control and technical facilities of such television broadcast station and/or the
sharing of maintenance, security and other services relating to such facilities.

“Sharing Percentages” means (i) with respect to prepayments of the Committed
Loans, the Revolver Sharing Percentage and (ii) with respect to prepayments of
the Term Loans, the Term Sharing Percentage.

“Significant Subsidiary” means any Subsidiary of the Borrower whose TTM EBITDA
was greater than ten percent of the TTM EBITDA of the Borrower and its
Subsidiaries, on a consolidated basis, for the period of four fiscal quarters
ended on the last day of the fiscal quarter most recently ended, or whose assets
comprised more than ten percent of the total assets of the Borrower and its
Subsidiaries, on a consolidated basis, as of the last day of the fiscal quarter
most recently ended.

“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” or “present fair saleable
value” of the assets of such Person will, as of such date, exceed the amount of
all “liabilities of such Person, contingent or otherwise”, as of such date, as
such quoted terms are determined in accordance with applicable federal and state
laws governing determinations of the insolvency of debtors, (b) the fair value
or present fair saleable value of the assets of such Person will, as of such
date, be greater than the amount that will be required to pay the liability of
such Person on its debts as such debts become absolute and matured, (c) such
Person will not have, as of such date, an unreasonably small amount of capital
with which to conduct its business, and (d) such Person will be able to pay its
debts as they mature. For purposes of this definition, (i) “debt” means

 

36



--------------------------------------------------------------------------------

liability on a “claim”, (ii) “claim” means any (x) right to payment, whether or
not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured and (iii) unliquidated,
contingent, disputed and unmatured claims shall be valued at the amount that can
be reasonably expected to be actual and matured.

“SPC” has the meaning specified in Section 10.06(h).

“Stockholders’ Equity” means, as of any date of determination, consolidated
stockholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Survey” means an American Land Title Association/American Congress on Surveying
and Mapping form survey, for which all necessary fees (where applicable) have
been paid, certified to the Administrative Agent and the issuer of the
applicable Mortgage Policy in a manner reasonably satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
State in which the property described in such survey is located and acceptable
to the Administrative Agent, showing all buildings and other improvements, any
off-site improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the existence
of any encroachments, either by such improvements or on to such property, and
other matters that would be disclosed by an accurate survey complying with the
Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys, jointly
established and adopted by ALTA and the National Society of Professional
Surveyors in 2005.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement,

 

37



--------------------------------------------------------------------------------

or any other master agreement (any such master agreement, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” has the meaning specified in Section 2.01(b).

“Term Loan Amount” means, as to each Term Loan Lender, its obligation to make a
Term Loan on the Closing Date to the Borrower pursuant to Section 2.01(b), in an
aggregate principal amount not to exceed the amount set forth opposite such Term
Loan Lender’s name as the Term Loan Amount on Schedule 2.01(a) or in the
Assignment and Assumption pursuant to which such Term Loan Lender becomes a
party hereto, as applicable, as such amount may be reduced from time to time in
accordance with this Agreement. On the Closing Date, the aggregate amount of all
Term Loan Amounts for all Term Loan Lenders shall not be more than $400,000,000.

“Term Loan Applicable Percentage” means with respect to any Term Loan Lender at
any time, the percentage (carried out to the ninth decimal place) of the Term
Loan Facility represented by the principal amount of such Term Loan Lender’s
Term Loans at such time. The initial Term Loan Applicable Percentage of each
Term Loan Lender is set forth opposite the name of such Term Loan Lender on
Schedule 2.01(a) or in the Assignment and Assumption pursuant to which such Term
Loan Lender becomes a party hereto, as applicable.

“Term Loan Borrowing” means the initial borrowing of Term Loans or the
continuation or conversion of Term Loans, in each case consisting of
simultaneous Term Loans of the same Type and, in the case of Eurodollar Rate
Term Loans, having the same Interest Period made by each of the Term Loan
Lenders pursuant to Section 2.01(b).

“Term Loan Facility” means, at any time, the term loan facility described in
Section 2.01(b) and the other applicable provisions of this Agreement and the
Loan Documents.

 

38



--------------------------------------------------------------------------------

“Term Loan Lender” means, on any date of determination, any Lender that is owed
any portion of the Term Loans on such date.

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing Term Loans made by such Term Loan Lender, substantially
in the form of Exhibit C, and any replacements, extensions, renewals or
amendments thereto.

“Term Loan Notice” means the notice of the initial Borrowing of Term Loans or
the notice of conversion or continuation of a Term Loan, substantially in the
form of Exhibit B or in such other form acceptable to the Administrative Agent.

“Term Sharing Percentage” means 84%.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Trustee” means The Bank of New York Mellon, as trustee under the Indenture, and
any other Person serving as successor Trustee under the Indenture.

“TTM EBITDA” means, at any date of determination, EBITDA for the most recently
completed four fiscal quarter period for which financial statements have been
delivered in accordance with the terms of Section 6.01(a) or Section 6.01(b), as
applicable.

“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Wholly-Owned Subsidiary” means, as to any Person, any other Person 100% of the
Equity Interests of which (other than directors’ qualifying shares required by
law) is owned by such Person directly or indirectly through one or more other
Wholly-Owned Subsidiaries.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase without limitation. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context

 

39



--------------------------------------------------------------------------------

requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein”, “hereof” and “hereunder”, and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) References in this Agreement or any other Loan Document to knowledge by the
Borrower or any Subsidiary of events or circumstances shall be deemed to refer
to events or circumstances of which any Responsible Officer of any Loan Party
has actual knowledge or reasonably should have knowledge.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Total Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Total Lenders); provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) upon the request of the Administrative Agent, the Borrower
shall assist the Administrative Agent and the Lenders in reconciling the
financial statements of the Borrower and the calculations of such ratios or
requirements made before and after giving effect to such change in GAAP.

 

40



--------------------------------------------------------------------------------

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein, but each such
variable interest entity shall not be considered a Subsidiary for any other
purpose hereunder.

(d) Financial Statements. References in this Agreement or any other Loan
Document to financial statements shall be deemed to include all related
schedules and notes thereto.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Committed Loans. Subject to the terms and conditions set forth herein, each
Revolver Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolver Lender’s Commitment; provided, however,
that after giving effect to any Committed Borrowing, (i) the Revolver
Outstandings shall not exceed the Aggregate Commitments, and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Revolver Lender, plus such
Lender’s Revolver Applicable Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Commitment. Within the limits of each
Revolver Lender’s Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(a), prepay under
Section 2.04, and reborrow under this Section 2.01(a). Committed Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

41



--------------------------------------------------------------------------------

(b) Term Loans. On the Closing Date and subject to the terms and conditions set
forth herein, each Term Loan Lender severally agrees to make a term loan (each
such loan, a “Term Loan”) to the Borrower in an aggregate amount on the Closing
Date not to exceed the amount of such Term Loan Lender’s Term Loan Amount.
Amounts borrowed under this Section 2.01(b) on the Closing Date and thereafter
repaid or prepaid may not be reborrowed. Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing of Committed Loans and the initial Borrowing of Term Loans,
each conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of Eurodollar Rate
Committed Loans, or conversion to or continuation of any Base Rate Loans to
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Committed
Loans; provided, however, that if the Borrower wishes to request Eurodollar Rate
Loans having an Interest Period more than six months in duration, the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
four Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Appropriate Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them. Not later than 11:00 a.m., three Business
Days before the requested date of such Borrowing, conversion or continuation,
the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Appropriate Lenders. Each telephonic notice by the Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice or Term Loan Notice, as
applicable, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of Eurodollar Rate Committed Loans and each conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.02(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Committed Loan Notice or Term Loan Notice, as applicable,
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, a continuation of Eurodollar Rate Committed Loans, a conversion of
Term Loans from one Type to the other, or a continuation of Eurodollar Rate Term
Loans, (ii) the requested date of the borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued or the principal amount
of Term Loans to be converted or continued, (iv) the Type of Committed Loans to
be borrowed or the Type to which existing Committed Loans or Term Loans are to
be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a

 

42



--------------------------------------------------------------------------------

conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice or Term Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

(b) Following receipt of a Committed Loan Notice or Term Loan Notice, the
Administrative Agent shall promptly notify (i) each Revolver Lender of the
amount of its Revolver Applicable Percentage of the applicable Committed Loans,
and (ii) each Term Loan Lender of the Term Loan Applicable Percentage of the
applicable Term Loans being continued or converted, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Appropriate Lender of the details of any automatic conversion
to Base Rate Loans described in the preceding subsection. In the case of a
Committed Borrowing, each Revolver Lender shall make the amount of its Committed
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, with respect to the
initial Credit Extension, the Borrowing of Term Loans and Committed Loans on
such date, satisfaction of the applicable conditions set forth in Sections 4.01
and 4.03), the Administrative Agent shall make all funds so received available
to the Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that if, on the date
the Committed Loan Notice with respect to such Borrowing is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Total Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the applicable Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans and Term Loans from one Type to the other, and all continuations
of Committed Loans and Term Loans as the same Type, there shall not be more than
ten Interest Periods in effect with respect to Loans.

 

43



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolver Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolver Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Revolver Outstandings shall not exceed
the Aggregate Commitments, (y) the aggregate Outstanding Amount of the Committed
Loans of any Revolver Lender, plus such Revolver Lender’s Revolver Applicable
Percentage of the Outstanding Amount of all L/C Obligations shall not exceed
such Revolver Lender’s Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolver Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolver Lenders have approved
such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any

 

44



--------------------------------------------------------------------------------

Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) a default of any Revolver Lender’s obligations to fund under Section 2.03(c)
exists or any Revolver Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral in accordance with Section 2.14, satisfactory to the L/C Issuer (in
its sole discretion) with the Borrower or such Revolver Lender to eliminate the
L/C Issuer’s actual or potential Fronting Exposure with respect to such Revolver
Lender as to either the Letter of Credit then proposed to be issued or such
Letter of Credit and all other L/C Obligations as to which the L/C Issuer has
such actual or potential Fronting Exposure, as it may elect in its sole
discretion, provided that the Borrower and the L/C Issuer agree that cash valued
at not more than 125% of each such Letter of Credit that is L/C Cash Collateral
for each such Letter of Credit shall constitute satisfactory arrangements.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolver Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer

 

45



--------------------------------------------------------------------------------

Documents pertaining to such Letters of Credit as fully as if the term
Administrative Agent as used in Article IX included the L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolver Lender, the Administrative Agent or any Loan Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each

 

46



--------------------------------------------------------------------------------

Letter of Credit, each Revolver Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolver Lender’s Revolver Applicable Percentage times the amount of such Letter
of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolver Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolver Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolver Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall first, draw funds from the Liquidity Account to fully reimburse the
L/C Issuer in an amount equal to the amount of such drawing and second, if there
are insufficient funds in the Liquidity Account, promptly notify each Revolver
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolver Lender’s Revolver
Applicable Percentage

 

47



--------------------------------------------------------------------------------

thereof. In such event, the Borrower shall be deemed to have requested a
Committed Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each Revolver Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Revolver
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolver Lender that so
makes funds available shall be deemed to have made a Base Rate Committed Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolver Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolver Lender
in satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolver Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Revolver Lender’s Revolver
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

(v) Each Revolver Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolver Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

48



--------------------------------------------------------------------------------

(vi) If any Revolver Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation. A certificate of the L/C Issuer submitted to any
Revolver Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolver Lender such Revolver Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of L/C Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Revolver Lender its Revolver Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolver Lender’s L/C Advance was outstanding) in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolver
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Revolver Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolver Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Revolver
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

49



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the

 

50



--------------------------------------------------------------------------------

Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders, the Required Revolver Lenders or the
Required Total Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (viii) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g) L/C Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.04 and 8.02(c)
set forth certain additional requirements to deliver L/C Cash Collateral
hereunder. The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuer and the Revolver Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. L/C Cash Collateral shall be maintained in blocked, non-interest
bearing deposit accounts at Bank of America. Term Loan Lenders recognize and
agree that all cash collateral at any time held by or for the benefit of
Administrative Agent, L/C Issuer or Revolver Lenders to secure performance of
L/C Borrowings, Unreimbursed Amounts, L/C Obligations and all other obligations
of each Loan Party with respect to Letters of Credit and obligations of any
Defaulting Lender pursuant to Section 2.14 or Section 2.15 (including Fronting
Exposure) is intended to serve primarily as collateral for such obligations and
that only upon full and final payment of all principal of, interest on, expenses
related to and fees related to all Unreimbursed Amounts and L/C Borrowings and
expiration of all Letters of Credit will any balance of such cash collateral be
available for application to the other Obligations pursuant to Section 8.03.

 

51



--------------------------------------------------------------------------------

(h) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Borrower for, and the
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolver Lender in accordance with its Revolver
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolver Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letters, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

52



--------------------------------------------------------------------------------

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04 Prepayments.

(a) Voluntary; In General. The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a minimum principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall
be in a minimum principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. So long as there exists no Event of Default and unless the
Borrower otherwise directs, voluntary prepayments shall be applied by the
Administrative Agent to reduce the Revolver Outstandings (which such voluntary
prepayments shall not reduce the Aggregate Commitment unless there exists an
Event of Default at such time). Each such prepayment shall be applied to reduce
the Committed Loans of the Revolver Lenders in accordance with their Revolver
Applicable Percentages. Upon an Event of Default and during the continuance
thereof, voluntary prepayments shall be applied ratably among the Lenders based
on each Lender’s percentage of the Total Outstandings (with amounts required to
be applied to reduce the Committed Loans resulting in a corresponding reduction
in the Aggregate Commitments, regardless of whether there exist Revolver
Outstandings at such time).

(b) Mandatory.

(i) Beginning with the fiscal year ending December 26, 2010, within five
Business Days after the date on which financial statements are required to be
delivered pursuant to Section 6.01(a) and the related Compliance Certificate is
required to be delivered pursuant to Section 6.02(b) for each fiscal year, the
Borrower shall prepay an

 

53



--------------------------------------------------------------------------------

aggregate principal amount of Loans equal to (A) 50% of Excess Cash Flow for
such fiscal year, if the Leverage Ratio is equal to or less than 5.00 to 1.00 on
such Compliance Certificate and on the date of such prepayment and (B) 100% of
Excess Cash Flow for such fiscal year, if the Leverage Ratio is greater than
5.00 to 1.00 on such Compliance Certificate or on the date of such prepayment
(each such prepayment to be applied as set forth in clauses (vii) and
(ix) below).

(ii) If the Borrower or any other Loan Party Disposes of any property (except
(x) any Disposition of any property permitted by Section 7.05(c), but only to
the extent that the Disposition under Section 7.05(c) is a like asset exchange
or credit, Section 7.05(b), (d) and (g) and (y) any Disposition, or series of
Dispositions with the same buyer, with respect to which the aggregate gross
proceeds are less than $200,000) which results in the realization by such Person
of Net Cash Proceeds, the Borrower shall prepay immediately upon receipt thereof
as follows:

(A) to the amounts owing to the Collateral Agent in its capacity as such in
accordance with the terms of the Intercreditor Agreement;

(B) 100% of the first $25,000,000 of aggregate Net Cash Proceeds (in excess of
the amounts paid pursuant to Section 2.04(b)(ii)(A) above) from all such
Dispositions made by any Loan Party after the Closing Date shall, after the
Second Amendment Effective Date, be allocated between the outstanding Term Loans
and the outstanding Committed Loans (with amounts allocated to the Committed
Loans resulting in a corresponding reduction in the Aggregate Commitments,
regardless of whether there exist Revolver Outstandings at such time but in no
event shall the Aggregate Commitments be reduced below the Aggregate Commitment
Minimum from any such Disposition proceeds unless there exists an Event of
Default) pro rata in accordance with the applicable Sharing Percentage. Amounts
allocated to the Term Loan will reduce the Outstanding Amount of the Term Loans,
and amounts allocated to the Committed Loans will be applied as set forth in
subclauses (D) and (E) below (as applicable), and

(C) 100% of any Net Cash Proceeds from all such Dispositions made by any Loan
Party in excess of (x) the amounts paid pursuant to Section 2.04(b)(ii)(A) above
and (y) the $25,000,000 of such Net Cash Proceeds set forth in
Section 2.04(b)(ii)(B) above, shall be allocated among (i) Term Loans,
(ii) Committed Loans, (iii) Senior Secured Notes and (iv) to the extent
permitted by the Intercreditor Agreement, the New Notes (but only to the extent
that such New Notes are pari passu in priority with the Obligations and the
Senior Secured Notes) pro rata based on (aa) with respect to the Loans, the Loan
Allocation Amount as of the date such prepayment is made, (bb) the unpaid
principal balance of the Senior Secured Notes as of the date such prepayment is
made and (cc) to the extent permitted by the Intercreditor Agreement, the unpaid
principal balance of the New Notes as of the date such prepayment is made;
provided, however, if any of the Noteholders or New Noteholders elect not to
require a mandatory prepayment of the Senior Secured Notes (or New Notes, as
applicable) in

 

54



--------------------------------------------------------------------------------

accordance with the terms and provisions of the Indenture Documentation or the
New Notes Indenture Documentation, the portion of the Net Cash Proceeds that
would have been applied to reduce the Senior Secured Notes or the New Notes (as
applicable) held by such declining Noteholders or declining New Noteholders (as
applicable) shall instead be applied to reduce the Loans pro rata in accordance
with the applicable Sharing Percentages (with amounts required to be applied to
reduce the Committed Loans resulting in a corresponding reduction in the
Aggregate Commitments, regardless of whether there exist Revolver Outstandings
at such time, but in no event shall the Aggregate Commitments be reduced below
the Aggregate Commitment Minimum from any such Disposition proceeds unless there
exists an Event of Default). The Loan Allocation Amount of the Loans will be
allocated between the outstanding Term Loans and the outstanding Committed Loans
(with amounts allocated to the Committed Loans resulting in a corresponding
reduction in the Aggregate Commitments, regardless of whether there exist
Revolver Outstandings at such time but in no event shall the Aggregate
Commitments be reduced below the Aggregate Commitment Minimum from any such
Disposition proceeds unless there exists an Event of Default) pro rata in
accordance with the applicable Sharing Percentage. Amounts allocated to the Term
Loan will reduce the Outstanding Amount of the Term Loans, and amounts allocated
to the Committed Loans will be applied as set forth in subclauses (D) and
(E) below (as applicable).

(D) So long as the Aggregate Commitments exceed the Aggregate Commitment Minimum
Amount, proceeds of Dispositions allocated to the Committed Loans pursuant to
this Section 2.04(b)(ii) shall be applied by the Administrative Agent in the
following order (in each case subject to the Defaulting Lender provisions):

first, to reduce the L/C Borrowings to zero,

second, ratably among the Revolver Lenders to reduce the outstanding Committed
Loans to zero,

third, if the Liquidity Account has been established in accordance with the
terms of Section 2.16, deposited into the Liquidity Account to replenish the
Liquidity Account up to the Liquidity Account Maximum, and

fourth, used by the Administrative Agent to reduce the outstanding Term Loans;

(E) From and at all times after the date that the amount of the Aggregate
Commitments is equal to (or less than) the Aggregate Commitment Minimum,
proceeds of Dispositions allocated to the Committed Loans pursuant to this
Section 2.04(b)(ii) shall be applied by the Administrative Agent in the
following order (in each case subject to the Defaulting Lender provisions):

first, to reduce the L/C Borrowings to zero,

 

55



--------------------------------------------------------------------------------

second, ratably among the Revolver Lenders to reduce the outstanding Committed
Loans to zero,

third, to Cash Collateralize the Revolver Credit Facility in an amount up to the
Aggregate Commitment Minimum,

fourth, if the Liquidity Account has been established in accordance with the
terms of Section 2.16, deposited into the Liquidity Account to replenish the
Liquidity Account up to the Liquidity Account Maximum, and

fifth, used by the Administrative Agent to reduce the outstanding Term Loans.

(F) Any prepayment of a Loan under this Section 2.04(b)(ii) shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05.

(iii) Upon the sale or issuance by the Borrower or any other Loan Party of any
of its Equity Interests (other than any sales or issuances of Equity Interests
to another Loan Party), the Borrower shall prepay an aggregate principal amount
of Loans equal to 100% of all Net Cash Proceeds received therefrom immediately
upon receipt thereof by the Borrower or such other Loan Party. The Borrower
shall prepay immediately upon receipt thereof as follows:

(A) to the amounts owing to the Collateral Agent in its capacity as such;

(B) 100% of the remaining aggregate Net Cash Proceeds (in excess of the amounts
paid pursuant to Section 2.04(b)(iii)(A) above) from all such issuances of
Equity Interests made by any Loan Party after the Second Amendment Effective
Date, shall be allocated between the outstanding Term Loans and the outstanding
Committed Loans (with amounts allocated to the Committed Loans resulting in a
corresponding reduction in the Aggregate Commitments, regardless of whether
there exist Revolver Outstandings at such time but in no event shall the
Aggregate Commitments be reduced below the Aggregate Commitment Minimum from any
such issuances of Equity Interests unless there exists an Event of Default) pro
rata in accordance with the applicable Sharing Percentage. Amounts allocated to
the Term Loan will reduce the Outstanding Amount of the Term Loans, and amounts
allocated to the Committed Loans will be applied as set forth in subclauses (C)
and (D) below (as applicable).

(C) So long as the Aggregate Commitments exceed the Aggregate Commitment Minimum
Amount, proceeds of issuances of Equity Interests allocated to the Committed
Loans pursuant to this Section 2.04(b)(iii) shall be applied by the
Administrative Agent in the following order (in each case subject to the
Defaulting Lender provisions):

first, to reduce the L/C Borrowings to zero,

 

56



--------------------------------------------------------------------------------

second, ratably among the Revolver Lenders to reduce the outstanding Committed
Loans to zero,

third, if the Liquidity Account has been established in accordance with the
terms of Section 2.16, deposited into the Liquidity Account to replenish the
Liquidity Account up to the Liquidity Account Maximum, and

fourth, used by the Administrative Agent to reduce the outstanding Term Loans;

(D) From and at all times after the date that the amount of the Aggregate
Commitments is equal to or less than the Aggregate Commitment Minimum, proceeds
of Dispositions allocated to the Committed Loans pursuant to this
Section 2.04(b)(iii) shall be applied by the Administrative Agent in the
following order (in each case subject to the Defaulting Lender provisions):

first, to reduce the L/C Borrowings to zero,

second, ratably among the Revolver Lenders to reduce the outstanding Committed
Loans to zero,

third, to Cash Collateralize the Revolver Credit Facility in an amount up to the
Aggregate Commitment Minimum,

fourth, if the Liquidity Account has been established in accordance with the
terms of Section 2.16, deposited into the Liquidity Account to replenish the
Liquidity Account up to the Liquidity Account Maximum, and

fifth, used by the Administrative Agent to reduce the outstanding Term Loans.

(E) Any prepayment of a Loan under this Section 2.04(b)(iii) shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

(iv) Upon the incurrence or issuance by the Borrower or any other Loan Party of
any Indebtedness (other than Indebtedness expressly permitted to be incurred or
issued pursuant to Section 7.03(a), (b), (c), (d), (e), (f) and (g)), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower or such other Loan Party or such Subsidiary.

1. Except for the Net Cash Proceeds from the issuance of the New Notes (if any)
which such Net Cash Proceeds will instead be applied as set forth immediately
following this provision, the Borrower shall prepay immediately upon receipt of
Net Cash Proceeds from the issuance of Indebtedness as follows:

(A) to the amounts owing to the Collateral Agent in its capacity as such;

 

57



--------------------------------------------------------------------------------

(B) 100% of the remaining aggregate Net Cash Proceeds (in excess of the amounts
paid pursuant to Section 2.04(b)(iv)(A) above) from all such issuances of
Indebtedness shall be allocated between the outstanding Term Loans and the
outstanding Committed Loans (with amounts allocated to the Committed Loans
resulting in a corresponding reduction in the Aggregate Commitments, regardless
of whether there exist Revolver Outstandings at such time but in no event shall
the Aggregate Commitments be reduced below the Aggregate Commitment Minimum from
any such issuances of Indebtedness unless there exists an Event of Default) pro
rata in accordance with the applicable Sharing Percentage. Amounts allocated to
the Term Loan will reduce the Outstanding Amount of the Term Loans, and amounts
allocated to the Committed Loans will be applied as set forth in
subclauses 1.(C) and 1.(D) immediately following (as applicable)

(C) So long as the Aggregate Commitments exceed the Aggregate Commitment Minimum
Amount, proceeds of issuances of Indebtedness (other than proceeds from the
issuance of the New Notes) allocated to the Committed Loans pursuant to this
Section 2.04(b)(iv)(1.) shall be applied by the Administrative Agent in the
following order (in each case subject to the Defaulting Lender provisions):

first, to reduce the L/C Borrowings to zero,

second, ratably among the Revolver Lenders to reduce the outstanding Committed
Loans to zero,

third, if the Liquidity Account has been established in accordance with the
terms of Section 2.16, deposited into the Liquidity Account to replenish the
Liquidity Account up to the Liquidity Account Maximum, and

fourth, used by the Administrative Agent to reduce the outstanding Term Loans;

(D) From and at all times after the date that the amount of the Aggregate
Commitments is equal to or less than the Aggregate Commitment Minimum, proceeds
of the issuance of Indebtedness (except proceeds from the issuance of the New
Notes) allocated to the Committed Loans pursuant to this Section 2.04(b)(iv)(1.)
shall be applied by the Administrative Agent in the following order (in each
case subject to the Defaulting Lender provisions):

first, to reduce the L/C Borrowings to zero,

second, ratably among the Revolver Lenders to reduce the outstanding Committed
Loans to zero,

 

58



--------------------------------------------------------------------------------

third, to Cash Collateralize the Revolver Credit Facility in an amount up to the
Aggregate Commitment Minimum,

fourth, if the Liquidity Account has been established in accordance with the
terms of Section 2.16, deposited into the Liquidity Account to replenish the
Liquidity Account up to the Liquidity Account Maximum, and

fifth, used by the Administrative Agent to reduce the outstanding Term Loans.

2. Net Cash Proceeds from the issuance of the New Notes will be applied as
follows: The Borrower shall prepay immediately upon receipt of Net Cash Proceeds
from the issuance of the New Notes as follows:

(I) Notwithstanding any other provision in this Agreement, the first
$145,000,000 of Net Cash Proceeds from the issuance of the New Notes shall be
required to prepay (or secure, to the extent deposited in the Liquidity Account
pursuant to clause (bb) below) the Loans and be applied as follows:

(aa) The first $130,000,000 shall be applied to prepay the Outstanding Amount of
Term Loans on such date; and

(bb) The next $15,000,000 shall be deposited in the Liquidity Account; and

(II) the remaining amounts of Net Cash Proceeds from the issuance of the New
Notes shall be allocated between the outstanding Term Loans and the outstanding
Committed Loans (with amounts allocated to the Committed Loans resulting in a
corresponding reduction in the Aggregate Commitments, regardless of whether
there exist Revolver Outstandings at such time but in no event shall the
Aggregate Commitments be reduced below the Aggregate Commitment Minimum from any
such issuances of the New Notes unless there exists an Event of Default) pro
rata in accordance with the applicable Sharing Percentage. Amounts allocated to
the Term Loan will reduce the Outstanding Amount of the Term Loans, amounts
allocated to the Committed Loans will be applied as follows, and amounts
allocated to the Committed Loans will be applied as set forth in
subclauses 2.(III) and 2.(IV) immediately following (as applicable):

(III) So long as the Aggregate Commitments exceed the Aggregate Commitment
Minimum Amount, proceeds of issuances of New Notes allocated to the Committed
Loans pursuant to this Section 2.04(b)(iv)(2.) shall be applied by the
Administrative Agent in the following order (in each case subject to the
Defaulting Lender provisions):

first, to reduce the L/C Borrowings to zero,

second, ratably among the Revolver Lenders to reduce the outstanding Committed
Loans to zero,

 

59



--------------------------------------------------------------------------------

third, if the Liquidity Account has been established in accordance with the
terms of Section 2.16, deposited into the Liquidity Account to replenish the
Liquidity Account up to the Liquidity Account Maximum, and

fourth, used by the Administrative Agent to reduce the outstanding Term Loans;

(IV) From and at all times after the date that the amount of the Aggregate
Commitments is equal to or less than the Aggregate Commitment Minimum, proceeds
of the issuance of the New Notes allocated to the Committed Loans pursuant to
this Section 2.04(b)(iv)(2.) shall be applied by the Administrative Agent in the
following order (in each case subject to the Defaulting Lender provisions):

first, to reduce the L/C Borrowings to zero,

second, ratably among the Revolver Lenders to reduce the outstanding Committed
Loans to zero,

third, to Cash Collateralize the Revolver Credit Facility in an amount up to the
Aggregate Commitment Minimum,

fourth, if the Liquidity Account has been established in accordance with the
terms of Section 2.16, deposited into the Liquidity Account to replenish the
Liquidity Account up to the Liquidity Account Maximum, and

fifth, used by the Administrative Agent to reduce the outstanding Term Loans.

3. Any prepayment of a Loan under this Section 2.04(b)(iv) shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05.

(v) Upon any Extraordinary Receipt (excluding a portion of any cash tax refund
received by the Borrower in 2010 in an amount up to $28,500,000, but including
all amounts of any such cash tax refund in excess of $28,500,000) received by or
paid to or for the account of the Borrower or any other Loan Party, and not
otherwise included in clause (ii), (iii) or (iv) of this Section 2.04(b), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower or such other Loan Party (such prepayments to be applied as set forth
in clauses (vii) and (ix) below); provided, however, that with respect to any
proceeds of casualty insurance or indemnity payments made to reimburse a Loan
Party for the cost of property damage, at the election of the Borrower (as
notified by the Borrower to the Administrative Agent on or prior to the date of
receipt of such casualty insurance proceeds), and so long as no Default shall
have occurred and be continuing then the Borrower or such other Loan Party may,
within 180 days after the receipt of such Net Cash Proceeds, use such Net Cash
Proceeds to replace or repair the equipment, fixed assets or real property, or
to remedy the indemnified loss in respect of

 

60



--------------------------------------------------------------------------------

which such Net Cash Proceeds were received; and provided, further, however, that
any Net Cash Proceeds not so used shall be immediately applied to prepay the
Loans as set forth in this Section 2.04(b)(v).

(vi) If on any day the sum of cash (other than cash in the form of uncollected
funds) and Cash Equivalents of the Loan Parties, disregarding permitted amounts
in the Liquidity Account on such day, is in the aggregate in excess of
$15,000,000, then not more than three Business Days thereafter, the Borrower
shall apply such amounts in excess of $15,000,000 to prepay the outstanding
principal of Committed Loans, such that the aggregate cash (other than cash in
the form of uncollected funds) and Cash Equivalents of the Loan Parties shall
not exceed $15,000,000 as of the date of such payment. Each such mandatory
prepayment shall be applied to Committed Loans (without reduction of the
Aggregate Commitment). For the avoidance of doubt, if there are no Committed
Loans outstanding on the applicable payment date, the Borrower may retain such
excess cash and Cash Equivalents until such time as this clause (vi) requires a
prepayment and there are Committed Loans outstanding.

(vii) Each prepayment of Loans pursuant to clauses (i) and (v) preceding shall
be applied (I) prior to the occurrence of a HY Trigger Event, to the outstanding
Term Loans and (II) on and after the occurrence of a HY Trigger Event, ratably
to the Term Loans and the Committed Loans (with amounts required to be applied
to reduce the Committed Loans resulting in a corresponding reduction in the
Aggregate Commitments, regardless of whether there exist Revolver Outstandings
at such time, but in no event shall the Aggregate Commitments be reduced below
the Aggregate Commitment Minimum from any such prepayment unless there exists an
Event of Default) pro rata based on the respective amounts of (x) the
Outstanding Amount of Term Loans as of the date such prepayment is made and
(y) the greater of (A) the Aggregate Commitments and (B) the Outstanding Amount
of the Committed Loans, as of the date such prepayment is made. All application
of payments to the Committed Loans shall be applied in the manner set forth in
clause (ix) of this Section 2.04(b). Any prepayment of a Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

(viii) Notwithstanding any of the other provisions of clause (ii), (iii),
(iv) or (v) of this Section 2.04(b), so long as no Default shall have occurred
and be continuing, if, on any date on which a prepayment would otherwise be
required to be made pursuant to clause (ii), (iii), (iv) or (v) of this
Section 2.04(b), the aggregate amount of Net Cash Proceeds required by such
clause to be applied to prepay Loans on such date is less than or equal to
$1,000,000, the Borrower may defer such prepayment until the first date on which
the aggregate amount of Net Cash Proceeds or other amounts otherwise required
under clause (ii), (iii), (iv) or (v) of this Section 2.04(b) to be applied to
prepay Loans (but which have not previously been so applied) exceeds $1,000,000.
During such deferral period the Borrower may apply all or any part of such
aggregate amount to prepay Loans and may, subject to the fulfillment of the
applicable conditions set forth in Article IV, reborrow such amounts (which
amounts, to the extent originally constituting Net Cash Proceeds, shall be
deemed to retain their original character as Net Cash Proceeds when so
reborrowed) for application as required by this Section 2.04(b). Upon the
occurrence of a Default during

 

61



--------------------------------------------------------------------------------

any such deferral period, the Borrower shall immediately prepay the Loans in the
amount of all Net Cash Proceeds received by the Borrower and other amounts, as
applicable, that are required to be applied to prepay Loans under this
Section 2.04(b) (without giving effect to the first and second sentences of this
clause (viii)) but which have not previously been so applied.

(ix) Prepayments of the Committed Loans made pursuant to Sections 2.04(b)(i),
(v) and (vi), first, shall be applied to reduce the L/C Borrowings, second,
shall be applied ratably to the outstanding Committed Loans, and, third, shall
be used to Cash Collateralize the remaining L/C Obligations; and, in the case of
prepayments of the Committed Loans required pursuant to clause (i) or (v) of
this Section 2.04(b), the amount remaining, if any, after the prepayment in full
of all L/C Borrowings and Committed Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full (the sum of such
prepayment amounts, cash collateralization amounts and remaining amount being,
collectively, the “Reduction Amount”) may be retained by the Borrower for use in
the ordinary course of its business, and the Committed Loans shall be
automatically and permanently reduced by the Reduction Amount as set forth in
Section 2.05(b). Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as L/C Cash Collateral shall be applied (without
any further action by or notice to or from the Borrower or any other Loan Party)
to reimburse the L/C Issuer or the Revolver Lenders, as applicable.

(x) Notwithstanding anything in this Agreement or in any other Loan Document to
the contrary, the provisions of Section 2.04(b)(ii) shall be subject, so long as
there are any Senior Secured Notes or New Notes (if any) outstanding, to the
terms of the Intercreditor Agreement.

(c) Outstandings in Excess of Commitments. If for any reason the Revolver
Outstandings at any time exceeds the Aggregate Commitments then in effect, the
Borrower shall immediately prepay Committed Loans and/or Cash Collateralize the
L/C Obligations in an aggregate amount equal to such excess; provided, however,
that the Borrower will first repay Committed Loans and is not required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.04(c) unless the
Committed Loans have been repaid in full and the Revolver Outstandings still
exceed the Aggregate Commitments then in effect.

(d) Anything contained in Section 2.04(b) to the contrary notwithstanding,
(i) if, following the occurrence of any “Asset Sale” (as such term is defined in
the Indenture Documentation or the New Notes Indenture Documentation, as
applicable, or any other term used in the Indenture Documentation or the New
Notes Indenture Documentation, as applicable, having the same or similar
meaning) by any Loan Party or any of its Subsidiaries, any Loan Party is
required to commit by a particular date (a “Commitment Date”) to apply or cause
its Subsidiaries to apply an amount equal to any of the “Net Proceeds” (as
defined in the Indenture Documentation or the New Notes Indenture Documentation,
as applicable, or any other term used in the Indenture Documentation or the New
Notes Indenture Documentation, as applicable, having the same or similar
meaning) thereof in a particular manner, or to apply by a particular date (an
“Application Date”) an amount equal to any such “Net Proceeds” in a particular
manner, in either case in order to excuse such Loan Party from being required to
make an “Asset Sale

 

62



--------------------------------------------------------------------------------

Offer” or “Collateral Asset Sale Offer” (as each such term is defined in the
Indenture Documentation or the New Notes Indenture Documentation, as applicable,
or any other terms used in the Indenture Documentation or the New Notes
Indenture Documentation, as applicable, having the same or similar meaning) in
connection with such “Asset Sale”, and such Loan Party shall have failed to so
commit or to so apply an amount equal to such “Net Proceeds” at least 60 days
before the applicable Commitment Date or Application Date, as the case may be,
or (ii) if such Loan Party at any other time shall have failed to apply or
commit or cause to be applied an amount equal to any such “Net Proceeds”, and,
within 60 days thereafter assuming no further application or commitment of an
amount equal to such “Net Proceeds” such Loan Party would otherwise be required
to make an “Asset Sale Offer” or “Collateral Asset Sale Offer” in respect
thereof, then in either such case the Borrower shall immediately pay or cause to
be paid to the Administrative Agent an amount equal to such “Net Proceeds” to be
applied to the payment of the Loans and L/C Borrowings and to Cash Collateralize
the remaining L/C Obligations in the manner set forth in Section 2.04(b) in such
amounts as shall excuse such Loan Party from making any such “Asset Sale Offer”
or “Collateral Asset Sale Offer”, as applicable.

2.05 Termination or Reduction of Commitments.

(a) Voluntary; In General. The Borrower may, upon notice to the Administrative
Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Revolver Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit exceeds the amount of the
Aggregate Commitments, the Letter of Credit Sublimit shall be automatically
reduced by the amount of such excess. The Administrative Agent will promptly
notify the Revolver Lenders of any such notice of termination or reduction of
the Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Revolver Lender according to its Revolver
Applicable Percentage. All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

(b) Mandatory.

(i) The Aggregate Commitments shall be automatically and permanently reduced on
each date on which Net Cash Proceeds from the issuance of Indebtedness are
allocated to the Committed Loans pursuant to Section 2.04(b)(iv)(1.)(B) and
Section 2.04(b)(iv)(2.)(II) by the amount of each such allocation.
Notwithstanding the foregoing, in no event shall the Aggregate Commitments be
reduced below the Aggregate Commitment Minimum from any issuance of Indebtedness
unless there exists an Event of Default.

 

63



--------------------------------------------------------------------------------

(ii) The Aggregate Commitments shall be automatically and permanently reduced on
each date on which Net Cash Proceeds of Dispositions are allocated to the
Committed Loans pursuant to Sections 2.04(b)(ii)(B) and (C) by the amount of
each such allocation. Notwithstanding the foregoing, in no event shall the
Aggregate Commitments be reduced below the Aggregate Commitment Minimum from any
Disposition unless there exists an Event of Default.

(iii) The Aggregate Commitments shall be automatically and permanently reduced
on each date on which Net Cash Proceeds of issuances of Equity Interests are
allocated to the Committed Loans pursuant to Section 2.04(b)(iii)(B) by the
amount of each such allocation. Notwithstanding the foregoing, in no event shall
the Aggregate Commitments be reduced below the Aggregate Commitment Minimum from
any issuance of Equity Interests unless there exists an Event of Default.

(iv) The Aggregate Commitments shall be automatically and permanently reduced on
each date on which the prepayment of Committed Loans is required to be made
pursuant to Section 2.04(b)(i) or Section 2.04(b)(v) by an amount equal to the
applicable Reduction Amount. Notwithstanding the foregoing, in no event shall
the Aggregate Commitments be reduced below the Aggregate Commitment Minimum from
any such reduction unless there exists an Event of Default.

(v) If after giving effect to any reduction or termination of the Aggregate
Commitments under this Section 2.05, the Letter of Credit Sublimit exceeds the
Aggregate Commitments at such time, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Revolver Lenders of any termination or reduction
of the Letter of Credit Sublimit or the Aggregate Commitments under this
Section 2.05. Upon any reduction of the Aggregate Commitments, the Commitment of
each Revolver Lender shall be reduced by such Revolver Lender’s Revolver
Applicable Percentage of such reduction amount. All fees in respect of the Loans
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

2.06 Repayment of Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Loans outstanding on such date together
with all other outstanding Obligations.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

64



--------------------------------------------------------------------------------

(b) (i) If any amount of principal of any Loan is not paid when due (after
expiration of any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after expiration of any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Total Lenders, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Total Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) In addition to the interest payable pursuant to the foregoing provisions of
Section 2.07, the Term Loans shall bear interest on the unpaid principal amount
thereof from the Second Amendment Effective Date through repayment (whether by
acceleration or otherwise) thereof at a rate equal to the PIK Rate. Such
interest shall be due and payable in arrears on each Interest Payment Date, by
adding an amount equal to such unpaid interest to the principal amount of the
Term Loans (interest so paid, “PIK Interest”). All PIK Interest shall be deemed
added to the outstanding principal amount as of the applicable Interest Payment
Date, and the Term Loans shall bear interest on such increased principal amount
from and after such Interest Payment Date. Notwithstanding the foregoing, all
applicable PIK Interest (not otherwise capitalized as provided above) shall be
payable in cash immediately upon the repayment or prepayment in full of the Term
Loans on or prior to the Maturity Date and at such other times as may be
specified herein.

2.08 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolver Lender in accordance with its Revolver Applicable
Percentage, a commitment fee equal to the Applicable Rate for the commitment fee
times the actual daily amount by which the Aggregate Commitments exceed the sum
of (i) the Outstanding Amount of

 

65



--------------------------------------------------------------------------------

Committed Loans and (ii) the Outstanding Amount of L/C Obligations. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate for the commitment
fee during any quarter, the actual daily amount shall be computed and multiplied
by the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.09 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Leverage Ratio as of any applicable date as calculated by
the Borrower was improperly calculated and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.07(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

 

66



--------------------------------------------------------------------------------

2.10 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Committed Loan Note and/or a Term Loan
Note, as applicable, which shall evidence such Lender’s Committed Loans and Term
Loans, respectively as applicable, in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

2.11 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Revolver Applicable Percentage or Term
Loan Applicable Percentage, as applicable, (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

67



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by

 

68



--------------------------------------------------------------------------------

the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply) or (C) any payment obtained by the L/C Issuer in
connection with L/C Cash Collateral, any other Cash Collateral or other
arrangements made in respect of a Defaulting Lender.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing

 

69



--------------------------------------------------------------------------------

arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

2.13 Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of fees then due to such
parties, (ii) second, toward payment of interest then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
then due to such parties, and (iii) third, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.14 Cash Collateral and Other Credit Support.

(a) Certain Credit Support Events. If at any time there is a Defaulting Lender
and the L/C Issuer has any amount of Fronting Exposure, the Borrower shall,
promptly upon demand by the Administrative Agent, deliver to the Administrative
Agent additional Cash Collateral in an amount sufficient to reduce Fronting
Exposure to zero (determined after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender hereby grants to and subject to the
control of the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, a security interest in all such cash,
deposit accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, such Cash
Collateral shall be deemed not to have been delivered as required hereby, and
the Borrower shall, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

70



--------------------------------------------------------------------------------

(d) Release. Cash Collateral provided pursuant to (1) clause (i) of the first
sentence of Section 2.03(g) shall be released when no L/C Borrowings are
outstanding, (2) clause (ii) of the first sentence of Section 2.03(g) or
Section 8.02 shall be released when no L/C Obligations are outstanding and
(3) reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations; provided further however Cash Collateral provided by or on
behalf of a Loan Party shall not be released during the continuance of a
Default.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the full extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), or received by the Administrative Agent from that
Defaulting Lender pursuant to Section 10.08, shall be applied, subject to any
applicable requirements of Law, at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment of any amounts owing by such Defaulting Lender to the L/C Issuer
hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.14; fourth, to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders, in
respect of obligations under this Agreement, or the L/C Issuer as a result of
any final and non-appealable judgment of a court of competent jurisdiction
obtained by any Lender or such L/C Issuer against such Defaulting Lender as a
result of such Defaulting Lender’s breach

 

71



--------------------------------------------------------------------------------

of its obligations under this Agreement; seventh, so long as no Default or Event
of Default exists, to the payment of any amounts owing to the Borrower as a
result of any final and non-appealable judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a prepayment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to prepay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the
prepayment of any Loans, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied pursuant to this subsection 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.08(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolver Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.14.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the L/C Issuer, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Revolver Applicable Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Revolver Applicable Percentages (calculated without regard
to such Defaulting Lender’s Commitment) provided that (x) the conditions set
forth in Section 4.02 are

 

72



--------------------------------------------------------------------------------

satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) in all cases, the obligation of each Non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit shall not
exceed the positive difference, if any, of (1) the Commitment of that
Non-Defaulting Lender minus (2) the sum of (x) the aggregate Outstanding Amount
of the Committed Loans of that Lender, plus (y) such Lender’s Revolver
Applicable Percentage of the Outstanding Amount of all other L/C Obligations
(prior to giving effect to such reallocation). No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Law, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 2.14.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, and the
L/C Issuer agree in writing in their reasonable discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), such Lender will,
to the extent applicable, purchase at par such portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Committed Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Revolver Applicable Percentages (without giving
effect to Section 2.15(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

73



--------------------------------------------------------------------------------

2.16 Liquidity Account.

(a) Within 30 days after the Second Amendment Effective Date, the Borrower shall
establish, and thereafter maintain, a segregated deposit account held at Bank of
America that is (a) subject to an account control agreement in form and
substance satisfactory to the Administrative Agent and (b) pledged to the
Collateral Agent for the benefit of the Senior Secured Parties (as defined in
the Intercreditor Agreement) (the “Liquidity Account”). The Liquidity Account
may not be funded, capitalized or otherwise receive any monies or deposits
except in accordance with this Section 2.16

(b) The Borrower may not draw or remove any funds from the Liquidity Account
other than by submitting a Request for Liquidity Draw to the Administrative
Agent in accordance with the terms and conditions set forth below and in
Section 2.17.

(c) The Liquidity Account may only receive monies or deposits for its initial
capitalization from the issuance of New Notes (if any) in an amount not less
than $15,000,000 in accordance with the terms of Section 2.04(b)(iv). If the
Liquidity Account has been established and funded with the proceeds of the
issuance of the New Notes in an amount not less than $15,000,000 in accordance
with the terms of Section 2.04(b)(iv), then, thereafter, the Borrower may
deposit additional funds in the Liquidity Account to add to, or replenish funds
withdrawn from the Liquidity Account provided that (i) no Default shall exist,
or would result from such addition to, or replenishment of, the Liquidity
Account, (ii) the funds on deposit in the Liquidity Account do not exceed the
Liquidity Account Maximum both before and after giving effect to such addition
to, or replenishment of, the Liquidity Account and (iii) no Committed Loans are
outstanding at the time of such addition to, or replenishment of, the Liquidity
Account. For the avoidance of doubt, if there is no issuance of New Notes, or if
the proceeds of the issuance of the New Notes deposited into the Liquidity
Account in accordance with the terms of Section 2.04(b)(iv) are less than
$15,000,000, then the Liquidity Account may not be replenished or used.

(d) The Borrower shall use all funds in the Liquidity Account before borrowing
any amounts under the Revolver Credit Facility.

(e) The Administrative Agent may withdraw funds from the Liquidity Account at
any time to fully reimburse the L/C Issuer for any payment by the L/C Issuer
under a Letter of Credit for which the Borrower has failed to reimburse the L/C
Issuer prior to 11:00 a.m. on the Honor Date in respect of such Letter of
Credit.

(f) In no event shall the funds in the Liquidity Account be commingled with
other funds of the Borrower or its Subsidiaries, and the Borrower shall
preserve, and install protocols to protect, the separateness of the Liquidity
Account.

2.17 Conditions to Liquidity Account Drawing. The obligation of the
Administrative Agent to honor any Request for Liquidity Account Draw is subject
to the following conditions precedent:

(a) The Liquidity Account shall have been established in accordance with the
terms of Section 2.16 and funded with the proceeds of the issuance of New Notes
in an amount not less than $15,000,000 in accordance with the terms of
Section 2.04(b)(iv).

 

74



--------------------------------------------------------------------------------

(b) Each Liquidity Account Drawing shall be made upon the Borrower’s irrevocable
notice to the Administrative Agent, which may be given by telephone and
confirmed promptly by delivery to the Administrative Agent of a written Request
for Liquidity Account Draw appropriately completed and signed by a Responsible
Officer of the Borrower. Each such Request for Liquidity Account Draw must be
received by the Administrative Agent not later than 11:00 a.m. on the requested
date of any Liquidity Account Drawing. Each Liquidity Account Drawing shall be
in a principal amount of $1,000,000 (or the remaining amount in the Liquidity
Account) or a whole multiple of $500,000 in excess thereof.

(c) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Liquidity Account
Drawing, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, (ii) that for purposes of this Section 4.02,
the representations and warranties contained in Sections 5.05(a) and (b) shall
be deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively and (iii) that for purposes of this
Section 4.02(a), the representations and warranties contained in
Sections 5.08(b), (c), (d), (e) and (f) and Section 5.13 shall be deemed to
refer to the schedules referenced therein as updated according to the terms of
this Agreement.

(d) No Default shall exist, or would result from such proposed Liquidity Account
Drawing or from the application of the proceeds thereof.

(e) There shall not have occurred a material adverse change with respect to any
of (a) the business, assets, operations or condition (financial or otherwise) of
the Borrower, or of the Borrower and its Subsidiaries taken as a whole; (b) the
ability of the Borrower or the Borrower and the other Loan Parties, taken as a
whole, to perform its or their obligations under any material Loan Document or
under the Loan Documents taken as a whole; or (c) the rights or remedies of the
Administrative Agent or the Lenders (or any of their permitted agents or
designees) under this Agreement or any of the other Loan Documents.

(f) The Administrative Agent shall have received a duly completed and executed
Request for Liquidity Account Draw in accordance with the requirements hereof.

(g) Prior to such Liquidity Account Drawing, the Borrower shall have delivered
to the Administrative Agent a certificate executed by a Responsible Officer
(i) demonstrating in detail acceptable to the Administrative Agent that after
giving effect to the proposed Liquidity Account Drawing, the Borrower shall be
in compliance with Section 7.11(a) (calculated using EBITDA from the most
recently delivered Compliance Certificate but based on outstanding Indebtedness
on the date of the proposed Liquidity Account Drawing, after giving effect to
the proposed Liquidity Account Drawing and any borrowings on such date),
(ii) certifying that there exists no Default on the date of the proposed
Liquidity Account Drawing after giving effect to

 

75



--------------------------------------------------------------------------------

the proposed Liquidity Account Drawing and any borrowings on such date,
(iii) certifying that after giving effect to such Liquidity Account Drawing and
any good faith anticipated use of the proceeds of such Liquidity Account Drawing
within three Business Days after such date, cash (other than cash in the form of
uncollected funds) and Cash Equivalents of the Loan Parties (disregarding
permitted amounts in the Liquidity Account) will not be greater than $15,000,000
and (iv) certifying that the conditions set forth in Sections 2.17(b), (c), and
(d) are satisfied on the date of the proposed Liquidity Account Drawing after
giving effect to the proposed Liquidity Account Drawing and any borrowings on
such date.

Each Request for Liquidity Account Draw submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 2.17(b), (c), (d), and (f) have been satisfied on and as of the date of
the applicable drawing.

2.18 Conditions to Occurrence of Extension Event. The Extension Event will
become effective upon, and is subject to, satisfaction of each of the following
conditions precedent:

(a) no Default or Event of Default has occurred and is continuing;

(b) the Administrative Agent has received at least 30 days prior written notice
(or such lesser notice as the Administrative Agent shall agree in writing) of
the closing date for (i) the issuance of the New Notes or (ii) the issuance of
the Equity Interests of the Borrower;

(c) on or prior to May 25, 2012, (i) the Borrower shall have issued (A) not less
than $225,000,000 in New Notes after the Second Amendment Effective Date or
(B) not less than $225,000,000 of Equity Interests of the Borrower after the
Second Amendment Effective Date and (ii) the Administrative Agent shall have
received not less than $217,000,000 of Net Cash Proceeds from either or both of
(x) the issuance of the New Notes after the Second Amendment Effective Date or
(y) the issuance of Equity Interests of the Borrower after the Second Amendment
Effective Date, in each case only to the extent that such Net Cash Proceeds
(I) prepay the Loans and establish the Liquidity Account in accordance with the
terms of Section 2.16 and Section 2.04(b)(iv) and (II) reduce the Aggregate
Commitments to the extent required by the terms of Section 2.05(b)(i) and (iii);

(d) each of (i) the Equity Interests of the Borrower issued after the Second
Amendment Effective Date and (ii) the New Notes, have been issued in accordance
with the terms of this Agreement and 100% of the Net Cash Proceeds thereof have
been applied in accordance with Section 2.04(b)(iii) or (iv), as applicable;

(e) the Borrower shall deliver to the Administrative Agent a certificate of each
Loan Party dated as of the date of the Extension Event signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to the extension of the Maturity Date
from March 29, 2013 to March 30, 2015 and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the date of the Extension Event,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and

 

76



--------------------------------------------------------------------------------

correct as of such earlier date, and except that for purposes of this
Section 2.18, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01, and (B) no Default exists;

(f) an opinion of (i) Shearman & Sterling LLP or other large commercial law firm
acceptable to the Administrative Agent that the respective Collateral Documents
(other than the Mortgage Amendments required to be delivered by Section 6.23(a))
are effective to secure the Obligations as extended and (ii) FCC counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to FCC
matters requested by the Administrative Agent;

(g) (i) the Administrative Agent shall have received updates to all Schedules to
this Agreement and all other Loan Documents in form and substance satisfactory
to the Administrative Agent and (ii) the Collateral Agent (on behalf of the
Secured Parties) shall have received a grant of a Lien on any other assets
disclosed in Schedule updates to the Loan Documents; and

(h) with respect to each of the real properties (i) owned by the Borrower and
its Subsidiaries or (ii) leased by the Borrower and its Subsidiaries and subject
to a Mortgage, a flood insurance policy in an amount equal to the lesser of the
maximum amount secured by the applicable Mortgage or the maximum amount of flood
insurance available under the Flood Disaster Protection Act of 1973, as amended,
and otherwise in compliance with the requirements of the Loan Documents, or
evidence satisfactory to the Administrative Agent that none of the improvements
located on such land is located in a flood hazard area.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall, or after notice from a Loan Party, such Loan Party shall, withhold
or make such

 

77



--------------------------------------------------------------------------------

deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below and to the extent
required by the Code, (B) the Administrative Agent shall, or after notice from a
Loan Party, such Loan Party shall, timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. Each of the
Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

 

78



--------------------------------------------------------------------------------

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

79



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as

 

80



--------------------------------------------------------------------------------

applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-4 on behalf of each such
direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines that it has received a refund of any Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section 3.01, it shall
pay to the Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to

 

81



--------------------------------------------------------------------------------

such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Loan Party, upon the request of the Recipient, agrees to repay the amount paid
over to the Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

 

82



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If the Required Total Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Total Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender

 

83



--------------------------------------------------------------------------------

or the L/C Issuer, the Borrower will pay to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer, as the case may be, for such additional costs incurred
or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

 

84



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender or the L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or the L/C Issuer in connection with any such designation or
assignment.

 

85



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Effectiveness and of Initial Credit Extension. This Agreement
will become effective upon, and the obligation of the L/C Issuer and each Lender
to make its initial Credit Extension hereunder is subject to, satisfaction of
(I) each of the conditions precedent in Sections 4.02 and 4.03 hereof and
(II) each of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, pdfs or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, as applicable, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
or as otherwise provided below and each in form and substance satisfactory to
the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement executed by the Borrower, each
Lender and the other Loan Parties, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower;

(ii) Committed Loan Notes and Term Loan Notes executed by the Borrower in favor
of each Lender requesting any such Notes;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and each other Loan Party is validly existing, in
good standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

(v) a favorable opinion of (A) McGuireWoods LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to matters concerning

 

86



--------------------------------------------------------------------------------

the Loan Parties, the Loan Documents and the Indenture Documentation, in form
and substance as the Required Total Lenders may reasonably request, and (B) Dow
Lohnes, PLLC, counsel to the Loan Parties, addressed to the Administrative Agent
and each Lender, as to FCC matters requested by the Administrative Agent;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, Licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and stating that such consents, Licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, Licenses or approvals
are so required;

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since
September 27, 2009 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

(viii) a duly executed and completed Compliance Certificate as of the Closing
Date, signed by a Responsible Officer of the Borrower;

(ix) duly executed and completed amended and restated Collateral Documents in
favor of the Collateral Agent for the benefit of the Secured Parties and
Noteholders, except for those Collateral Documents that are required to be
delivered in accordance with Section 6.12;

(x) a duly executed and completed Intercreditor Agreement;

(xi) duly executed and completed instruments and agreements granting a Lien
securing the Secured Parties and the Noteholders with respect to the Borrower’s
fractional ownership interest in its aircraft; and

(xii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer or the Required Total Lenders
reasonably may require.

(b) The Administrative Agent shall have received (i) for the ratable account of
the Lenders, an amendment and restatement fee in immediately available funds in
an amount equal to the product of (x) 0.50% and (y) $470,000,000, (ii) for its
own account, payment of all fees required by any Fee Letter to be paid to Bank
of America or any Affiliate of Bank of America on or prior to the Closing Date,
(iii) for the account of each Arranger, payment of all fees required by any Fee
Letter to be paid to such Arranger on or prior to the Closing Date, and
(iv) payment of any and all other fees required to be paid under a Fee Letter on
or before the Closing Date.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute the Administrative
Agent’s reasonable estimate of such fees, charges and

 

87



--------------------------------------------------------------------------------

disbursements incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude additional settling
of accounts between the Borrower and the Administrative Agent).

(d) There shall not have occurred a material adverse change since September 27,
2009 in the business, assets, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries taken as a whole or the facts and information regarding such
entities as represented to date.

(e) The issuance of the Original Senior Secured Notes shall have been
consummated, and the Indenture and the other Indenture Documentation shall have
been entered into, in each case on terms and conditions as set forth on Schedule
1.01(a), and on such other terms and conditions, and pursuant to documentation,
in each case acceptable to each of the Arrangers.

(f) The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch shall have resigned
as administrative agent under the Existing Term Loan Agreement.

(g)

(i) An amount equal to all of the Net Cash Proceeds of the issuance of the
Original Senior Secured Notes shall have been used to repay outstanding amounts
under the Existing Agreements (with a corresponding reduction of the commitments
under the Existing Credit Agreement with respect to prepayments applied to the
outstanding revolving loans under the Existing Credit Agreement), and

(ii) to the extent requested by the Administrative Agent, Lenders shall have
entered into agreements among the Lenders (including, without limitation,
assignment and assumption agreements, and an appointment of, or assignment of,
the administrative agent under the Existing Term Loan Agreement to Bank of
America),

in each case of (i) and (ii) preceding, in a manner such that after the
application of prepayments and the effectiveness of the agreements (if any),
(A) the Commitment of each Revolver Lender is not more than the Commitment of
such Lender set forth on Schedule 2.01(a), and (B) the Term Loan Amount of each
Term Lender is not more than the Term Loan Amount of such Lender as set forth on
Schedule 2.01(a), and (C) the initial percentage of each Revolver Lender and
each Term Loan Lender of the Revolver Credit Facility and the Term Loan
Facility, respectively, is in each case that percentage set forth on Schedule
2.01(a).

(h) The Closing Date shall have occurred on or before March 1, 2010.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

88



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (except (1) a Committed Loan Notice requesting
a continuation or conversion of Committed Loans which does not increase the
outstanding amount of Committed Loans and (2) a Term Loan Notice requesting a
continuation or conversion of Term Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
(i) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct as of such earlier
date, (ii) that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively and (iii) that for purposes of this Section 4.02(a), the
representations and warranties contained in Sections 5.08(b), (c), (d), (e) and
(f) and Section 5.13 shall be deemed to refer to the schedules referenced
therein as updated according to the terms of this Agreement.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) There shall not have occurred a material adverse change with respect to any
of (a) the business, assets, operations or condition (financial or otherwise) of
the Borrower, or of the Borrower and its Subsidiaries taken as a whole; (b) the
ability of the Borrower or the Borrower and the other Loan Parties, taken as a
whole, to perform its or their obligations under any material Loan Document or
under the Loan Documents taken as a whole; or (c) the rights or remedies of the
Administrative Agent or the Lenders (or any of their permitted agents or
designees) under this Agreement or any of the other Loan Documents.

(d) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a duly completed and executed Committed Loan Notice and Term Loan
Notice in accordance with the requirements hereof.

(e) Prior to such Credit Extension, the Borrower shall have delivered to the
Administrative Agent a certificate executed by a Responsible Officer
(i) demonstrating in detail acceptable to the Administrative Agent that after
giving effect to the proposed Credit Extension, the Borrower shall be in
compliance with Section 7.11(a) (calculated using EBITDA from the most recently
delivered Compliance Certificate but based on outstanding Indebtedness on the
date of the proposed Credit Extension, after giving effect to the proposed
Credit Extension and any other borrowings on such date), (ii) certifying that
there exists no Default on the date of the proposed Credit Extension after
giving effect to the proposed Credit Extension and any other borrowings on such
date, (iii) certifying that after giving effect to such Credit Extension and any
good faith anticipated use of the proceeds of such Credit Extension within three
Business Days after such date, cash (other than cash in the form of uncollected
funds) and Cash Equivalents of the Loan Parties will not be greater than
$15,000,000 and (iv) certifying that the conditions set forth in Sections
4.02(a), (b) (c) and (f) are satisfied on the date of the proposed Credit
Extension after giving effect to the proposed Credit Extension and any other
borrowings on such date.

 

89



--------------------------------------------------------------------------------

(f) There shall be no funds in the Liquidity Account.

Each Request for Credit Extension (except (1) a Committed Loan Notice requesting
a continuation or conversion of Committed Loans which does not increase the
outstanding amount of Committed Loans and (2) a Term Loan Notice requesting a
continuation or conversion of Term Loans) submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a), (b), (c), (e) and (f) have been satisfied on and as of the
date of the applicable Credit Extension.

4.03 Conditions to Execution. The execution and delivery of this Agreement by
each party hereto is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such execution, except (i) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, (ii) that for purposes of this Section 4.03, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively and (iii) that for purposes of this Section 4.03(a), the
representations and warranties contained in Sections 5.08(b), (c), (d), (e) and
(f) and Section 5.13 shall be deemed to refer to the schedules referenced
therein as updated according to the terms of this Agreement.

(b) No Default shall exist as of such date of execution.

(c) There shall not have occurred a material adverse change since September 27,
2009 with respect to any of (a) the business, assets, operations or condition
(financial or otherwise) of the Borrower, or of the Borrower and its
Subsidiaries taken as a whole; (b) the ability of the Borrower or the Borrower
and the other Loan Parties, taken as a whole, to perform its or their
obligations under any material Loan Document or under the Loan Documents taken
as a whole; or (c) the rights or remedies of the Administrative Agent or the
Lenders (or any of their permitted agents or designees) under this Agreement or
any of the other Loan Documents.

(d) Receipt by the Administrative Agent of

(i) duly executed copies of this Agreement by the Borrower; and

(ii) a duly executed and completed BANA Fee Letter, on terms, and in form and
substance, acceptable to Bank of America.

(e) The Borrower shall be pursuing the issuance of the Senior Secured Notes in
good faith.

 

90



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority to (i) own or lease its assets and carry on
its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and in good standing under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires
governmental qualification or license; except in each case referred to in clause
(b)(i) or (c), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect. No Subsidiary is organized outside
the United States or is a CFC.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to be so could not reasonably be expected to have a
Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof, subject to
Liens permitted to exist under Section 7.01) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
other than consent of the FCC and such other approvals, consents, exemptions,
authorizations, or other actions, notices or filings, as have been obtained or
made and are in full force and effect or are being obtained concurrently
herewith, except to the extent that enforceability hereof and thereof may be
limited by bankruptcy, insolvency, fraudulent transfer or conveyance,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally. Each Loan Party and each Subsidiary thereof has all
requisite governmental licenses, authorizations, consents and approvals to
(a) except with respect to FCC Cross Ownership Issues, own or lease its assets
and carry on its business except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect and (b) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each

 

91



--------------------------------------------------------------------------------

Loan Party that is party thereto in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent transfer or conveyance,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally.

5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) to the extent required by GAAP, show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

(b) The most recent unaudited consolidated balance sheet of the Borrower and its
Subsidiaries, and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Borrower and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments. Other than draws on
disclosed revolving credit facilities, there have been no material and adverse
variations in the Indebtedness and other liabilities, direct or contingent, of
the Borrower and its consolidated Subsidiaries (including liabilities for taxes,
material commitments and Indebtedness) as of the Closing Date from the
Indebtedness and other liabilities, direct or contingent, of the Borrower and
its consolidated Subsidiaries (including liabilities for taxes, material
commitments and Indebtedness) disclosed on the quarterly financial statements
for the fiscal quarter ended September 27, 2009.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) Since the date of the Audited Financial Statements, no Internal Control
Event has occurred that has had or could reasonably be expected to have a
Material Adverse Effect.

5.06 Litigation. Except with respect to FCC Cross Ownership Issues, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) expressly
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

5.07 No Default. Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens.

(a) Each of the Borrower and each Subsidiary has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) Schedule 5.08(b) sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries other than
real property, showing as of the Closing Date the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto. The property other than
real property of each Loan Party and each of its Subsidiaries is subject to no
Liens, other than Liens set forth on Schedule 5.08(b), and other Liens arising
by operation of law or as otherwise permitted by Section 7.01.

(c) Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Subsidiaries, showing as of
the Closing Date the street address, county or other relevant jurisdiction,
state, record owner and book and estimated fair value thereof. Each Loan Party
and each of its Subsidiaries has good, marketable and insurable fee simple title
to the real property owned by such Loan Party or such Subsidiary, free and clear
of all Liens, other than Liens created by the Loan Documents or permitted by
Section 7.01.

(d) Schedule 5.08(d) sets forth a complete and accurate list of all leases of
real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessee, showing as of the Closing Date the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual base
rent thereof. Each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms.

(e) Schedule 5.08(e) sets forth a complete and accurate list of all leases of
real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessor, showing as of the Closing Date the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual base
rent thereof. Each such lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms.

(f) Schedule 5.08(f) sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the Closing Date,
showing as of the Closing Date the amount, obligor or issuer and maturity, if
any, thereof.

5.09 Environmental Compliance.

(a) The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential

 

93



--------------------------------------------------------------------------------

liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrower has reasonably concluded that such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Except as disclosed on Schedule 5.09(b), on the Closing Date: (i) none of
the properties currently or, to the best knowledge of the Borrower, formerly,
owned or operated by any Loan Party or any of its Subsidiaries is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; (ii) all known or
presumed asbestos containing material in any property owned or operated by any
Loan Party or any of its subsidiaries is being managed in accordance with
applicable laws and regulations, including the Occupational Safety and Act and
29 CFR Part 1910.1001, and to the knowledge of any Loan Party or any of its
subsidiaries no asbestos abatement activities are required because of the
damaged or degraded condition of any known or presumed friable asbestos
containing materials; (iii) Hazardous Materials have not been released,
discharged or disposed of on any property currently or to the best knowledge of
the Borrower, formerly, owned or operated by any Loan Party or any of its
Subsidiaries; and (iv) there are no and never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party or any of its
Subsidiaries. After the Closing Date, except to the extent individually or in
the aggregate a failure by any Loan Party or any of its Subsidiaries to comply
with Environmental Law could not reasonably be expected to have a Material
Adverse Effect, each Loan Party or any of its Subsidiaries shall cause its
operations and all owned or operated property, whether now or hereafter owned
and operated, to comply with any Environmental Law.

(c) Except as disclosed on Schedule 5.09(b), neither any Loan Party nor any of
its Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries have been disposed of in a manner not reasonably
expected to result in material liability to any Loan Party or any of its
Subsidiaries.

5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates. Among other policies, the Borrower and its Subsidiaries maintain a
storage tank liability policy providing bodily injury and property damage
liability coverage with respect to storage tank incidents for its above ground
and underground storage tanks.

 

94



--------------------------------------------------------------------------------

5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. To the Borrower’s
knowledge, there is no proposed tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect. Neither any Loan
Party nor any Subsidiary thereof is party to any tax sharing agreement other
than as set forth on Schedule 5.11.

5.12 ERISA Compliance.

(a) The Borrower and its Subsidiaries are in compliance in all material respects
with the applicable provisions of ERISA. Each Plan (i) is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state Laws, and (ii) that is intended to qualify under Section 401(a)
of the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification, except in each
case of (i) and (ii) preceding, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect. The Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan. Neither the Borrower nor any Subsidiary, taken
individually or in the aggregate, is obligated to pay any material accumulated
funding deficiency within the meaning of ERISA or Section 4971 of the Code, or
is obligated to pay any material liability to the PBGC, or any successor thereto
under ERISA (other than the payment of premiums to the PBGC as required by
ERISA), in connection with any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, no Loan Party has
any direct or indirect Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens (except those created by the Collateral Documents). As of
the Closing Date, no Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Parts (a) and
(b) of Schedule 5.13. All of the outstanding Equity Interests in the Borrower
have been validly issued and are fully paid and nonassessable. Set forth on Part
(c) of Schedule 5.13 is a complete and accurate list of all Loan

 

95



--------------------------------------------------------------------------------

Parties, showing as of the Closing Date (as to each Loan Party) the jurisdiction
of its incorporation or organization, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation. The copy of the charter of each Loan Party and each amendment
thereto provided in connection with the execution of this Agreement is a true
and correct copy of each such document, each of which is valid and in full force
and effect.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were made
when read in conjunction with the Audited Financial Statements, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

5.16 Compliance with Laws. Except as could not reasonably be expected to result
in a Material Adverse Effect and except with respect to FCC Cross Ownership
Issues:

(a) The Borrower and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted.

(b) Neither the Borrower nor any of its Subsidiaries is in violation of any duty
or obligation required by the Communications Act of 1934, as amended, or any FCC
rule or regulation applicable to it.

(c) There is not pending or, to the knowledge of the Borrower, threatened, any
action by the FCC to revoke, cancel, suspend or refuse to renew any FCC License
held by the Borrower

 

96



--------------------------------------------------------------------------------

or any of its Subsidiaries, provided that the ownership of any FCC licensed
radio station or television station following public notice of an initial
decision by the FCC (as opposed to a FCC final order) to grant all or part of an
application or request (i) to consent to the transfer of control or assignment
of any FCC License, (ii) to grant a temporary waiver of any applicable FCC rule
or regulation, and/or (iii) otherwise to permit such ownership by valid
temporary action, shall not be a breach of this representation.

(d) There is not pending or, to the knowledge of the Borrower, threatened, any
action by the FCC to modify adversely, revoke, cancel, suspend or refuse to
renew any other License.

(e) There is not issued or outstanding or, to the knowledge of the Borrower,
threatened, any notice of any hearing, violation or complaint against the
Borrower or any of its Subsidiaries with respect to the operation of their
businesses.

5.17 Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the knowledge of the Borrower, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.18 Solvency. As of the date on which this representation and warranty is made
or deemed made, each of the Borrower and its Significant Subsidiaries is
Solvent, before and after giving effect to the transactions contemplated hereby
consummated on such date and to the incurrence of all Indebtedness and other
obligations incurred on such date in connection herewith and therewith.

5.19 Labor Matters. There are no actual or, to the Borrower’s knowledge, overtly
threatened strikes, labor disputes, slow downs, walkouts, or other concerted
interruptions of operations by the employees of any Loan Party which could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Loan Parties have not been in violation of the
Fair Labor Standards Act or any other applicable Law dealing with such matters,
other than any such violations, individually or collectively, which could not
reasonably be expected to have a Material Adverse Effect. All payments due from
any Loan Party on account of employee health and welfare insurance have been
paid or accrued as a liability on its books, other than any such nonpayment
which could not, individually or collectively, reasonably be expected to have a
Material Adverse Effect.

5.20 Collateral Documents. The provisions of the Collateral Documents are
effective to create, in favor of the Collateral Agent for the benefit of the
Secured Parties and the Noteholders, a legal, valid and enforceable first
priority Lien (subject to Liens permitted by Section 7.01) on all right, title
and interest of the respective Loan Parties in the Collateral described therein.
Except for filings completed prior to the Closing Date or as contemplated hereby
and by the Collateral Documents, no filing or other action will be necessary to
perfect such Liens.

 

97



--------------------------------------------------------------------------------

5.21 COLI Policies and COLI Loans. The Borrower is the sole owner and
beneficiary of each of the COLI Policies. The Borrower and its Subsidiaries have
no COLI Policies or COLI Loans except those listed on Schedule 1.01(b). To the
best knowledge of the Borrower, Schedule 1.01(b) sets forth a complete and
accurate list of all COLI Policies and COLI Loans of the Borrower and its
Subsidiaries with detail thereof, including, without limitation, with respect to
each COLI Policy and each COLI Loan, the name of the insurance company, the
death benefit amount, the cash surrender value, the policy number, the
outstanding amount of the COLI Loan associated therewith (if any) and the net
cash value, in each case as they exist as of the First Amendment Effective Date
(except the cash surrender value and the net cash value which will be as of
December 31, 2011).

5.22 Proposed Dispositions. Schedule 1.01(c) sets forth a complete and accurate
list of all Proposed Dispositions as of the First Amendment Effective Date.

5.23 Certain Representations.

(a) As of December 2011 fiscal year end, EBITDA was $89,384,474.01. As of
December 25, 2011, Indebtedness of the Borrower and its Subsidiaries on a
consolidated basis (as calculated in determining the Leverage Ratio) was
$664,079,939.48. As of December 25, 2011, the Leverage Ratio was 7.43:1.00.

(b) As of March 20, 2012, the Borrower has received $1,885,123.00 in Net Cash
Proceeds from Dispositions after the Closing Date. Prior to the Second Amendment
Effective Date, the Borrower has applied $1,874,227.00 in Net Cash Proceeds to
prepay the Obligations. Prior to the Second Amendment Effective Date and
following the most recent prepayment of the Obligations made by the Borrower
pursuant to Section 2.04(b), the Borrower has deferred prepayments of $10,896.00
pursuant to Section 2.04(b)(viii) (the “Deferred Prepayments”). As of the Second
Amendment Effective Date, the outstanding amount of the Senior Secured Notes is
$295,087,509.00 and the HY Trigger Event has not occurred.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Total Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative

 

98



--------------------------------------------------------------------------------

form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by (i) a report and
opinion of a Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Required Total Lenders, which report and opinion
shall be prepared in accordance with the standards of the Public Company
Accounting Oversight Board (United States) and applicable Securities Laws and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit and
(ii) beginning with the fiscal year ended December 28, 2008, an attestation
report of such Registered Public Accounting Firm as to the Borrower’s internal
controls pursuant to Section 404 of Sarbanes-Oxley showing no Internal Control
Event or Events, that, in the aggregate (1) could reasonably be expected to have
a Material Adverse Effect, or (2) could reasonably be expected to permit the
occurrence of a Material Adverse Effect if left unremedied; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, (i) a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations for such fiscal quarter and for the portion of the Borrower’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, and (ii) the related
consolidated cash flow statement for the portion of the Borrower’s fiscal year
then ended, setting forth in comparative form the figures for the corresponding
portion of the previous fiscal year and the corresponding portion of the
previous fiscal year with the cumulative results for the most recent fiscal
quarters, all in reasonable detail, certified by a Responsible Officer of the
Borrower as fairly presenting the financial condition, results of operations,
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(e), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Total Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its Registered Public Accounting Firm
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate signed by
a Responsible Officer of the Borrower, and (ii) a schedule tracking and
detailing the calculation of each exception to the covenants contained in
Article VII that are limited to specific amounts or amounts determined by
specific calculations;

 

99



--------------------------------------------------------------------------------

(c) quarterly, not less than 45 days prior to the commencement of each new
fiscal quarter of the Borrower: (i) financial statement projections of the
Borrower showing major business lines, including without limitation, balance
sheet, income statement and cash flows prepared on a quarterly basis for the
first four fiscal quarters after the date thereof and on an annual basis for the
remaining period, if any, through the Maturity Date, and (ii) a covenant
calculation computed on a Pro Forma Basis based on the projections evidencing
compliance with each provision of Section 7.11, computed and prepared on a
quarterly basis for the first four fiscal quarters after the date thereof;
provided, however, the Borrower and the Lenders acknowledge and agree that
(x) such projections will be based upon Borrower’s good faith judgment and the
information available to the Borrower at the time such projections are prepared
and (y) all such projections shall be in a form reasonably satisfactory to the
Administrative Agent;

(d) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by its Registered Public Accounting Firm in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;

(e) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(f) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(g) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of any Loan Party
or any Subsidiary thereof;

(h) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law;

(i) as soon as available, but in any event within 45 days after the end of each
fiscal year of the Borrower (beginning with the 2010 fiscal year), (i) a report
supplementing Schedules 5.08(c), 5.08(d), 5.08(e) and 6.12, including an
identification of all owned and leased real property disposed of by the Borrower
or any Subsidiary thereof during such fiscal year, a list

 

100



--------------------------------------------------------------------------------

and description (including the street address, county or other relevant
jurisdiction, state, record owner, book value thereof and, in the case of leases
of property, lessor, lessee, expiration date and annual rental cost thereof) of
all real property acquired or leased during such fiscal year and a description
of such other changes in the information included in such Schedules as may be
necessary for such Schedules to be accurate and complete; (ii) a report
supplementing information previously delivered to the Collateral Agent, setting
forth (A) a list of registration numbers for all patents, trademarks, service
marks, trade names and copyrights awarded to the Borrower or any Subsidiary
thereof during such fiscal year and (B) a list of all patent applications,
trademark applications, service mark applications, trade name applications and
copyright applications submitted by the Borrower or any Subsidiary thereof
during such fiscal year and the status of each such application; and (iii) a
report supplementing Schedules 5.08(f) and 5.13 containing a description of all
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete, each such report to be signed by a
Responsible Officer of the Borrower and to be in a form reasonably satisfactory
to the Administrative Agent; and

(j) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall, upon request,
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak
or another similar electronic system (the

 

101



--------------------------------------------------------------------------------

“Platform”) and (b) certain of the Lenders may be public-side Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that it in its discretion
determine are to be made available to Public Lenders shall be clearly and
conspicuously marked PUBLIC which, at a minimum, shall mean that the word PUBLIC
shall appear prominently on the first page thereof (provided, however, that all
Borrower Materials in the form of press releases and SEC filings shall be deemed
to be PUBLIC information and shall not be required to be marked PUBLIC); (x) by
marking Borrower Materials PUBLIC, the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked PUBLIC
or deemed to be PUBLIC pursuant to the proviso in clause (w) of this paragraph
are permitted to be made available through a portion of the Platform designated
Public Investor; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked PUBLIC or deemed to
be PUBLIC pursuant to the proviso in clause (w) of this paragraph as being
suitable only for posting on a portion of the Platform not designated Public
Investor. Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials PUBLIC.

6.03 Notices. Notify the Administrative Agent and each Lender:

(a) promptly of the occurrence of any Default;

(b) promptly of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect (other than an Internal Control Event which
shall be reported in accordance with subparagraph (e) below), including any of
the following if it could reasonably be expected to have a Material Adverse
Effect: (i) breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) promptly of the occurrence of any ERISA Event;

(d) (i) promptly notify the Agents and (ii) within 30 Business Days notify the
Lenders of the occurrence of any of the following events numbered (1) through
(3) below; provided however, to the extent not previously disclosed to the
Lenders, the Borrower shall notify the Agents and the Lenders of the occurrence
of any of the following events numbered (1) through (3) below not less than one
Business Day (or such lesser notice prior to public disclosure as is reasonable
under the circumstances) prior to (A) the public announcement thereof by a
representative of the Borrower, (B) the filing with the SEC or any other
Governmental Authority of any report or communication related thereto or (C) the
submission of a Request for Credit Extension:

(1) any Internal Control Event (I) which is required to be publicly disclosed of
which a Responsible Officer (other than a Responsible Officer committing the
fraud constituting such Internal Control Event) has knowledge, (II) which the
Borrower intends to disclose or (III) which has otherwise become known to the
public (other than an Internal Control Event concerning allegations of fraud
that involve an amount less than $500,000),

 

102



--------------------------------------------------------------------------------

(2) any Internal Control Event of which a Responsible Officer (other than a
Responsible Officer committing the fraud constituting such Internal Control
Event) has knowledge which could reasonably be expected to have a Material
Adverse Effect, or

(3) any Internal Control Event of which a Responsible Officer (other than a
Responsible Officer committing the fraud constituting such Internal Control
Event) has knowledge which includes a fraud allegation that could reasonably be
expected to involve an amount in excess of $15,000,000;

(e) promptly of any litigation or proceeding affecting the Borrower or any of
its Subsidiaries (i) which could reasonably be expected to result in an adverse
judgment of $15,000,000 or more and not covered by insurance or (ii) in which
injunctive or similar relief is sought which in the case of this clause
(ii) could reasonably be expected to materially interfere with the ordinary
conduct of business of the Borrower or its Subsidiaries;

(f) promptly of any announcement by Moody’s or S&P of any change or possible
change in a Senior Secured Debt Ratings; and

(h) promptly after the (i) occurrence of any Disposition of property or assets
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.04(b)(ii), (ii) occurrence of any sale of capital stock or other
Equity Interests for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.04(b)(iii), (iii) incurrence or issuance of any
Indebtedness for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.04(b)(iv), and (iv) receipt of any Extraordinary Receipt
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.04(b)(v).

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property which would not
be permitted under Section 7.01; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.

 

103



--------------------------------------------------------------------------------

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) except with respect to FCC Cross Ownership Issues,
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07 Maintenance of Insurance. (i) Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, (A) insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons, and (B) environmental indemnity insurance
of such type and in such amounts as in effect for the applicable Loan Parties on
the Closing Date, including an above ground and underground storage tank
liability insurance policy providing bodily injury and property damage liability
coverage with respect to storage tank incidents and (ii) to the extent not
already provided, no later than five Business Days after the Closing Date,
provide the Administrative Agent with an endorsement of each of such policies
evidencing the Collateral Agent’s interest in such policy, and with respect to
the tank liability policy such endorsement shall name Administrative Agent in
its capacity as Collateral Agent as an additional named insured.

6.08 Compliance with Laws. Except with respect to FCC Cross Ownership Issues,
comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

 

104



--------------------------------------------------------------------------------

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender acting on behalf of the Administrative
Agent and the Lenders to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its officers,
and its Registered Public Accounting Firm (provided that representatives of the
Borrower designated by a Responsible Officer of the Borrower may be present at
any such meeting with accountants), all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower and at the expense of the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors
acting on behalf of the Administrative Agent and the Lenders) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions to refinance the
indebtedness under the Existing Agreements and for general corporate purposes
not in contravention of any Law or of any Loan Document.

6.12 Post-Closing Date Collateral Requirements.

I. Owned Real Properties Currently Mortgaged. With respect to each of the real
properties owned by the Borrower and its Subsidiaries listed in Part I of
Schedule 6.12, to the extent not provided as of the Closing Date, deliver to the
Administrative Agent within 60 days after the Closing Date (provided that, if
the Borrower has been diligently exercising commercially reasonable efforts and
submits a request in writing to the Administrative Agent, the Administrative
Agent may in its sole discretion grant up to an aggregate of 60 days in
extension periods), the following documents, in each case in form and substance
satisfactory to the Administrative Agent:

(a) a Mortgage Amendment duly executed by the appropriate Loan Party which
amends the Existing Mortgage covering such property to provide that the Existing
Mortgage as so amended secures the Obligations and the Senior Secured Notes,

(b) evidence that counterparts of the Mortgage Amendment for such property have
been duly executed, acknowledged and delivered and have been duly filed or
recorded in all appropriate filing or recording offices in order to continue or
create, as the case may be, a valid first and subsisting Lien on the property
described therein in favor of the Collateral Agent for the benefit of the
Secured Parties and the Noteholders, and that all applicable filing,
documentary, stamp, intangible and recording taxes and fees have been paid,

(c) a down date endorsement to the Existing Mortgage Policy for such property
disclosing no additional liens or title exceptions against such property unless
approved by the Administrative Agent, and an ALTA Form 11 endorsement to such
Existing Mortgage Policy insuring that coverage under such Existing Mortgage
Policy has not been reduced or terminated

 

105



--------------------------------------------------------------------------------

by virtue of such Mortgage Amendment, and an endorsement to such Existing
Mortgage Policy extending the date of such Existing Mortgage Policy to the date
of recordation of such Mortgage Amendment,

(d) a flood insurance policy in an amount equal to the lesser of the maximum
amount secured by the applicable Mortgage or the maximum amount of flood
insurance available under the Flood Disaster Protection Act of 1973, as amended,
and otherwise in compliance with the requirements of the Loan Documents, or
evidence satisfactory to the Administrative Agent that none of the improvements
located on such land is located in a flood hazard area,

(e) a local counsel opinion from counsel in the applicable State addressed to
the Secured Parties regarding the enforceability of such Mortgage Amendment
(except to the extent that Rhode Island statutory law prohibits an
enforceability opinion) and such other matters as reasonably requested by the
Administrative Agent and its counsel, and

(f) evidence that all other action that the Administrative Agent may reasonably
deem necessary or desirable in order to continue or create, as the case may be,
valid first and subsisting Liens on the properties described in such Mortgage
Amendments and Mortgages has been taken.

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the Closing Date, Part I of Schedule 6.12 is a true,
complete and correct list all of the real property owned by the Loan Parties
(except the property located at Lark Drive, Dunlap, Tennessee and the co-owned
properties located at 1501 Boyette Road, Tampa, Florida, Lafayette Road,
Columbus, Georgia, and Pine Log Road, Beech Island, South Carolina).

II. Leased Real Properties (Loan Party as Lessee) to be Mortgaged. With respect
to each of the real properties leased by the Borrower and its Subsidiaries
listed in Part II of Schedule 6.12, within 60 days after the Closing Date
(provided that, if the Borrower has been diligently exercising commercially
reasonable efforts and submits a request in writing to the Administrative Agent,
the Administrative Agent may in its sole discretion grant up to an aggregate of
60 days in extension periods), deliver to the Administrative Agent, a Mortgage
duly executed by the appropriate Loan Party, together with:

(a) evidence that counterparts of the Mortgage for such property have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all appropriate filing or recording offices in order to create a
valid first and subsisting Lien on the property described therein in favor of
the Collateral Agent for the benefit of the Secured Parties and the Noteholders,
and that all applicable filing, documentary, stamp, intangible and recording
taxes and fees have been paid,

(b) a Mortgage Policy as to such Mortgage,

(c) unless waived by the Administrative Agent in writing, an estoppel and
consent agreement executed by each of the lessors of such property, in each case
in form and substance satisfactory to the Administrative Agent, along with (i) a
memorandum of lease in recordable form with respect to such leasehold interest,
executed and acknowledged by the owner of the affected real property, as lessor,
or (ii) evidence that the applicable lease with respect to such leasehold
interest or a memorandum thereof has been recorded in all places necessary or

 

106



--------------------------------------------------------------------------------

desirable, in the Administrative Agent’s reasonable judgment, to give
constructive notice to third-party purchasers of such leasehold interest, or
(iii) if such leasehold interest was acquired or subleased from the holder of a
recorded leasehold interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form
satisfactory to the Administrative Agent (the Borrower shall use commercially
reasonable efforts to obtain such items, but the Borrower’s failure to obtain
such items after using commercially reasonable efforts shall not constitute an
Event of Default),

(d) a flood insurance policy in an amount equal to the lesser of the maximum
amount secured by the applicable Mortgage or the maximum amount of flood
insurance available under the Flood Disaster Protection Act of 1973, as amended,
and otherwise in compliance with the requirements of the Loan Documents, or
evidence satisfactory to the Administrative Agent that none of the improvements
located on such land is located in a flood hazard area,

(e) evidence satisfactory to the Administrative Agent (i) of the identity of all
taxing authorities and utility districts (or similar authorities) having
jurisdiction over such property or any portion thereof, and (ii) that all taxes,
standby fees and any other similar charges have been paid,

(f) a local counsel opinion from counsel in the applicable State addressed to
the Secured Parties regarding the enforceability of such Mortgage and such other
matters as reasonably requested by the Administrative Agent and its counsel, and

(g) evidence that all other action that the Administrative Agent may reasonably
deem necessary or desirable in order to create valid first and subsisting Liens
on the properties described in such Mortgages has been taken.

Notwithstanding the foregoing, as to each of the real properties listed in Part
II of Schedule 6.12, the Borrower shall be required only to use commercially
reasonable efforts to obtain a Mortgage as to such property, and the Borrower’s
failure to obtain such Mortgage after using commercially reasonable efforts
shall not constitute an Event of Default.

III. Other Property. With respect to Collateral other than real property:

(A) To the extent not provided as of the Closing Date, as to all motor vehicles
and property subject to certificate of title in which any Loan Party has an
interest which either (i) have an original cost of $30,000 or more per vehicle,
or (ii) are a broadcast or remote production vehicle, or (iii) are in any other
manner material to the operations of a Loan Party, within 60 days after the
Closing Date (provided that, if the Borrower has been diligently exercising
commercially reasonable efforts and submits a request in writing to the
Administrative Agent, the Administrative Agent may in its sole discretion grant
up to an aggregate of 60 days in extension periods), deliver to the
Administrative Agent for delivery to the Collateral Agent, the original
certificate of title of each such vehicle together with each document, executed
by all necessary Persons, required by the Governmental Authority issuing such
certificate of title to cause the reissuance of such certificate of title with
the first priority lien in favor of the Collateral Agent for the benefit of the
Secured Parties and the Noteholders

 

107



--------------------------------------------------------------------------------

noted thereon; provided that, notwithstanding the foregoing, the Borrower shall
not be required by this provision to deliver any certificate or document with
respect to the three motor vehicles used by the Borrower’s Chairman of the
Board, the Chief Executive Officer and the Chief Financial Officer,

(B) To the extent not provided as of the Closing Date, as to the aircraft and
helicopter interests owned by the Borrower and the other Loan Parties, the
Borrower shall use commercially reasonable efforts to deliver within 60 days
after the Closing Date (provided that, if the Borrower has been diligently
exercising commercially reasonable efforts and submits a request in writing to
the Administrative Agent, the Administrative Agent may in its sole discretion
grant up to an aggregate of 60 days in extension periods) such consents and
other items necessary in order to grant a first and prior Lien on all such
interests in favor of the Collateral Agent for the benefit of the Secured
Parties and the Noteholders and an FAA counsel to the Loan Parties, addressed to
the Administrative Agent and each Lender, as to FAA matters requested by the
Administrative Agent,

(C) To the extent not provided as of the Closing Date, as to any Equity
Interests owned by the Borrower or any other Loan Party for which a (I) pledge
of such Equity Interests would cause a default under any change-of-control
provision or anti-assignment provision in a material contract of such Loan
Party, the Borrower shall identify all such material contracts and disclose such
material contracts to the Administrative Agent prior to the Closing Date, and
(II) foreclosure in connection with any pledge of such Equity Interests would
cause a default under any change-of-control provision or anti-assignment
provision in a material contract of such Loan Party, the Borrower shall, within
60 days following the Closing Date (provided that, if the Borrower has been
diligently exercising commercially reasonable efforts and submits a request in
writing to the Administrative Agent, the Administrative Agent may in its sole
discretion grant up to an aggregate of 60 days in extension periods) use
commercially reasonable efforts to deliver such consents and other items
necessary in order to not violate, breach or otherwise default under any such
material contracts. Nothing in the foregoing sentence or any other provision of
this Agreement or any other Loan Document will operate to relieve, eliminate or
delay the Borrower’s obligation to pledge all of the Equity Interests in its
Subsidiaries, and

(D) The Borrower agrees that within 45 days after the Closing Date, the Borrower
shall, to the extent requested by the Administrative Agent, have either
(1) provided the Collateral Agent with an executed restated account control
agreement acceptable to the Collateral Agent for each deposit account of each
Loan Party and each securities account of each Loan Party (except the Cafeteria
Plan Flex Account) showing Bank of America, N.A. as Collateral Agent, which
restated account control agreement shall be in form and substance substantially
the same as the account control agreement executed pursuant to the Existing
Agreements with respect to such account or (2) closed any and all such accounts
for which no acceptable executed control agreement has been delivered to the
Collateral Agent (except the Cafeteria Plan Flex Account), provided that, until
such time as there has been an executed restated account control agreement
acceptable to the Collateral Agent for any such account, if more than $15,000
shall be in such account for a period of two or more consecutive Business Days,
there shall occur a Default under this Agreement.

 

108



--------------------------------------------------------------------------------

6.13 Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new direct or indirect Subsidiary
by any Loan Party, then the Borrower shall, at the Borrower’s expense:

(i) within 10 days after such formation or acquisition, cause such Subsidiary,
and cause each direct and indirect parent of such Subsidiary (if it has not
already done so), to duly execute and deliver to the Administrative Agent a
guaranty or guaranty supplement, in form and substance satisfactory to the
Administrative Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents,

(ii) within 10 days after such formation or acquisition, furnish to the
Administrative Agent a description of the real and personal properties of such
Subsidiary, in detail satisfactory to the Administrative Agent,

(iii) within 15 days after such formation or acquisition, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to duly execute and deliver to the Administrative Agent, Mortgages,
Security Agreements, Security Agreement Joinders, Pledge Agreements, and Pledge
Agreement Joinders (including delivery of all pledged interests in and of such
Subsidiary, and other Equity Interests), securing payment of all the Secured
Obligations of such Subsidiary or such parent, as the case may be, under the
Loan Documents and constituting Liens on all such real and personal properties
and assets,

(iv) within 30 days after such formation or acquisition, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to take whatever action (including the recording of Mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the opinion of the Administrative Agent to vest in the Administrative Agent
(or in any representative of the Administrative Agent designated by it) valid
and subsisting Liens on the properties purported to be subject to the Mortgages,
Security Agreement Joinders, Pledge Agreement Joinders, Security Agreements and
Pledge Agreements delivered pursuant to this Section 6.13, enforceable against
all third parties in accordance with their terms, and

(v) as promptly as practicable after such formation or acquisition, deliver,
upon the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to any real property of such Subsidiary,
deliver in form and substance acceptable to the Administrative Agent, Mortgages
covering such properties, duly executed by the appropriate Loan Party, together
with:

(A) evidence that counterparts of the Mortgages for such properties have been
duly executed, acknowledged and delivered and are in form suitable for filing or
recording in all appropriate filing or recording offices in order to create a
valid first and subsisting Lien on the property described therein in favor of
the Collateral Agent for the benefit of the Secured Parties and the Noteholders
and that all filing, documentary, stamp, intangible and recording taxes and fees
have been paid,

 

109



--------------------------------------------------------------------------------

(B) unless waived by the Administrative Agent in writing, Mortgage Policies as
to such Mortgages,

(C) if requested by the Administrative Agent as to one or more of such
properties, Surveys for such properties,

(D) as to each such property, a flood insurance policy in an amount equal to the
lesser of the maximum amount secured by the applicable Mortgage or the maximum
amount of flood insurance available under the Flood Disaster Protection Act of
1973, as amended, and otherwise in compliance with the requirements of the Loan
Documents, or evidence satisfactory to the Administrative Agent Lender that none
of the improvements located on such land is located in a flood hazard area,

(E) as to each such property, evidence satisfactory to the Administrative Agent
of the insurance required by the terms of the applicable Mortgage,

(F) as to each such property, evidence satisfactory to the Administrative Agent
(i) of the identity of all taxing authorities and utility districts (or similar
authorities) having jurisdiction over such property or any portion thereof,
(ii) that all taxes, standby fees and any other similar charges have been paid,
including copies of receipts or statements marked “paid” by the appropriate
authority, and (iii) that the land is a separate tax lot or lots with separate
assessment or assessments of the land and the improvements thereon, independent
of any other land or improvements and that the land is a separate legally
subdivided parcel,

(G) local counsel opinions from counsel in each State addressed to the Secured
Parties regarding the enforceability of the Mortgages (except to the extent that
Rhode Island statutory law prohibits an enforceability opinion) and such other
matters as reasonably requested by the Administrative Agent and its counsel, and

(H) evidence that all other action that the Administrative Agent may reasonably
deem necessary or desirable in order to create valid first and subsisting Liens
on the properties described in the Mortgages has been taken.

(b) Upon the acquisition of any property by any Loan Party, if such property, in
the judgment of the Administrative Agent, shall not already be subject to a
perfected first priority security interest in favor of Collateral Agent for the
benefit of the Secured Parties and the Noteholders, then the Borrower shall, at
the Borrower’s expense:

(i) within 10 days after such acquisition, furnish to the Administrative Agent a
description of the property so acquired in detail satisfactory to the
Administrative Agent,

 

110



--------------------------------------------------------------------------------

(ii) within 15 days after such acquisition, cause the applicable Loan Party to
duly execute and deliver to the Administrative Agent Mortgages, Security
Agreements, Security Agreement Joinders, Pledge Agreements and Pledge Agreement
Joinders, securing payment of all the Secured Obligations and constituting Liens
on all such properties, including real estate, in each case to the extent
necessary to perfect first priority Liens in favor of Collateral Agent for the
benefit of the Secured Parties and the Noteholders on all such properties (or in
any representative of the Administrative Agent designated by it), enforceable
against all third parties, subject to the Liens permitted under Section 7.01,

(iii) within 30 days after such acquisition, cause the applicable Loan Party to
take whatever action (including the recording of Mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to perfect first priority Liens in favor of
Collateral Agent for the benefit of the Secured Parties and the Noteholders on
all such properties (or in any representative of the Administrative Agent
designated by it), enforceable against all third parties,

(iv) unless waived by the Administrative Agent, within 60 days after such
acquisition, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent, Collateral Agent, the other
Secured Parties and the Noteholders, of counsel for the Loan Parties acceptable
to the Administrative Agent as to the matters contained in clauses (ii) and
(iii) above and as to such other matters as the Administrative Agent may
reasonably request, and

(v) as promptly as practicable after any acquisition of a real property, if
requested by the Administrative Agent deliver to the Administrative Agent with
respect to such real property a subordination, non-disturbance and attornment
agreement and a tenant estoppel certificate executed by each of the lessees of
such real property, in each case in form and substance acceptable to the
Administrative Agent (the Borrower shall use commercially reasonable efforts to
obtain such agreements and certificates, but the failure to obtain such
agreements and certificates shall not constitute an Event of Default).

(c) Upon the request of the Administrative Agent following the occurrence and
during the continuance of a Default, to the extent not already provided or
completed, the Borrower shall, at the Borrower’s expense:

(i) within 10 days after such request, furnish to the Administrative Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail satisfactory to the Administrative Agent,

(ii) within 15 days after such request, duly execute and deliver, and cause each
Subsidiary (if it has not already done so) to duly execute and deliver, to the
Administrative Agent the Mortgages, Security Agreement Joinders, Pledge
Agreement Joinders, Security Agreements and Pledge Agreements, securing payment
of all the Secured Obligations of the Borrower and the Subsidiaries under the
Loan Documents and constituting Liens on all such properties,

 

111



--------------------------------------------------------------------------------

(iii) within 30 days after such request, take, and cause each Subsidiary to
take, whatever action (including the recording of Mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the Mortgages,
Security Agreement Joinders, Pledge Agreement Joinders, Security Agreements and
Pledge Agreements delivered pursuant to this Section 6.13, enforceable against
all third parties in accordance with their terms, and

(iv) within 60 days after such request, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent, Collateral
Agent, the other Secured Parties and the Noteholders, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (ii) and (iii) above, and as to such other matters as the Administrative
Agent may reasonably request, and

(d) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem necessary or desirable in obtaining
the full benefits of, or (as applicable) in perfecting and preserving the Liens
of, such guaranties, Mortgages, Security Agreement Joinders, Pledge Agreement
Joinders, Security Agreements and Pledge Agreements.

6.14 Lien Searches. Promptly following receipt of the acknowledgment copy of any
financing statements filed under the Uniform Commercial Code in any jurisdiction
by or on behalf of the Secured Parties and the Noteholders, deliver to the
Administrative Agent completed requests for information listing such financing
statement and all other effective financing statements filed in such
jurisdiction that name any Loan Party as debtor, together with copies of such
other financing statements.

6.15 Deposit, Securities and Investment Accounts, Cash Management and Swap
Contracts. Maintain, and cause each of the other Loan Parties to maintain, all
deposit accounts, securities accounts, investments accounts, Cash Management
Agreements and Swap Contracts with Bank of America or another Lender for the
benefit of the Secured Parties and the Noteholders, to the extent available in
each existing market. For avoidance of doubt, the Borrower and the other Loan
Parties may maintain accounts existing as of the date of this Agreement in areas
with respect to which there is no Bank of America or other Lender office, so
long as, in each case, such accounts are subject to a first and prior Lien in
favor of the Collateral Agent for the benefit of the Secured Parties and the
Noteholders pursuant to a control agreement in form and substance satisfactory
to the Administrative Agent, provided that, the Cafeteria Plan Flex Account
shall not be subject to the requirements of this Section 6.15 so long as such
account never has a balance of more than $25,000.

 

112



--------------------------------------------------------------------------------

6.16 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties and the Noteholders the rights granted or now or hereafter intended to
be granted to the Secured Parties and the Noteholders under any Loan Document or
under any other instrument executed in connection with any Loan Document to
which any Loan Party or any of its Subsidiaries is or is to be a party, and
cause each of its Subsidiaries to do so.

6.17 Compliance with Environmental Laws. Comply, and use its commercially
reasonable efforts to cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

6.18 Environmental Indemnity Agreements; Preparation of Environmental Reports
and Appraisals.

(a) At the request of the Administrative Agent from time to time, provide to the
Lenders within 60 days after such request, at the expense of the Borrower:

(i) an environmental site assessment report for any of its properties described
in such request, prepared by an environmental consulting firm acceptable to the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and, if requested by the Administrative Agent, the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrower, and the Borrower hereby grants and agrees
to cause any Subsidiary that owns any property described in such request to
grant at the time of such request to the Administrative Agent, the Lenders, such
firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights

 

113



--------------------------------------------------------------------------------

of tenants, to enter onto their respective properties to undertake such an
assessment, provided that, so long as there exists no Default, the
Administrative Agent shall not make a request for an environmental site
assessment report more than once in any fiscal year per each piece of real
property of the Loan Parties; and

(ii) an appraisal report for any of its properties described in such request
complying with the requirements of the Federal Financial Institutions Reform,
Recovery and Enforcement Act of 1989, which appraisals shall be from a Person
acceptable to the Administrative Agent.

(b) Within 10 days after each request of the Administrative Agent from time to
time and at the expense of the Borrower, deliver to the Administrative Agent a
duly completed and executed State specific environmental indemnity agreement in
favor of the Collateral Agent for the benefit of the Secured Parties and the
Noteholders, with respect to each piece of real property owned by any Loan Party
and mortgaged in favor of the Collateral Agent for the benefit of the Secured
Parties and the Noteholders, in each case in form and substance acceptable to
the Administrative Agent.

6.19 Taxpayer Identification Number. Each Loan Party shall have, in each case,
taken all necessary action and executed all documents and instruments and made
all necessary filings as may be required by applicable Governmental Authority,
to obtain such U.S. taxpayer identification number, and shall thereafter
(i) take all such further steps as may be required to obtain such identification
number as soon as reasonably practicable and (ii) provide such identification
number to the Administrative Agent in writing promptly after the receipt
thereof.

6.20 Designation as Senior Debt. Designate all Obligations as “Senior
Indebtedness” under, and defined in, all Senior Secured Notes, all New Notes (if
any) and any other public indebtedness and all supplemental indentures thereto.

6.21 COLI Policies and COLI Assignments.

(a) From and after the First Amendment Effective Date, diligently and in good
faith take all commercially reasonable action to provide to the Administrative
Agent:

(i) as soon as possible (and only to the extent not previously provided to the
Administrative Agent), a complete copy of each COLI Policy;

(ii) prior to March 14, 2012 (and only to the extent not previously provided to
the Administrative Agent), the original of each COLI Policy;

(iii) on March 14, 2012, deliver a certificate of a Responsible Officer
certifying that

(A) with respect to each COLI Policy the original of which has not been
delivered to the Administrative Agent, the Borrower has made commercially
reasonable efforts to locate such original or provide a replacement original of
such COLI Policy and has not been able obtain either such original or provide
such replacement;

 

114



--------------------------------------------------------------------------------

(B) with respect to each COLI Policy and COLI Loan, to the best of its
knowledge, all information previously provided to the Administrative Agent
and/or disclosed on the Schedules to the Loan Documents or otherwise in
connection with the First Amendment with respect to such COLI Policy and COLI
Loan is true and accurate except as updated by information included in such
certificate; and

(C) with respect to each COLI Policy a copy of which has not been delivered to
the Administrative Agent, the Borrower has made commercially reasonable efforts
to locate a copy of such COLI Policy and has not been able obtain a copy of such
COLI Policy;

(b) Prior to March 14, 2012 (provided that, if the Borrower has been diligently
exercising good faith efforts (as determined by the Administrative Agent in its
sole discretion) and submits a request in writing to the Administrative Agent,
the Administrative Agent may in its sole discretion grant an extension until a
later date) deliver to the Collateral Agent assignments of each of the COLI
Policies in favor of the Collateral Agent for the benefit of the Senior Secured
Parties (as defined in the Intercreditor Agreement) in form and substance
reasonably satisfactory to the Administrative Agent and acknowledged and agreed
to by the insurance companies for each of the COLI Policies; and

(c) On March 14, 2012 and thereafter, continue to use commercially reasonable
efforts (taking into account such actions taken prior to such date) to locate
(or obtain, as applicable) and promptly thereafter provide to the Administrative
Agent:

(i) with respect to each COLI Policy the original of which has not been
delivered to the Administrative Agent, such original or a replacement original
of such COLI Policy;

(ii) additional information supplementing or correcting information previously
provided to the Administrative Agent and/or disclosed on the Schedules to the
Loan Documents or otherwise in connection with the First Amendment with respect
to such COLI Policy and COLI Loan; and

(iii) with respect to each COLI Policy a copy of which has not been delivered to
the Administrative Agent, a copy of such COLI Policy.

6.22 Cash Flow Reporting. Deliver to the Administrative Agent and each Lender:

(a) on or prior to February 29, 2012, a 13-week cash flow forecast, in form and
detail acceptable to the Administrative Agent and its advisors, and

(b) every two weeks thereafter on or before the third Business Day of that week,
a 13-week cash flow forecast for the following 13-week period, together with a
reconciliation of the forecasts delivered under this Section.6.22 to actual
performance, in each case in form and detail acceptable to the Administrative
Agent and its advisors.

 

115



--------------------------------------------------------------------------------

6.23 Post-Second Amendment Effective Date Collateral Requirements.

I. Owned and Leased Real Properties Currently Mortgaged. With respect to each of
the real properties (i) owned by the Borrower and its Subsidiaries and
(ii) leased by the Borrower and its Subsidiaries, in each case listed in
Schedule 6.23, deliver to the Administrative Agent within 60 days after the
occurrence of the Extension Event (provided that, if the Borrower has been
diligently exercising commercially reasonable efforts and submits a request in
writing to the Administrative Agent, the Administrative Agent may in its sole
discretion grant up to an aggregate of 60 days in extension periods), the
following documents, in each case in form and substance satisfactory to the
Administrative Agent:

(a) (i) to the extent necessary to preserve or continue the Lien granted by a
Mortgage encumbering such real property or, (ii) to the extent the New Notes are
pari passu in priority with the Obligations hereunder and such New Notes
constitute Additional Senior Secured Obligations (as defined in the
Intercreditor Agreement), a Mortgage Amendment duly executed by the appropriate
Loan Party which amends the Mortgage covering such property to provide that the
Mortgage as so amended secures the Obligations and the Senior Secured Notes,
and, if clause (ii) applies, the New Notes,

(b) to the extent a Mortgage Amendment was required to be executed, evidence
that counterparts of the Mortgage Amendment for such property have been duly
executed, acknowledged and delivered and have been duly filed or recorded in all
appropriate filing or recording offices in order to continue or create, as the
case may be, a valid first and subsisting Lien on the property described therein
in favor of the Collateral Agent for the benefit of the Secured Parties and the
Noteholders, and that all applicable filing, documentary, stamp, intangible and
recording taxes and fees have been paid,

(c) to the extent a Mortgage Amendment was required to be executed, a down date
endorsement to the Existing Mortgage Policy for such property disclosing no
additional liens or title exceptions against such property unless approved by
the Administrative Agent, and an ALTA Form 11 endorsement to such Existing
Mortgage Policy insuring that coverage under such Existing Mortgage Policy has
not been reduced or terminated by virtue of such Mortgage Amendment, and an
endorsement to such Existing Mortgage Policy extending the date of such Existing
Mortgage Policy to the date of recordation of such Mortgage Amendment,

(d) to the extent not previously delivered, a flood insurance policy in an
amount equal to the lesser of the maximum amount secured by the applicable
Mortgage or the maximum amount of flood insurance available under the Flood
Disaster Protection Act of 1973, as amended, and otherwise in compliance with
the requirements of the Loan Documents, or evidence satisfactory to the
Administrative Agent that none of the improvements located on such land is
located in a flood hazard area,

(e) a local counsel opinion from counsel in the applicable State addressed to
the Secured Parties regarding the enforceability of such Mortgage Amendment
(except to the extent that Rhode Island statutory law prohibits an
enforceability opinion) and such other matters as reasonably requested by the
Administrative Agent and its counsel,

 

116



--------------------------------------------------------------------------------

(f) evidence that all other action that the Administrative Agent may reasonably
deem necessary or desirable in order to continue or create, as the case may be,
valid first and subsisting Liens on the properties described in such Mortgage
Amendments and Mortgages has been taken,

(g) a certificate of a Responsible Officer of the Borrower certifying to the
Administrative Agent and the Collateral Agent that such Mortgage Amendment
(i) could not be reasonably expected to be material and adverse to the interests
of the Noteholders, the Bank Lenders (as defined in the Intercreditor Agreement)
or any Additional Senior Secured Parties (as defined in the Intercreditor
Agreement) and (ii) does not treat any Senior Secured Party (as defined in the
Intercreditor Agreement) in a disproportionate manner, and

(h) an opinion of Shearman & Sterling LLP or other large commercial law firm
acceptable to the Administrative Agent regarding the terms and conditions of
such Mortgage Amendments (i) not conflicting with the terms of the Senior
Secured Notes, the Intercreditor Agreement, the New Notes (if any) and any
intercreditor agreement executed in connection with such New Notes (if any) and
(ii) as to the determination required by Section 5.6(a) of the Intercreditor
Agreement.

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the Second Amendment Effective Date, Schedule 6.23 is a
true, complete and correct list all of the real property (i) owned by the Loan
Parties (except the property located at Lark Drive, Dunlap, Tennessee and the
co-owned properties located at 1501 Boyette Road, Tampa, Florida, Lafayette
Road, Columbus, Georgia, and Pine Log Road, Beech Island, South Carolina) and
(ii) leased by the Loan Parties.

6.24 Retention of Financial Advisor. Maintain, at the Borrower’s expense,
AlixPartners (or another nationally recognized advisor of similar capabilities
engaged for a similar function) as a financial advisor for a period of not less
than 18 months following the Second Amendment Effective Date.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Borrower or any of its Subsidiaries as
debtor, or assign any accounts or other right to receive income, other than the
following Liens (or financing statements relating thereto):

(a) Liens pursuant to any Loan Document, including without limitation, Liens on
cash or other assets securing indebtedness or other obligations to the L/C
Issuer in accordance with Section 2.03(a);

 

117



--------------------------------------------------------------------------------

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that, (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and contractual, common law
or statutory rights of set off against deposits or other amounts owing any
depository institution, provided that such pledges or deposits made were not
made in connection with the borrowing of money or the obtaining of advances or
credit and do not, in the aggregate, materially detract from the value of the
property or assets or impair the use thereof in the operation of the business of
the Borrower or its Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than contracts for the payment of money), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

(g) (i) to the extent in existence on the Closing Date, easements,
rights-of-way, servitudes, leases, restrictions and other similar encumbrances
affecting real property and (ii) to the extent incurred, granted or otherwise
created or arising after the Closing Date, easements, rights-of-way, servitudes,
leases, restrictions and other similar encumbrances affecting real property
which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness of the Borrower permitted under Section 7.03(e)
for (i) Capital Lease Obligations incurred after the Closing Date and created
contemporaneously with such Capital Lease Obligations to secure the same and
(ii) purchase money Indebtedness on property acquired after the Closing Date and
created contemporaneously with the acquisition of such property to secure or
provide for the payment or financing of the purchase price thereof; provided
that (x) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (y) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

 

118



--------------------------------------------------------------------------------

(j) Liens (i) created by lease agreements, licenses or similar interests, or by
statute or common law to secure the payments of rental, license amounts or
similar amounts and other sums not yet due thereunder or (ii) on leasehold
interests, licenses or similar interests created by the lessor, licensee or
grantor thereunder in favor of any mortgagee of the leased premises;

(k) Liens on the Cafeteria Plan Flex Account;

(l) Liens on the COLI Policies to secure the COLI Loans made pursuant to such
policy (to the extent such Liens exist), in each case (i) in favor of the
insurance company issuing such COLI Policy for the amount of such COLI Loan made
pursuant to such policy, (ii) only to the extent such Lien is in existence as of
the First Amendment Effective Date, and (iii) securing only the COLI Loans in
existence as of the First Amendment Effective Date in an amount not in excess of
the amount of such COLI Loans as of the First Amendment Effective Date; and

(m) Liens on the assets of the Borrower and its Subsidiaries securing the New
Notes to the extent such Indebtedness is incurred in accordance with
Section 7.03(i), provided (i) such Liens are pari passu with, or subordinated to
the Liens securing the Obligations and (ii) so long as each holder of such New
Notes is (a) subject to the terms of the Intercreditor Agreement, if the New
Notes are Additional Senior Secured Obligations (as defined in the Intercreditor
Agreement) or (b) subject to such other New Notes Intercreditor Agreement, if
the Liens securing the New Notes are Junior to the Liens securing the
Obligations.

7.02 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of Cash
Equivalents;

(b) Investments in existence on the Closing Date and listed on Schedule 5.08(f);

(c) so long as no Default exists before and/or after giving effect to any such
Investment on a Pro Forma Basis, Investments not constituting Acquisitions of
the Borrower or its Subsidiaries in any Wholly-Owned Subsidiary that is a
Guarantor and Loan Party;

(d) in addition to other Investments permitted by this Section 7.02, Investments
in any other any other Person,

(i) so long as (A) the Leverage Ratio is less than or equal to 6.00 to 1.00 but
greater than 5.50 to 1.00 before and after giving effect to any such Investment
and any related incurrence of Indebtedness computed on a Pro Forma Basis,
(B) the Consolidated Fixed Charge Coverage Ratio is at least 1.25 to 1.00 before
and after giving effect to any such Investment and any related incurrence of
Indebtedness computed on a Pro Forma Basis, (C) no Default exists before and/or
after giving effect to any such Investment on a Pro Forma Basis, (D) such Person
is engaged in a Permitted Line of Business, and (E) the aggregate amount of all
such Investments made after the Closing Date through any date of determination
shall not exceed $5,000,000; or

(ii) so long as (A) the Leverage Ratio is less than or equal to 5.50 to 1.00
before and after giving effect to any such Investment and any related incurrence
of

 

119



--------------------------------------------------------------------------------

Indebtedness computed on a Pro Forma Basis, (B) the Consolidated Fixed Charge
Coverage Ratio computed is at least 1.25 to 1.00 before and after giving effect
to any such Investment and any related incurrence of Indebtedness computed on a
Pro Forma Basis, (C) no Default exists before and/or after giving effect to any
such Investment on a Pro Forma Basis, (D) such Person is engaged in a Permitted
Line of Business, (E) the aggregate amount of any such Investment or series of
related Investments shall not exceed $10,000,000, and (F) the aggregate amount
of all such Investments made after the Closing Date through any date of
determination shall not exceed $20,000,000;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) Guarantees permitted by Section 7.03;

(g) Investments by the Borrower or any Subsidiary in any Person to the extent
that such investments are deemed to be investments under GAAP due to the
reinvestment by such Person of existing funds or earnings in such Person (and
not new value contributed by the Borrower or its Subsidiaries), provided that,
if the Borrower or any Subsidiary of the Borrower makes any cash or other
investment of value in such Person, such cash or other investment of value shall
not be permitted by this subsection (g);

(h) Investments in the form of asset exchanges permitted by Section 7.05(c)(ii),
provided that any cash Investment made as a part of such transaction must comply
with subsection (d) of this Section; and

(i) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, relocation and analogous ordinary business purposes.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents and any refinancing, refunding,
renewal or extension of such Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 7.03;

(c) so long as there exists no Default before and/or after giving effect to each
and every incurrence of such Indebtedness on a Pro Forma Basis, Guarantees of
the Borrower or any Subsidiary in respect of Indebtedness otherwise permitted
hereunder of the Borrower, or any Loan Party that is a Wholly-Owned Subsidiary;

(d) so long as there exists no Default before and/or after giving effect to each
and every incurrence of such Indebtedness on a Pro Forma Basis, obligations
(contingent or otherwise) of the Borrower or any Subsidiary existing or arising
under any Swap Contract, provided that (i) such obligations are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with liabilities, commitments,

 

120



--------------------------------------------------------------------------------

investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a market view; (ii) such Swap Contract does
not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party
and (iii) such Swap Contract is unsecured;

(e) so long as there exists no Default before and/or after giving effect to each
and every incurrence of such Indebtedness on a Pro Forma Basis, Indebtedness of
the Borrower in respect of Capital Lease Obligations and purchase money
obligations for fixed or capital assets in an aggregate amount not to exceed
$10,000,000 at any one time outstanding;

(f) so long as there exists no Default before and/or after giving effect to each
and every incurrence of such Indebtedness on a Pro Forma Basis, Indebtedness
among the Borrower and its Wholly-Owned Subsidiaries that are Loan Parties;

(g) the Indebtedness under the Senior Secured Notes and the other Indenture
Documentation incurred on or prior to the Closing Date up to a maximum principal
amount of $300,000,000 (which such $300,000,000 maximum amount, for the
avoidance of doubt, shall not include any additional Senior Secured Notes issued
under the Indenture, or any supplement or amendment thereto, after the Closing
Date);

(h) in addition to other Indebtedness permitted by this Section 7.03, so long as
(1) there exists no Default before and/or after giving effect to each and every
incurrence of such Indebtedness on a Pro Forma Basis, unsecured Indebtedness of
the Borrower in an amount not exceed $15,000,000 in the aggregate for all such
Indebtedness, which such Indebtedness (i) must be pari passu in priority with,
or subordinated in priority to, the Obligations hereunder, (ii) shall have a
stated maturity date after the date that is 180 days after the Maturity Date of
the latest to mature of the Loans, and (iii) shall not have any scheduled
payments, prepayments or redemptions of principal (or sinking funds or the other
setting aside of funds) at any time prior to the date that is 180 days after the
Maturity Date; and (2) the Leverage Ratio at the time such additional
Indebtedness is incurred is no greater than 7.00 to 1.00, determined on a Pro
Forma Basis; and

(i) the Indebtedness under the New Notes and the other New Notes Indenture
Documentation, provided that

(i) the New Notes are issued after the Second Amendment Effective Date in one
capital transaction occurring on or prior to May 25, 2012,

(ii) there exists no Default before and/or after giving effect to the incurrence
of the New Notes,

(iii) the New Notes (A) are pari passu in priority with, or subordinated in
priority to, the Obligations hereunder, (B) have a stated maturity date after
March 30, 2016, and (C) do not have any scheduled payments, prepayments or
redemptions of principal (or sinking funds or the other setting aside of funds)
at any time prior to March 30, 2016, and (D) are issued on market terms and
conditions, and pursuant to documentation (including without limitation,
documentation with respect to the collateral

 

121



--------------------------------------------------------------------------------

to secure the New Notes) acceptable to the Administrative Agent in its
reasonable discretion (provided further that, notwithstanding the foregoing, in
no event shall such terms, conditions and documentation be less favorable in any
material respect to the Borrower and its Subsidiaries and the Lenders than the
Indenture Documentation and the Intercreditor Agreement, except with respect to
pricing terms),

(iv) the trustee of the New Notes shall have entered into (A) to the extent
required by the terms of the Intercreditor Agreement, a joinder to the
Intercreditor Agreement in form and substance reasonably satisfactory to the
parties thereto or (B) an intercreditor agreement regarding the priority of the
Liens and security interests in the Collateral, among the Collateral Agent, the
Bank Agent, (as defined in the Intercreditor Agreement), the Trustee and the
trustee of the New Notes, and the attendant rights and obligations in connection
therewith, on terms and conditions, and subject to documentation acceptable to
the Administrative Agent in its reasonable discretion (provided further that,
notwithstanding the foregoing, (i) in no event shall such terms, conditions and
documentation be less favorable to the Lenders than the Intercreditor Agreement
and (ii) if the Liens securing such New Notes are Junior to the Liens securing
the Obligations, in no event shall such terms, conditions and documentation be
less favorable to the Lenders than the terms and conditions of current market
intercreditor arrangements between first-priority and second-priority secured
parties) (the “New Notes Intercreditor Agreement”),

(v) the Borrower shall have obtained consent of the Noteholders to the issuance
of the New Notes to the extent such consent is required pursuant to the terms of
the Indenture Documentation or the Intercreditor Agreement,

(vi) the interest rate applicable to the New Notes is reasonable in light of
prevailing market conditions at the time of issuance and supportable by the
Borrower’s business plan delivered to the Lenders prior to the Second Amendment
Effective Date,

(vii) the Net Cash Proceeds from the issuance of the New Notes are applied to
prepay the Loans in accordance with the terms of Section 2.04(b)(iv)(2.) and
reduce the Aggregate Commitments in accordance with the terms of
Section 2.05(b)(i);

(viii) any amendment, waiver, consent or other modification to this Agreement or
any other Loan Document necessary in order to effectuate the intent of this
Section 7.03(i) and the issuance of the New Notes may be made by the
Administrative Agent in its discretion, and the Lenders hereby authorize the
Administrative Agent to enter into such amendment, consent, waiver or other
modification on behalf of the Lenders, but in no event shall any such amendment
reflect any other change to this Agreement or any of the Loan Documents except
those changes necessary to give effect to the provisions of this Section 7.03(i)
unless such changes are agreed to by the Borrower and the requisite required
Lenders as provided by the terms of Section 10.01, and

(ix) the Administrative Agent shall have received an opinion of Shearman &
Sterling LLP or other large commercial law firm acceptable to the Administrative
Agent, as counsel to the Loan Parties, in form and substance acceptable to the
Administrative

 

122



--------------------------------------------------------------------------------

Agent, regarding (A) the terms and conditions of such Indebtedness not
conflicting with the terms or conditions of this Agreement, certain other Loan
Documents, any Senior Secured Notes, and any other public Indebtedness of the
Loan Parties, and the provisions thereof, (B) the granting of Liens and security
interests in the Collateral to secure such Indebtedness (if any), (C) the
enforceability of any joinder to the Intercreditor Agreement, any New Notes
Intercreditor Agreement, any subordination agreement, subordination terms of
such Indebtedness (if any) or any other agreement constituting an amendment,
restatement or replacement of, or substitution to, any Loan Document entered
into in connection with such Indebtedness, and (D) such other matters as
reasonably requested by the Administrative Agent.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom, computed after giving effect to such
action or event and on a Pro Forma Basis:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Wholly-Owned Subsidiary or other
non-Borrower Loan Party is merging with another Subsidiary, a Wholly-Owned
Subsidiary and Loan Party shall be the continuing and surviving Person;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to a Wholly-Owned
Subsidiary that is a Loan Party;

(c) the Borrower may merge with another Person, provided that; (i) such Person
is organized under the laws of the United States of America or one of its
states, (ii) the Borrower is the corporation surviving such merger, (iii) both
immediately before and after giving effect to such merger, no Material Adverse
Effect shall have occurred or result therefrom, (iv) such merger is in
connection with a transaction permitted by Section 7.02 hereof and (v) 60 days
before such merger, the Borrower shall provide the Administrative Agent evidence
of compliance with all of the terms of this Agreement after giving effect to
such merger on a Pro Forma Basis, including, without limitation, each provision
of Section 7.11; and

(d) Dispositions permitted by Section 7.05.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) so long as there exists no Default before and/or after giving effect to each
and every such Disposition on a Pro Forma Basis, Dispositions of obsolete or
worn out property, whether now owned or hereafter acquired, in the ordinary
course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) (i) so long as there exists no Default before and/or after giving effect to
each and every such Disposition on a Pro Forma Basis, Dispositions of equipment
or real property to the

 

123



--------------------------------------------------------------------------------

extent that (A) such property is exchanged for credit against the purchase price
of similar replacement property or (B) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property
and (ii) so long as (x) there exists no Default before and/or after giving
effect to each and every such Disposition and exchange on a Pro Forma Basis and
(y) the Leverage Ratio is less than or equal to 3.50 to 1.00 on and prior to the
date of any component of any such Disposition and exchange (after giving effect
to such Disposition and exchange computed on a Pro Forma Basis), Dispositions of
assets (including one or more Subsidiaries) to the extent exchanged for other
like assets (including any Person that becomes a Subsidiary as a result of such
exchange), so long as, after giving effect thereto, (A) the portion of EBITDA
attributable to such Disposed assets, when added to that portion of EBITDA
attributable to all other assets Disposed of in reliance on this subsection
(c)(ii), does not exceed 20% of EBITDA as set forth in the most recent financial
information delivered to the Administrative Agent pursuant to Section 6.01(a) or
(b), (B) any Investment in connection therewith is permitted by Section 7.02;
(C) such exchange is for fair market value, (D) any consideration for any such
exchange that does not constitute like assets is paid to the Borrower or such
Subsidiary on the closing date of such Disposition in cash, and (E) the Borrower
complies with Section 2.04(b) with respect to all such cash received;

(d) so long as there exists no Default before and/or after giving effect to each
and every such Disposition on a Pro Forma Basis, Dispositions of property by any
Subsidiary to the Borrower or to a Wholly-Owned Subsidiary that is a Loan Party;

(e) so long as there exists no Default before and/or after giving effect to each
and every such Disposition on a Pro Forma Basis, Dispositions of assets with a
book value of zero and a market value of less than $10,000 to be Disposed with
no consideration or for non-cash consideration;

(f) so long as (i) there exists no Default before and/or after giving effect to
each and every such Disposition on a Pro Forma Basis and (ii) not less than 80%
of the aggregate purchase price for any such Disposition is paid in cash on the
date of sale, Dispositions by the Borrower and its Subsidiaries of property
pursuant to sale-leaseback transactions permitted by Section 7.12;

(g) non-exclusive licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice;

(h) Liens permitted under Section 7.01; and

(i) so long as (i) there exists no Default before and/or after giving effect to
each and every such Disposition on a Pro Forma Basis, (ii) not less than 80% of
the aggregate purchase price for any such Disposition is paid in cash on the
date of sale, provided that all pension funding liabilities assumed by the buyer
in connection with such Disposition shall be included as a non-cash item in any
calculation of the aggregate purchase price for such Disposition (for the
avoidance of doubt, all pension funding liabilities assumed by the buyer in
connection with such Disposition shall be subject to the 20% non-cash limitation
for Dispositions), (iii) no Material Adverse Effect exists or would result
therefrom before and after giving effect to such Disposition, (iv) such
Disposition shall be for fair market value, and (v) the Net Cash Proceeds

 

124



--------------------------------------------------------------------------------

of any such Disposition are immediately used to prepay the Obligations as set
forth in Section 2.04(b), other Dispositions not constituting all or
substantially all of the assets of the Borrower.

Upon any Disposition in accordance with this Section 7.05 and the payment of any
related mandatory prepayment (if any) required in accordance with
Section 2.04(b), (A) of any assets in accordance with the terms of this
Section 7.05, the Administrative Agent will, if applicable, direct the
Collateral Agent to terminate and release any and all Liens under the Collateral
Documents on such assets being disposed (and direct the Collateral Agent to
deliver to the applicable Loan Party any such Collateral being released that is
held by the Collateral Agent) and (B) of a Subsidiary that is a Guarantor in
accordance with the terms of clause (h) preceding, the Administrative Agent
will, if applicable, direct the Collateral Agent to terminate and release such
Guarantor Subsidiary from the Guaranty or Guaranty Joinder.

7.06 Restricted Payments; Equity Interests. Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, or issue or sell any Equity Interests or accept any capital
contributions, except that, so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom
computed on a Pro Forma Basis:

(a) each Subsidiary may make Restricted Payments to the Borrower, a Loan Party
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b) each Subsidiary may declare and make dividend payments or other
distributions to any Person holding an Equity Interest in such Subsidiary
ratably according to their respective holdings of the type of Equity Interest
and payable solely in the common stock or other common Equity Interests of such
Subsidiary;

(c) subject to the Net Cash Proceeds thereof prepaying the Loans in accordance
with the terms of Section 2.04(b)(iii), the Borrower and each Subsidiary may
purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common Equity Interests;

(d) so long as prior to and after giving effect to any such declaration and
payment on a Pro Forma Basis there exists no Default, on or after January 1,
2012, the Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire for cash Equity Interests issued by it,

(i) in an amount not to exceed $7,500,000 in the aggregate for any fiscal year
if, on the date of any such payment (A) the Leverage Ratio is greater than or
equal to 3.50 to 1.00, but less than 4.00 to 1.00 after giving effect to such
Restricted Payment computed on a Pro Forma Basis, and (B) the Consolidated Fixed
Charge Coverage Ratio is not less than 1.00 to 1.00 after giving effect to such
Restricted Payment computed on a Pro Forma Basis; or

 

125



--------------------------------------------------------------------------------

(ii) in an amount not to exceed $10,000,000 in the aggregate for any fiscal year
if, on the date of any such payment (A) the Leverage Ratio is less than 3.50 to
1.00 after giving effect to such Restricted Payment computed on a Pro Forma
Basis, and (B) the Consolidated Fixed Charge Coverage Ratio is not less than
1.00 to 1.00 after giving effect to such Restricted Payment computed on a Pro
Forma Basis; and

(e) the Borrower may issue and sell its common Equity Interests, so long as the
Net Cash Proceeds thereof are applied to the repayment of Loans pursuant to
Section 2.04(b)(iii).

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto or any Permitted Line of Business.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not
(a) permit any transaction to the extent it is prohibited or limited by any
other provision of this Agreement or any other Loan Document or (b) apply to
transactions between or among the Borrower and any of its Wholly-Owned
Subsidiaries that are Loan Parties or between and among any Wholly-Owned
Subsidiaries that are Loan Parties that are otherwise permitted by the terms of
this Agreement and the Loan Parties.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document, and except as provided in the
Indenture Documentation) that

(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to the Borrower or
any Guarantor (except any restriction that is not applicable where the
Restricted Payment or transfer of property is for the benefit of any holder of
all or any portion of the Obligations under this Agreement or any of the other
Loan Documents), (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrower (except any restriction that is not applicable where the Guarantee
relates to all or any portion of the Obligations, this Agreement or any other
Loan Document), (iii) of the Borrower or any Subsidiary to enter into an
amendment of, or accept a waiver or consent with respect to, any term or
provision of this Agreement or any of the Loan Documents or (iv) of the Borrower
or any Subsidiary to create, incur, assume or suffer to exist Liens on property
of such Person; provided, however, that this clause (iv) shall not prohibit
(A) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(e) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (B) any restriction that is not applicable where the Lien in
question is for the benefit of the holders of any part of the Obligations under
this Agreement or any other Loan Document; or

 

126



--------------------------------------------------------------------------------

(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Maximum Leverage Ratio. Permit the Leverage Ratio at any time during any
period set forth below to be greater than the ratio set forth below opposite
such period:

 

Period   

Maximum

Leverage Ratio

 

December 26, 2011 through March 23, 2012

     7.60 to 1.00   

March 24, 2012 through June 24, 2012

     7.40 to 1.00   

June 25, 2012 through September 23, 2012

     7.50 to 1.00   

September 24, 2012 through December 30, 2012

     7.50 to 1.00   

December 31, 2012 through March 31, 2013

     7.10 to 1.00   

April 1, 2013 through June 30, 2013

     7.70 to 1.00   

July 1, 2013 through September 29, 2013

     8.20 to 1.00   

September 30, 2013 through December 29, 2013

     9.00 to 1.00   

December 30, 2013 through March 30, 2014

     9.50 to 1.00   

March 31, 2014 through June 29, 2014

     9.00 to 1.00   

June 30, 2014 through September 28, 2014

     8.10 to 1.00   

September 29, 2014 through December 28, 2014

     7.70 to 1.00   

December 29, 2014 and thereafter

     7.10 to 1.00   

Notwithstanding any provision herein to the contrary, for purposes of
calculating the Leverage Ratio at any time during the period of December 26,
2011 through March 23, 2012 only, (i) EBITDA used in such calculation shall be
$89,384,474.01 and (ii) on each such date of determination, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be the sum of (A) Indebtedness
of the Borrower and its Subsidiaries on a consolidated basis as of such date as
determined in accordance with clause (a) of the definition of “Leverage Ratio”
in this Agreement plus (B) the aggregate amount of Disposition Repayments.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower occurring
during any period set forth below to be less than the ratio set forth below
opposite such period:

 

Period    Minimum
Consolidated Interest
Coverage Ratio  

December 26, 2011 through March 23, 2012

     1.50 to 1.00   

March 24, 2012 through June 23, 2012

     1.50 to 1.00   

June 24, 2012 through September 22, 2012

     1.50 to 1.00   

September 23, 2012 through December 29, 2012

     1.50 to 1.00   

December 30, 2012 through March 30, 2013

     1.50 to 1.00   

March 31, 2013 through June 29, 2013

     1.30 to 1.00   

June 30, 2013 through September 28, 2013

     1.20 to 1.00   

September 29, 2013 through December 28, 2013

     1.10 to 1.00   

December 29, 2013 through March 29, 2014

     1.00 to 1.00   

March 30, 2014 through June 28, 2014

     1.00 to 1.00   

June 29, 2014 through September 27, 2014

     1.10 to 1.00   

September 28, 2014 through December 27, 2014

     1.20 to 1.00   

December 28, 2014 and thereafter

     1.30 to 1.00   

 

127



--------------------------------------------------------------------------------

(c) Capital Expenditures. Make any Capital Expenditure at any time after the
Closing Date, except, so long as there exists no Default before and/or after
giving effect to any such Capital Expenditure, Capital Expenditures incurred
after January 1, 2009 in the ordinary course of business not exceeding, in the
aggregate for the Borrower and its Subsidiaries during each fiscal year set
forth below, the amount set forth below opposite such fiscal year:

 

Fiscal Year

   Amount  

2009

   $ 25,000,000   

2010

   $ 35,000,000   

2011

   $ 35,000,000   

2012

   $ 20,000,000   

2013

   $ 25,000,000   

2014

   $ 25,000,000   

provided, however, that commencing with fiscal year 2010 (with the first such
carry-over being available in 2011), so long as no Default has occurred and is
continuing or would result from such expenditure, 50% of any portion of any
amount set forth above in the applicable column, if not expended in the fiscal
year for which it is permitted above, may be carried over for expenditure in the
first six months of the next following fiscal year; and provided, further, if
any such amount is so carried over, it will be deemed used in the applicable
subsequent fiscal year before the respective amounts set forth opposite such
fiscal year above.

(d) Contribution to any Pension Plan. Make, or permit any of its Subsidiaries to
make, any contribution to any Pension Plan in excess of the following amounts:

(i) for the Borrower’s fiscal year 2010 for all such payments in the aggregate,
$20,000,000;

(ii) for the Borrower’s fiscal year 2011 for all such payments in the aggregate,
the minimum contribution, if any, required to maintain such Pension Plan’s
“adjusted funding target attainment percentage” (as such term is defined in Code
Section 436(j)) at 80%; and

 

128



--------------------------------------------------------------------------------

(iii) for the Borrower’s fiscal year 2012 and for each fiscal year thereafter,
for all such payments in the aggregate, the minimum contribution, if any,
required to maintain such Pension Plan’s “adjusted funding target attainment
percentage” (as such term is defined in Code Section 436(j)) at 80%, provided
that, if (A) there exists no Default before and/or after giving effect to any
such contribution, and (B) the Consolidated Fixed Charge Coverage Ratio is
greater than 1.60 to 1.00 for the most recently completed fiscal quarter for
which financial statements have been delivered in accordance with the terms of
Section 6.01(a) or Section 6.01(b), as applicable, such restriction shall be
waived with respect to any such contribution for such fiscal year.

7.12 Sale and Leaseback. Enter into any arrangement whereby it sells or
transfers any of its assets, and thereafter rents or leases such assets,
provided that, (a) so long as there exists no Default before and/or after giving
effect to any such sale and leaseback, (b) such Disposition entered into by the
Borrower in connection with such sale leaseback is for 100% cash consideration
and (c) the Borrower complies with Section 2.04(b), the Borrower and its
Subsidiaries may Dispose of properties in connection with sale and leasebacks in
an aggregate amount not to exceed 20% of Stockholders’ Equity during the term of
this Agreement.

7.13 Subsidiaries. Create, acquire or otherwise permit to exist any Subsidiary
of the Borrower or any other Loan Party that is a CFC or otherwise organized
outside the United States.

7.14 Debt Repurchases. (a) Repurchase, buy, redeem, prepay, defease, receive an
assignment of, issue any notice of redemption or defeasance with respect to, or
otherwise cause the cancellation, forgiveness or purchase (including, without
limitation, any setting aside of funds, or other provision for, or assurance of,
payment), or enter into any other transaction which accomplishes a like result,
or (b) permit any Loan Party or any Affiliate of the Borrower or any Loan Party
to repurchase, buy, redeem, prepay, defease, receive an assignment of, issue any
notice of redemption or defeasance with respect to, or otherwise cause the
cancellation, forgiveness or purchase (including, without limitation, any
setting aside of funds, or other provision for, or assurance of, payment), or
enter into any other transaction which accomplishes a like result, in either
case, of any of the Indebtedness of the Borrower or any Subsidiary, including
without limitation, the Loans and Obligations, and the Senior Secured Notes,
provided that, notwithstanding the preceding, (i) the Borrower may repay and
prepay the Loans and other Obligations hereunder at par in accordance with the
terms of Sections 2.04 and 2.06 of this Agreement and (ii) the Borrower may
repurchase, redeem or prepay the Senior Secured Notes with Net Cash Proceeds of
Dispositions so long as the Borrower is in full compliance with
Section 2.04(b)(ii).

7.15 Senior Secured Notes and New Notes.

(a) Amend, revise, agree to any consent or waiver with respect to, permit any
forbearance, or otherwise alter, modify or change (or take any action or
inaction resulting in an alteration, modification or change) of any term or
provision of the Senior Secured Notes, the Indenture or any of the Indenture
Documentation, without the express prior written consent of the Required Total
Lenders provided, that, amendments resulting in terms in the Senior Secured
Notes, the Indenture or any of the Indenture Documentation that are no less
favorable to the Lenders than the terms in such Senior Secured Notes, Indenture
and Indenture Documentation on the Closing Date will be permitted without the
consent of the Required Total Lenders.

 

129



--------------------------------------------------------------------------------

(b) Amend, revise, agree to any consent or waiver with respect to, permit any
forbearance, or otherwise alter, modify or change (or take any action or
inaction resulting in an alteration, modification or change) of any term or
provision of the New Notes, the New Notes Indenture or any of the New Notes
Indenture Documentation, without the express prior written consent of the
Required Total Lenders provided, that, amendments resulting in terms in the New
Notes, the New Notes Indenture or any of the New Notes Indenture Documentation
that are no less favorable to the Lenders than the terms in such New Notes, New
Notes Indenture and the New Notes Indenture Documentation on the date of
issuance of the New Notes (provided such New Notes were permitted by Sections
7.01 and 7.03 on the date of such issuance) will be permitted without the
consent of the Required Total Lenders.

7.16 COLI Policies and COLI Loans.

(a) Repay or prepay any COLI Loans, or make or permit any other replenishment of
cash in any of the COLI Policies, at any time for any reason until repayment in
full of the Loans and termination of Commitments, provided that the Borrower may
pay (in each case below, only as to the extent that the aggregate amount of such
payments made after the First Amendment Effective Date but prior to March 23,
2012 do not exceed $1,500,000): (i) administrative fees for the administration
of all of the COLI Policies, paid to a third-party administrator that is not an
Affiliate of the Borrower or any of its Subsidiaries as required pursuant to
agreements as they exist on January 1, 2012 (or pursuant to any successor
agreement with a different third-party administrator that is not an Affiliate of
the Borrower or any of its Subsidiaries on terms that are not materially
different from the terms of such agreements existing on January 1, 2012), and
(ii) interest payments on the COLI Loans and premium payments on the COLI
Policies, but only to the extent that (x) such payments are (A) required to be
made and (B) made no earlier than the last date such payment may be made, in
each case of (A) and (B) preceding pursuant to the terms of the COLI Policies as
they exist on January 1, 2012 and (y) there is no other provision for payment of
such interest or premiums pursuant to the COLI Policies as they exist on
January 1, 2012 (such as an increase of the principal amount of the policy loan,
a netting provision against the cash value or death benefit, or self-funding
premiums);

(b) Make or permit any change to

(i) any of the COLI Policies,

(ii) any of the COLI Loans,

(iii) any of the elections of the Borrower or any of its Subsidiaries under the
COLI Policies with respect to either the COLI Policies or the COLI Loans, or

(iv) any documentation, terms or conditions related to either the COLI Policies
or the COLI Loans;

 

130



--------------------------------------------------------------------------------

provided that, so long as the Borrower notifies the Administrative Agent
promptly thereafter, the Borrower may make immaterial administrative changes to
the COLI Policies necessary for the continued administration of the COLI
Policies; or

(c) Create, incur, purchase, assume, enter into or suffer to exist new
company-owned life insurance policies, or other insurance products having
similar or like features, of the Borrower or its Subsidiaries, that are not
(i) in existence as of the First Amendment Effective Date and (ii) disclosed on
Schedule 1.01(b).

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party (i) fails to pay when and
as required to be paid herein, (A) any amount of principal of any Loan or any
L/C Obligation, or (B) any interest on any Loan or on any L/C Obligation, or
(ii) fails to pay within three Business Days after the same becomes due, (A) any
fee due hereunder or in any Loan Document or, (B) any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants.

(i) The Borrower fails to perform or observe any term, covenant or agreement
contained in any of Section 2.04, 2.05, 2.16, 2.17, 2.18, 6.03(a), 6.05, 6.10,
6.11, 6.12, 6.13, 6.23, 6.24 or Article VII; or

(ii) The Borrower fails to perform or observe any term, covenant or agreement
contained in Section 6.15, except those terms, covenants and agreements with
respect to the Exception Accounts; provided that the terms, covenants and
agreements with respect to Exception Accounts shall be subject to the terms of
subsection (c) below; or

(iii) The Borrower fails to perform or observe any term, covenant or agreement
contained in any of Section 6.21 or 6.22; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) actual knowledge thereof by a
Responsible Officer of the Borrower and (ii) the date that the Administrative
Agent shall have given the Borrower notice thereof; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (except that any representation or warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be incorrect or
misleading in any respect) when made or deemed made; or

 

131



--------------------------------------------------------------------------------

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $5,000,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
under clause (B) is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, after the expiration of any applicable notice or cure period, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $5,000,000; or

(f) Insolvency Proceedings, Etc. The Borrower or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, stayed, vacated or fully bonded
within 30 days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding $5,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 60 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

132



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC or (ii) the Borrower or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan; and in each case in clauses (i) or
(ii) above, such event or condition could reasonably be expected to have a
Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
material provision of any Loan Document; or any Loan Party denies that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any material provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) FCC and Communications Act. The Borrower or any Subsidiary shall fail to
comply with the Communications Act, or any rule or regulation promulgated by the
FCC (except with respect to FCC Cross Ownership Issues), and such failure could
reasonably be expected to have a Material Adverse Effect; or

(m) Collateral Documents. Any Collateral Document, whether (i) existing on the
Closing Date, (ii) after delivery thereof pursuant to Section 4.01,
Section 6.12, Section 6.13, or (iii) otherwise, shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or shall, at the request of, the
Required Revolver Lenders or the Required Total Lenders, take any or all of the
following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof);

 

133



--------------------------------------------------------------------------------

(d) exercise on behalf of itself, the Lenders and the L/C Issuer, all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents; and

(e) if applicable, direct the Collateral Agent pursuant to the terms of the
Intercreditor Agreement to exercise on behalf of itself, the Secured Parties and
the Noteholders, all rights and remedies available to it, and any Secured Party
under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, except Obligations relating to Swap Contracts, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, Obligations in respect of Secured
Hedge Agreements, and Obligations then owing under Secured Cash Management
Agreements, ratably among the Lenders, the L/C Issuer, the Hedge Banks and the
Cash Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

134



--------------------------------------------------------------------------------

Sixth, to payment of remaining portion of the Obligations, ratably among the
Lenders and the Cash Management Banks in proportion to the respective amounts
described in this clause Sixth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full in cash, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(b), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as L/C Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding anything in the Loan Documents to the contrary and so long as
the Intercreditor Agreement has not been terminated, (i) all mandatory
prepayments made pursuant to Section 2.04(b) and payments and proceeds received
from collateral securing the Obligations and the Senior Secured Notes, or
pursuant to any Collateral Document shall first be distributed in accordance
with the terms of the Intercreditor Agreement to the extent applicable and
(ii) Obligations arising under Secured Cash Management Agreements, Secured Hedge
Agreements and Fee Letters shall be excluded from the application described
above if the Administrative Agent has not received written notice thereof at
least five Business Days prior to any such distribution of proceeds, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Lender, Arranger, Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank, Hedge Bank or Arranger not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have (i) acknowledged and accepted
the appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a Lender party hereto and
(ii) accepted the terms of the Intercreditor Agreement and the appointment of
Bank of America as the initial collateral agent under the Intercreditor
Agreement.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

135



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the collateral agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as collateral agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the collateral agent under the Loan Documents) as if set
forth in full herein with respect thereto. For the avoidance of doubt, the
Lenders hereby acknowledge and agree that Bank of America may continue to act as
Administrative Agent hereunder although a successor collateral agent may have
been appointed pursuant to the terms of the Intercreditor Agreement.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties shall be administrative in nature. Without limiting
the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Total Lenders,
Required Term Lenders or Required Revolver Lenders, as applicable (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents), provided that the Administrative Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law,

 

136



--------------------------------------------------------------------------------

including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Total
Lenders, Required Term Lenders or Required Revolver Lenders, as applicable (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and Section 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV, in any amendment or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

137



--------------------------------------------------------------------------------

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Total Lenders shall have the right, in consultation
with the Borrower, to appoint a successor, which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States. If no such successor shall have been so appointed by the Required
Total Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Total Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Total Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Total Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Total Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring

 

138



--------------------------------------------------------------------------------

or removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time, if any,
as the Required Total Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. If Bank of America
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c). Upon the appointment by the Borrower of a successor
L/C Issuer hereunder (which successor shall in all cases be a Lender other than
a Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer,
(b) the retiring L/C Issuer shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

139



--------------------------------------------------------------------------------

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Sole Book Manager, Arrangers, Co-Syndication Agents or Co-Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.05, 2.08 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due to the Administrative Agent under Sections
2.05, 2.08 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Secured Obligations (other than (A) contingent
indemnification obligations

 

140



--------------------------------------------------------------------------------

and (B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), (ii) that is sold or otherwise disposed of or to be sold
or otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01.

Upon request by the Administrative Agent at any time, the Required Total Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

Neither the Administrative Agent nor the Collateral Agent shall be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent or the Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

141



--------------------------------------------------------------------------------

9.12 Intercreditor Agreement.

(a) Each Lender acknowledges that because (i) Collateral is being granted to
secure both the Secured Parties and the Noteholders and (ii) there are mandatory
prepayment provisions in both this Agreement and the Indenture, it is necessary
for the Secured Parties under this Agreement and the Noteholders to enter into
an intercreditor arrangement to provide that such Collateral is securing the
Secured Obligations on a pari passu basis and that the mandatory prepayments
from Dispositions will be shared among the Secured Parties and the Noteholders
as provided in Section 2.04(b)(ii).

(b) Notwithstanding the provisions in this Agreement and/or any other Loan
Document, each Lender and Secured Party agrees to each of the terms and
provisions of the (i) Intercreditor Agreement, (ii) any amendment to the
Intercreditor Agreement necessary to effectuate the New Notes being subject to
the Intercreditor Agreement as Additional Senior Secured Obligations (as defined
in the Intercreditor Agreement) and authorizes the Administrative Agent to enter
into any such amendment on its behalf and (iii) any proposed New Notes
Intercreditor Agreement from time to time and authorizes the Administrative
Agent to enter into any such agreement on its behalf;

(c) Each Lender and Secured Party agrees to be bound by the terms and provisions
of the Intercreditor Agreement, each amendment thereto and each such other New
Notes Intercreditor Agreement;

(d) Each Lender and Secured Party agrees and acknowledges that each
representation, warranty and covenant made by the Administrative Agent on its
behalf in the Intercreditor Agreement, each amendment thereto and the New Notes
Intercreditor Agreement is hereby made by each such Lender and Secured Party
herein (and fully incorporated herein by reference) and each Lender and Secured
Party acknowledges and agrees that the Administrative Agent was authorized to
make each such representation, warranty and covenant in the Intercreditor
Agreement, each amendment thereto and the New Notes Intercreditor Agreement on
its behalf;

(e) Each Lender and Secured Party agrees to comply with, and perform its
obligations under, the terms and provisions of the Intercreditor Agreement, each
amendment thereto and New Notes Intercreditor Agreement; and

(f) Each Lender and Secured Party agrees and acknowledges that any authority,
right or action granted to the Administrative Agent by the Lenders and/or the
Secured Parties hereunder, or under any other Loan Document, may be exercised by
the Collateral Agent as if such authority, right or action was granted to the
Collateral Agent directly by each Lender hereunder.

Notwithstanding anything herein to the contrary, so long as the Intercreditor
Agreement or any New Notes Intercreditor Agreement is in full force and effect:

(i) the Administrative Agent and each Lender hereby delegate to the Collateral
Agent the power and authority in the Collateral Agent’s exclusive and sole
discretion, to exercise any and all discretion granted herein and in the other
Loan Documents to the Administrative Agent in connection with the Collateral and
the Collateral Documents,

 

142



--------------------------------------------------------------------------------

(ii) any item, document, certificate or monies delivered by the Borrower to the
Collateral Agent in connection with the Collateral and as required by the
Collateral Documents, shall, so long as the Collateral Agent and the
Administrative Agent are both Bank of America, constitute delivery to the
Administrative Agent.

Each Lender further acknowledges and agrees that the terms and provisions of the
Intercreditor Agreement and the New Notes Intercreditor Agreement (when
executed) govern and control over the terms and provisions of this Agreement and
the other Loan Documents. Notwithstanding the foregoing or anything herein, any
other Loan Document or in the Intercreditor Agreement or New Notes Intercreditor
Agreement to the contrary, the Borrower may not rely on this provision or on the
terms of the Intercreditor Agreement or any New Notes Intercreditor Agreement.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Total Lenders and the Borrower or the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that, in addition to the consent of
the Required Total Lenders, no such amendment, waiver or consent shall (or shall
effectively):

(a) waive any condition set forth in Section 4.01 without the written consent of
each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender entitled to such payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
payment; provided, however, that (i) only the consent of the Required Total
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate and (ii) the consent of the Required Revolver Lenders and Required
Total Lenders (and not the consent of each Lender entitled to such payment)
shall be necessary to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

143



--------------------------------------------------------------------------------

(e) change Section 2.11(a), Section 2.12 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;

(f) (i) change the definition of “Required Total Lenders” without the written
consent of each Lender; or (ii) make any material change to any provision of
this Section without the written consent of each Lender; or (iii) change any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder (other than the definitions
specified in the following clause (iv)), without the written consent of each
Lender; or (iv) change the definition of “Required Revolver Lenders” without the
written consent of each Revolver Lender or change the definition of “Required
Term Lenders,” without the written consent of each Term Loan Lender;

(g) release all or substantially all of the value of the Guaranty without the
written consent of each Lender;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender;

(i) release (i) or impair any portion of the Collateral or any Lien thereon or
(ii) any Loan Party from the Guaranty or impair the value of the Guaranty, in
each case of (i) and (ii) preceding, in any transaction or series of related
transactions in a manner that is not on a pari passu basis among all Secured
Parties, without the written consent of the Required Revolver Lenders and the
Required Term Lenders;

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Loan Facility, the Required Term Lenders,
and (iii) if such Facility is the Revolving Credit Facility, the Required
Revolver Lenders;

(k) waive any condition set forth in Section 4.02 without the consent of the
Required Revolver Lenders, or, in the case of the initial Credit Extension,
without the written consent of each Lender;

(l) (i) change or amend any of Sections 2.01(a), 2.03, or 2.05, or take any
action or amend any definition that has the effect of changing or amending such
Sections, (ii) waive compliance with or amend or modify any financial covenant
hereunder (or defined term used therein) or take any action or amend any
definition that has the effect of waiving compliance with or amending or
modifying any financial covenant hereunder (or any defined term used therein),
or (iii) change, amend or waive any Default or Event of Default under
Section 8.01(a) (or take any action or amend any definition or provision that
has the effect of changing, amending or waiving such Default or Event of
Default), in each case, without the written consent of the Required Revolver
Lenders; or

 

144



--------------------------------------------------------------------------------

(m) change or amend any of Sections 2.02, 2.04, 2.06, 2.07, 2.08, 2.09, 2.10,
2.11, 2.13, 2.16, or 2.17 or Article III, or take any action or amend any
definition that has the effect of changing or amending such Sections or Article,
in each case to the extent that any such change or amendment would effect any
Committed Loan or any Revolver Lender, without the written consent of the
Required Revolver Lenders and the Required Total Lenders; provided further, that
notwithstanding anything in this Agreement or in any other Loan Document to the
contrary, the provisions of Section 2.04(b) may not be waived or amended in any
manner that affects any Lender under a Facility without the written consent of
(A) if such Facility is the Term Facility, the Required Term Lenders, and (B) if
such Facility is the Revolver Credit Facility, the Required Revolver Lenders;

and, provided further, that (i) no amendment, waiver or consent shall, unless
consented to in writing and signed by the L/C Issuer in addition to the Lenders
required above, (A) change or amend the definition of “Defaulting Lenders” or
any of Sections 2.14, 2.15, 10.04 or Article IX, or (B) otherwise affect the
rights or duties of the L/C Issuer under this Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless consented to in writing and signed by
the Administrative Agent in addition to the Lenders required above, (A) change
or amend the definition of “Defaulting Lenders” or any of Sections 2.14, 2.15,
10.04 or Article IX, (B) change or amend the Intercreditor Agreement, or
(C) otherwise affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; (iii) Section 10.06(h) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; (iv) notwithstanding anything to the
contrary herein, Secured Cash Management Agreements may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
(v) notwithstanding anything to the contrary herein, Letter of Credit
Applications may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; and (vi) notwithstanding anything
to the contrary herein, the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) no amendment, waiver or consent which would
otherwise require the consent of such Lender under any of subsections (b),
(c) or (d) of this Section 10.01 may be given without the consent of such Lender
if such amendment, waiver or consent would, upon its consummation, result in the
disproportionate treatment of such Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be

 

145



--------------------------------------------------------------------------------

delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower or any other Loan Party, the Administrative Agent or the
L/C Issuer, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY

 

146



--------------------------------------------------------------------------------

OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the L/C Issuer may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent and the L/C Issuer. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices, Term Loan Notices or any
conversion or continuation) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

147



--------------------------------------------------------------------------------

10.03 No Waiver; Cumulative Remedies.

(a) No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent (and, if applicable, the Collateral Agent) in accordance
with Section 8.02 for the benefit of all the Lenders and the L/C Issuer;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the L/C Issuer from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.12), (d) any Lender from demanding or bringing an action to collect
any amount due and payable to such Lender, or (e) any Lender from filing proofs
of claim or appearing and filing pleadings on its own behalf during the pendency
of a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Total Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required Total
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Total Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including
without limitation the reasonable fees, charges and disbursements of (A) counsel
for the Administrative Agent other than fees for in-house counsel and
(B) advisors for the Administrative Agent, provided that, so long as there
exists no Default, the Borrower shall not be required to pay costs associated
with more than one advisor engaged on behalf of the Administrative Agent in
addition to legal advisors), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment

 

148



--------------------------------------------------------------------------------

thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. The Administrative Agent and the Lenders reserve the right,
at any time at their sole option and in their sole discretion, to engage
advisors, including without limitation, financial advisors, to advise and
consult with the Administrative Agent and the Lenders on behalf of the
Administrative Agent and the Lenders only, with a scope determined by the
Administrative Agent and the Required Total Lenders in their sole discretion,
all at the sole expense of the Borrower (all costs and expenses of which are to
be promptly reimbursed by the Borrower); provided that, so long as there exists
no Default, only one advisor in addition to legal counsel shall be engaged on
behalf of the Administrative Agent at the expense of the Borrower. The Borrower
covenants and agrees to promptly pay any required retainer and invoice, and to
promptly cooperate and cause the advisors to promptly cooperate with the
Administrative Agent, the Lenders and any advisor or consultant to the
Administrative Agent and the Lenders, including without limitation, providing
full access to all requested information, management and advisors (together with
copies of all requested information).

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and Collateral Agent (and any sub-agents of either
thereof), each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Loan
Party) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and

 

149



--------------------------------------------------------------------------------

nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
Without limiting the provisions of Section 3.01(c), this Section 10.4(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, a
percentage of such unpaid amount equal to the sum of such Lender’s Revolver
Applicable Percentage or Term Loan Applicable Percentage, or both as applicable
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.11(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Loan Party or Subsidiary shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such

 

150



--------------------------------------------------------------------------------

payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f), or (iv) to an
SPC in accordance with the provisions of Section 10.06(g) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or in the case of
an assignment to a Non-Defaulting Lender, an Affiliate of a Non-Defaulting
Lender or an Approved Fund, no minimum amount need be assigned; and

 

151



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of (I) the Commitment (which for this purpose includes
Committed Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Committed Loans of the
assigning Lender subject to each such assignment and (II) Term Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a
Non-Defaulting Lender, an Affiliate of a Non-Defaulting Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Revolving Lender; provided that, if any Revolving Lender
is a Defaulting Lender, the consent of the Administrative Agent will be required
for assignments to such Revolving Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the

 

152



--------------------------------------------------------------------------------

Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Revolver Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Committed Loan Note and/or a Term Loan Note, as
applicable, to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

153



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.12 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and

 

154



--------------------------------------------------------------------------------

the principal amounts (and stated interest) of each Participant’s interest in
the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under any of its Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(g) Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Non-Defaulting Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or

 

155



--------------------------------------------------------------------------------

any part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof or, if it fails to do so, to make such payment to
the Administrative Agent as is required under Section 2.11(b)(ii). Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement
(including its obligations under Section 3.04), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.

(i) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to Section 10.06(b), Bank of America may, upon 30
days’ notice to the Borrower and the Lenders, resign as L/C Issuer. In the event
of any such resignation as L/C Issuer, the Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). Upon the appointment of a successor L/C Issuer, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made

 

156



--------------------------------------------------------------------------------

will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required by or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(j) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent and subject to the
Intercreditor Agreement, to the fullest extent permitted by applicable Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or

 

157



--------------------------------------------------------------------------------

such Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or the L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

158



--------------------------------------------------------------------------------

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Administrative Agent or the L/C
Issuer may, at the sole expense of the Borrower, or the Borrower may, at its
sole expense and effort, in each case upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

 

159



--------------------------------------------------------------------------------

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

160



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY AGREES THAT SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH ON SCHEDULE 10.02 OR ON ITS
ADMINISTRATIVE QUESTIONNAIRE, AS APPLICABLE, OR AT SUCH OTHER ADDRESS OF WHICH
THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT TO SECTION 10.02.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Arrangers is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor any of the Arrangers
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any of the Arrangers
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent and
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

161



--------------------------------------------------------------------------------

10.17 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

10.18 Amendment, Restatement, Extension, Renewal and Consolidation of Existing
Agreements. Upon the first date of satisfaction of each of the conditions set
forth in Sections 4.01, and 4.03 this Agreement shall be deemed to amend and
restate, extend, renew and consolidate in their entirety the Existing Credit
Agreement and the Existing Term Loan Agreement, at which time the Administrative
Agent, each Lender and the Borrower hereby agree that (a) the Commitment of each
Lender shall be as set forth in the definition of such term in this Agreement,
and (b) the Loans outstanding under the Existing Credit Agreement and the
Existing Term Loan Agreement, and all accrued and unpaid interest thereon, and
all accrued and unpaid fees and expenses under the Existing Agreements, shall be
extended, renewed, and deemed to be outstanding and owed (not extinguished or
novated) by the Borrower and shall be governed by this Agreement; provided,
however, that, except as otherwise provided in the Loan Documents, in no event
shall the Liens or Guaranties securing the Existing Agreements or the
obligations thereunder be deemed affected hereby, it being the intent and
agreement of the Loan Parties that the Guaranties and the Liens on the
Collateral granted to secure the obligations of the Loan Parties in connection
with each of the Existing Agreements, shall not be extinguished and shall remain
valid, binding and enforceable securing the obligations under each of the
Existing Agreements as amended and restated hereby. Notwithstanding anything
herein or in any Loan Document to the contrary, the Existing Agreements shall
remain in effect until the Closing Date. If the Closing Date has not occurred on
or before March 1, 2010, this Agreement shall be of no further force and effect.

10.19 Release of Collateral.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall release all or substantially all of the Collateral, and
this provision may not be waived or amended without the consent of each Lender.

(b) The Borrower covenants and agrees that each reference herein to the
Administrative Agent relating to (i) the Collateral, the Guaranty or any other
Collateral Document, or any of the rights and remedies of the Administrative
Agent in connection therewith, (ii) any mandatory prepayment under
Section 2.04(b) or (iii) any other matter or provision subject to the
Intercreditor Agreement, shall be a reference to the Collateral Agent to the
extent the Intercreditor Agreement is in full force and effect.

 

162



--------------------------------------------------------------------------------

10.20 Release. In order to induce the Administrative Agent and the Lenders to
enter into this Agreement, the Borrower and each other Loan Party acknowledges
and agrees that: (i) none of the Loan Parties or any of their Affiliates have
any claim or cause of action against the Administrative Agent, any Lender or any
Affiliate of any Lender (or any of their respective directors, officers,
employees or agents); (ii) none of the Loan Parties or any of their Affiliates
have any offset right, counterclaim, right of recoupment or any defense of any
kind against the Loan Parties’ or any of their Affiliates’ obligations,
indebtedness or liabilities to the Administrative Agent, any Lender or any
Affiliate of any Lender; and (iii) each of the Administrative Agent, the Lenders
and their Affiliates has heretofore properly performed and satisfied in a timely
manner all of its obligations to the Loan Parties and any of their Affiliates.
Each of the Loan Parties and their Affiliates wishes to eliminate any
possibility that any past conditions, acts, omissions, events, circumstances or
matters would impair or otherwise adversely affect any of the Administrative
Agent’s, the Lenders’ and their Affiliates’ rights, interests, contracts,
collateral security or remedies. Therefore, each of the Loan Parties and each of
their Affiliates unconditionally and irrevocably remises, acquits, waives and
fully and forever releases and discharges (A) any and all liabilities,
obligations, duties, promises or indebtedness of any kind of the Administrative
Agent, the Lenders, the L/C Issuer, all respective Affiliates and subsidiaries
of the Administrative Agent, the Lenders, and the L/C Issuer, their respective
officers, servants, employees, agents, attorneys, principals, directors and
shareholders, and their respective heirs, legal representatives, successors and
assigns (collectively, the “Released Lender Parties”), except the obligations to
be performed by the Administrative Agent or any Lender on or after the date
hereof as expressly stated in this Agreement and the other Loan Documents, and
(B) all claims, demands, obligations, remedies, suits, damages, liabilities,
offsets, causes of action, right of recoupment, suits or defenses of any kind
whatsoever (if any), whether arising at law or in equity, whether known or
unknown, suspected or claimed, whether arising under common law, in equity or
under statute, which the Borrower ever had or now has against the Released
Lender Parties, or which any Loan Party or any of their Affiliates might
otherwise have against any of the Released Lender Parties, in either case (A) or
(B), on account of any past or presently existing condition, act, omission,
event, contract, liability, obligation, indebtedness, claim, cause of action,
defense, circumstance or matter of any kind. Each of the Loan Parties and each
of their Affiliates agree not to sue any of the Released Lender Parties or
prosecute or cause to be commenced or prosecuted, or in any way assist any other
person or entity in suing, prosecuting or causing to be commenced any suit or
prosecution of any of the Released Lender Parties. This release provision may be
pleaded as a full and complete defense to, and may be used as the basis for an
injunction against, any action, suit, or other proceeding which may be
instituted, prosecuted, or attempted in breach of the release contained herein.
The agreements of the Borrower and the Loan Parties set forth in this
Section 10.20 shall survive termination of this Agreement and the Loan
Documents.

10.21 Time of the Essence. Time is of the essence of the Loan Documents.

10.22 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

163